Exhibit 10.1 [rpt_8kxfourthamendedmaster.htm]


FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
DATED AS OF SEPTEMBER 14, 2017
AMONG
RAMCO-GERSHENSON PROPERTIES, L.P.,
AS BORROWER,
AND
KEYBANK NATIONAL ASSOCIATION,
AS ADMINISTRATIVE AGENT,
AND
KEYBANC CAPITAL MARKETS INC.,
DEUTSCHE BANK SECURITIES INC.,
AND
PNC CAPITAL MARKETS LLC,
AS JOINT-LEAD ARRANGERS,
AND
DEUTSCHE BANK SECURITIES INC.
AND
PNC BANK, NATIONAL ASSOCIATION,
AS SYNDICATION AGENTS,
AND
EACH OF
BANK OF AMERICA, N.A.
AND
JPMORGAN CHASE BANK, N.A.,
AS DOCUMENTATION AGENTS
AND
CERTAIN LENDERS
FROM TIME TO TIME PARTIES HERETO,
AS LENDERS




--------------------------------------------------------------------------------





TABLE OF CONTENTS
Page
ARTICLE I. DEFINITIONS1
ARTICLE II. THE CREDIT27
2.1.Advances27
2.2.Ratable and Non Ratable Advances    29
2.3.Final Principal Payment    29
2.4.Unused Fee    29
2.5.Facility Fee    29
2.6.Other Fees    30
2.7.Minimum Amount of Each Advance    30
2.8.Principal Payments    30
2.9.Method of Selecting Classes and Types and Interest Periods for New
Advances    30
2.10.Conversion and Continuation of Outstanding Advances    31
2.11.Changes in Interest Rate, Etc.    32
2.12.Rates Applicable After Default    32
2.13.Method of Payment    32
2.14.Notes; Telephonic Notices    33
2.15.Interest Payment Dates; Interest and Fee Basis    33
2.16.Swingline Advances    33
2.17.Notification of Advances, Interest Rates and Prepayments    34
2.18.Lending Installations    34




--------------------------------------------------------------------------------




2.19.Non-Receipt of Funds by the Administrative Agent    35
2.20.Replacement of Lenders under Certain Circumstances    35
2.21.Usury    35
2.22.Termination or Increase in Commitments; Term Loans    36
2.23.Pro Rata Treatment    38
ARTICLE IIA LETTER OF CREDIT SUBFACILITY38
2A.1Obligation to Issue    38
2A.2Types and Amounts    38
2A.3Conditions    39
2A.4Procedure for Issuance of Facility Letters of Credit    39
2A.5Reimbursement Obligations; Duties of Issuing Bank    40
2A.6Participation    41
2A.7Payment of Reimbursement Obligations    42
2A.8Compensation for Facility Letters of Credit    43
2A.9Letter of Credit Collateral Account    43
ARTICLE III. CHANGE IN CIRCUMSTANCES44
3.1.Yield Protection    44
3.2.Changes in Capital Adequacy Regulations    44
3.3.Availability of Types of Advances    45
3.4.Funding Indemnification    45
3.5.Taxes    45
3.6.Lender Statements; Survival of Indemnity; Delay in Requests    48




--------------------------------------------------------------------------------




ARTICLE IV. CONDITIONS PRECEDENT49
4.1.Initial Advance    49
4.2.Each Advance and Issuance    50
ARTICLE V. REPRESENTATIONS AND WARRANTIES51
5.1.Existence    51
5.2.Authorization and Validity    51
5.3.No Conflict; Government Consent    51
5.4.Financial Statements; Material Adverse Effect    52
5.5.Taxes    52
5.6.Litigation and Guarantee Obligations    52
5.7.Subsidiaries    52
5.8.ERISA    52
5.9.Accuracy of Information    53
5.10.Regulations U and X    53
5.11.[Intentionally Omitted]    53
5.12.Compliance With Laws    53
5.13.Ownership of Properties    53
5.14.Investment Company Act    53
5.15.[Intentionally Omitted]    53
5.16.Solvency    53
5.17.Insurance    54
5.18.REIT Status    54




--------------------------------------------------------------------------------




5.19.Environmental Matters    54
5.20.[Intentionally Omitted]    55
5.21.Intellectual Property    55
5.22.Broker’s Fees    56
5.23.Unencumbered Pool Properties    56
5.24.No Bankruptcy Filing    56
5.25.No Fraudulent Intent    56
5.26.Transaction in Best Interests of Borrower; Consideration    56
5.27.Subordination    56
5.28.[Intentionally Omitted]    56
5.29.OFAC    56
5.30.EEA Financial Institutions    57
ARTICLE VI. COVENANTS57
6.1.Financial Reporting    57
6.2.Use of Proceeds    59
6.3.Notice of Default    59
6.4.Conduct of Business    59
6.5.Taxes    59
6.6.Insurance    59
6.7.Compliance with Laws    60
6.8.Maintenance of Properties    60




--------------------------------------------------------------------------------




6.9.Inspection    60
6.10.Maintenance of Status    60
6.11.Dividends    60
6.12.Merger    61
6.13.Asset Sales    61
6.14.Sale and Leaseback    61
6.15.[Intentionally Omitted]    61
6.16.Liens    61
6.17.Affiliates    62
6.18.Financial Undertakings    62
6.19.Consolidated Net Worth    62
6.20.[Intentionally Omitted]    62
6.21.Indebtedness and Cash Flow Covenants    62
6.22.Environmental Matters    63
6.23.Plan Assets    64
6.24.[Intentionally Omitted]    64
6.25.Negative Pledges    64
6.26.Guaranty    65
6.27.Amendments to Organizational Documents    66
6.28.Trading of Stock    66
6.29.Unencumbered Pool Properties    66




--------------------------------------------------------------------------------




6.30.Trust Preferred Equity and Subordinated Debt    68
6.31.REIT Restrictions    68
ARTICLE VII. DEFAULTS    68
ARTICLE VIII. ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES71
8.1.Acceleration    71
8.2.Amendments    71
8.3.Preservation of Rights    73
8.4.[Intentionally Omitted]    74
8.5.Application of Funds    74
8.6.Reliance on Hedge Provider    74
ARTICLE IX. GENERAL PROVISIONS74
9.1.Survival of Representations    74
9.2.Governmental Regulation    75
9.3.Taxes    75
9.4.Headings    75
9.5.Entire Agreement    75
9.6.Several Obligations; Benefits of the Agreement    75
9.7.Expenses; Indemnification    75
9.8.Numbers of Documents    76
9.9.Accounting    76
9.10.Severability of Provisions    76
9.11.Nonliability of Lenders    77




--------------------------------------------------------------------------------




9.12.CHOICE OF LAW    77
9.13.CONSENT TO JURISDICTION    77
9.14.WAIVER OF JURY TRIAL    77
9.15.USA Patriot Act Notice    77
ARTICLE X. THE ADMINISTRATIVE AGENT78
10.1.Appointment    78
10.2.Powers    78
10.3.General Immunity    78
10.4.No Responsibility for Loans, Recitals, Etc.    78
10.5.Action on Instructions of Lenders    79
10.6.Employment of Agents and Counsel    79
10.7.Reliance on Documents; Counsel    79
10.8.Administrative Agent’s Reimbursement and Indemnification    79
10.9.Rights as a Lender    79
10.10.Lender Credit Decision    80
10.11.Successor Administrative Agent    80
10.12.Notice of Defaults    81
.13.
Requests for Approval    81

10.14.Defaulting Lenders    81
10.15.Additional Agents    85
ARTICLE XI. SETOFF; RATABLE PAYMENTS85
11.1.Setoff    85




--------------------------------------------------------------------------------




11.2.Ratable Payments    85
ARTICLE XII. BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS    85
12.1.Successors and Assigns    85
12.2.Participations    86
12.3.Assignments    87
12.4.Dissemination of Information    88
12.5.Tax Treatment    89
ARTICLE XIII. NOTICES89
13.1.Giving Notice    89
13.2.Change of Address    89
13.3.Electronic Delivery of Information    89
ARTICLE XIV. COUNTERPARTS90
ARTICLE XV. ACKNOWLEDGEMENT AND CONSENT TO BAIL-IN OF EEA FINANCIAL
INSTITUTIONS    90
ARTICLE XVI. REIT EXCULPATION90
ARTICLE XVII. WAIVER OF CLAIMS91










--------------------------------------------------------------------------------







SCHEDULE I    Commitments
SCHEDULE 1    Unencumbered Pool Properties
SCHEDULE 2    Subsidiary Guarantors as of Agreement Effective Date
SCHEDULE 3    Existing Letters of Credit
SCHEDULE 6.31    Property of REIT
EXHIBIT A    Applicable Margin and Facility Fee Percentage
EXHIBIT B    Form of Note
EXHIBIT C    Form of Amendment Regarding Increase
EXHIBIT D    Form of Compliance Certificate
EXHIBIT E    Form of Guaranty
EXHIBIT F    [Intentionally Omitted]
EXHIBIT G    Form of Borrowing Notice
EXHIBIT H-1    Form of U.S. Tax Compliance Certificate
EXHIBIT H-2    Form of U.S. Tax Compliance Certificate
EXHIBIT H-3    Form of U.S. Tax Compliance Certificate
EXHIBIT H-4    Form of U.S. Tax Compliance Certificate
EXHIBIT I    Form of Assignment Agreement






--------------------------------------------------------------------------------





FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
This Fourth Amended and Restated Credit Agreement (the “Agreement”) dated as of
September 14, 2017, is among RAMCO-GERSHENSON PROPERTIES, L.P., a limited
partnership organized under the laws of the State of Delaware (the “Borrower”),
KEYBANK NATIONAL ASSOCIATION, a national banking association, and the several
banks, financial institutions and other entities from time to time parties to
the Agreement (collectively, the “Lenders”), and KEYBANK NATIONAL ASSOCIATION,
not individually, but as “Administrative Agent”.
RECITALS
A.The Borrower is primarily engaged in the business of purchasing, owning,
operating, leasing and managing retail properties.
B.The REIT is qualified as a real estate investment trust under Section 856 of
the Code.
C.The Borrower and certain of the Lenders are parties to that certain Third
Amended and Restated Unsecured Master Loan Agreement dated as of July 19, 2012
(as amended and in effect immediately prior to the effectiveness of this
Agreement, the “Existing Agreement”), pursuant to which the lenders thereunder
have made available to the Borrower a $350,000,000 revolving credit facility on
the terms and conditions set forth therein.
D.This Agreement and the other Loan Documents, taken as whole, constitute an
amendment and restatement of the Existing Agreement and an amendment of the
other loan documents thereunder and not a novation, and the parties intend that
all Advances outstanding thereunder shall continue to be Advances hereunder
until repaid.
E.The Borrower has requested that the Administrative Agent and the Lenders enter
into this Agreement to amend and restate the Existing Agreement to (i) extend
the Facility Termination Date, and (ii) modify certain of the other terms
thereof. The Administrative Agent and those existing and new Lenders, if any,
executing this Agreement have agreed to do so on the terms set forth herein.
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto agree that the Existing Agreement is amended and
restated in its entirety as follows:




--------------------------------------------------------------------------------





ARTICLE I.
DEFINITIONS
As used in this Agreement:
“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Borrower or any
of its Subsidiaries (i) acquires any going business or all or substantially all
of the assets of any partnership, limited liability company, firm, corporation
or division thereof, whether through purchase of assets, merger or otherwise or
(ii) directly or indirectly acquires (in one transaction or as the most recent
transaction in a series of transactions) at least a majority (in number of
votes) of the securities of a corporation which have ordinary voting power for
the election of directors (other than securities having such power only by
reason of the happening of a contingency) or a majority (by percentage or voting
power) of the outstanding partnership or membership interests of a partnership
or limited liability company.
“Additional Term Loans” is defined in Section 2.22(b).
“Adjusted EBITDA” means, as of any date, the Consolidated Net Income for the
most recent four (4) full fiscal quarters of the Borrower for which financial
results have been reported, as adjusted, without duplication, by (i) deducting
therefrom any income attributable to Excluded Tenants; (ii) adding or deducting
for, as appropriate, any adjustment made under GAAP for straight lining of
rents, gains or losses from sales of assets, extraordinary items, impairment and
other non-cash charges, depreciation, amortization, interest expenses, taxes and
the Consolidated Group Pro Rata Share of interest, taxes, depreciation and
amortization in Investment Affiliates; and (iii) deducting therefrom the Capital
Expenditure Reserve Deduction for such period.
“Adjusted Unencumbered Pool NOI” means, as of any date, the then‑current
Unencumbered Pool Property NOI less the Capital Expenditure Reserve Deduction
for the then‑current Unencumbered Pool Properties.
“Administrative Agent” means KeyBank National Association in its capacity as
agent for the Lenders pursuant to Article X, and not in its individual capacity
as a Lender, and any successor Administrative Agent appointed pursuant to
Article X.
“Administrative Agent’s Head Office” means the Administrative Agent’s head
office located at 127 Public Square, Cleveland, Ohio 44114-1306, or at such
other location as the Administrative Agent may designate from time to time by
notice to the Borrower and the Lenders.
“Advance” means a borrowing hereunder consisting of the aggregate amount of the
several Loans made by one or more of the Lenders to the Borrower of the same
Type and Class and, in the case of LIBOR Rate Advances, for the same Interest
Period, including without limitation Swingline Advances.
“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person, provided,
however, in no event shall Administrative Agent or Lender be an Affiliate of the
Borrower. A Person shall be deemed to control another Person if the controlling




--------------------------------------------------------------------------------




Person owns 10% or more of any class of voting securities (or other ownership
interests) of the controlled Person or possesses, directly or indirectly, the
power to direct or cause the direction of the management or policies of the
controlled Person, whether through ownership of stock, by contract or otherwise.
“Agent” means KeyBank National Association, acting as Administrative Agent for
the Banks, its successors and assigns.
“Aggregate Commitment” means, as of any date, the aggregate amount of the
then‑current Term Loans and Revolving Commitments of all the Lenders, which is,
as of the Agreement Effective Date, $350,000,000, as such amount may be
increased pursuant to Section 2.22 hereof.
“Agreement” is defined in the Recitals hereto.
“Agreement Effective Date” means the date this Agreement has been fully executed
and delivered by the Borrower and the Lenders and the conditions set forth in
Section 4.1 have been fulfilled or waived in accordance with the terms hereof.
“Alternate Base Rate” means, for any day,
(a) the LIBOR Market Index Rate plus one and one-half percent (1.50%); provided,
that if for any reason the LIBOR Market Index Rate is unavailable, Alternate
Base Rate shall mean the per annum rate of interest equal to the Federal Funds
Effective Rate plus one and one-half percent (1.50%). The Alternate Base Rate
determined by reference to the LIBOR Market Index Rate shall be determined on a
daily basis; or
(b) if selected by Borrower pursuant to Section 2.9, for any day, the greater of
(i) the variable annual rate of interest announced from time to time by
Administrative Agent at Administrative Agent’s Head Office as its “prime rate”,
(ii) one-half of one percent (0.5%) above the Federal Funds Effective Rate, or
(iii) the LIBOR Base Rate determined as of any date of determination for an
Interest Period of one month plus one percent (1%) (rounded upwards, if
necessary, to the next one-eight of one percent). The Alternate Base Rate
described in this clause (b) is a reference rate and does not necessarily
represent the lowest or best rate being charged to any customer. Any change in
the rate of interest payable hereunder resulting from a change in the Alternate
Base Rate described in this clause (b) shall become effective as of the opening
of business on the day on which such change in the Alternate Base Rate described
in this clause (b) becomes effective, without notice or demand of any kind.
“Amendment Regarding Increase” means an Amendment Regarding Increase
substantially in the form of Exhibit C attached hereto pursuant to which an
existing Lender or a new Lender provides a new Commitment, increases an existing
Commitment, makes a new Term Loan or increases the amount of any existing Term
Loan, as the case may be, as contemplated by Section 2.22.
“Applicable Margin” means the applicable margin set forth in the pricing
schedules contained in Exhibit A attached hereto used in calculating the
interest rate applicable to the various Classes and Types of Advances, subject
to the conditions set forth in Exhibit A with respect to the effective date of
changes in such applicable margins.




--------------------------------------------------------------------------------




“Arrangers” means KeyBanc Capital Markets Inc., Deutsche Bank Securities Inc.
and PNC Capital Markets LLC, and their respective successors.
“Article” means an article of this Agreement unless another document is
specifically referenced.
“Authorized Officer” means any of the President, Chief Financial Officer and
Chief Operating Officer, or any of the Chairman and Chief Executive Officer, or
the Chief Accounting Officer or any Executive Vice President of the REIT, or any
other executive officer or authorized agent approved by the Administrative Agent
on behalf of the Lenders acting singly.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Borrower” is defined in the Recitals hereto.
“Borrowing Date” means a date on which an Advance is made hereunder.
“Borrowing Notice” is defined in Section 2.9.
“Business Day” means (i) with respect to any borrowing, payment or rate
selection of LIBOR Rate Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in Cleveland, Ohio for the conduct of
substantially all of their commercial lending activities and on which dealings
in Dollars are carried on in the London interbank market and (ii) for all other
purposes, a day (other than a Saturday or Sunday) on which banks generally are
open in Cleveland, Ohio for the conduct of substantially all of their commercial
lending activities.
“Capital Expenditure Reserve Deduction” means, with respect to any group of
Projects as of any date, $0.10 per annum per gross leaseable square foot of such
Projects, times either (A) in the case of calculation of Adjusted EBITDA, as to
each Project, the weighted average square footage of such Projects owned by the
Consolidated Group at any time during the most recent four (4) fiscal quarters
of Borrower for which financial results have been reported or (B) in the case of
the calculation of Adjusted Unencumbered Pool NOI, as to each Project, the
square footage of such Projects included in the Unencumbered Pool as of such
date.
“Capital Improvement Project” means with respect to any Project now or hereafter
owned by the Borrower or any of its Subsidiaries which is utilized principally
for shopping centers, capital improvements consisting of rehabilitation,
refurbishment, replacement, expansions or improvements (including related
amenities) to the existing buildings on such Project and/or capital additions,
repairs, resurfacing and replacements in the common areas of such Project and
related or similar activities all of which may be properly capitalized under
GAAP.




--------------------------------------------------------------------------------




“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person which is not a corporation and any
and all warrants or options to purchase any of the foregoing.
“Capitalization Rate” means six and three-quarter percent (6.75%).
“Capitalized Lease” of a Person means any lease of Property imposing obligations
on such Person, as lessee thereunder, which are required in accordance with GAAP
to be capitalized on a balance sheet of such Person.
“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with GAAP.
“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Issuing Bank, the Swingline Lender
or the Revolving Lenders, as collateral for Facility Letter of Credit
Obligations, Swingline Loans or obligations of the Revolving Lenders to fund
participations in respect of Facility Letter of Credit Obligations, cash or
deposit account balances or, if the Administrative Agent and the Issuing Bank or
Swingline Lender, as applicable, shall agree in their sole discretion, other
credit support, in each case pursuant to documentation in form and substance
satisfactory to the Administrative Agent and the Issuing Bank or Swingline
Lender, as applicable. “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.
“Cash Equivalents” means (a) securities issued or directly and fully guaranteed
or insured by the United States of America or any agency or instrumentally
thereof (provided that the full faith and credit of the United States of America
is pledged in support thereof) having maturities of not more than twelve months
from the date of acquisition, (b) Dollar denominated time and demand deposits
and certificates of deposit of (i) any Lender or any of its Affiliates; (ii) any
domestic commercial bank having capital and surplus in excess of $500,000,000 or
(iii) any bank whose short-term commercial paper rating from S&P is at least A-2
or the equivalent thereof or from Moody’s is at least P-2 or the equivalent
thereof (any such bank being an “Approved Bank”), in each case with maturities
of not more than two (2) years from the date of acquisition, (c) commercial
paper and variable or fixed rate notes issued by any Approved Bank (or by the
parent company thereof) or any variable rate notes issued by, or guaranteed by,
any domestic corporation rated A-2 (or the equivalent thereof) or better by S&P
or P-2 (or the equivalent thereof) or better by Moody’s and maturing within one
(1) year of the date of acquisition, (d) repurchase agreements with a bank or
trust company (including any of the Lenders) or securities dealer having capital
and surplus in excess of $500,000,000 for direct obligations issued by or fully
guaranteed by the United States of America in which Borrower or their
Subsidiaries shall have a perfected first priority security interest (subject to
no other Liens) and having, on the date of purchase thereof, a fair market value
of at least 100% of the amount of the repurchase obligations and (e)
Investments, classified in accordance with GAAP as current assets, in money
market investment programs registered under the Investment Company Act of 1940,
as amended, which are administered by financial institutions having capital of
at least $500,000,000 and the portfolios of which are limited to investments of
the character described in the foregoing subdivisions (a) through (d).




--------------------------------------------------------------------------------




“Change” is defined in Section 3.2.
“Change in Control” means the acquisition of ownership, directly or indirectly,
beneficially or of record, by any Person or group (within the meaning of the
Securities Exchange Act of 1934 and the rules of the Securities and Exchange
Commission thereunder as in effect on the date hereof) of Capital Stock
representing more than 50% of the aggregate ordinary voting power represented by
the issued and outstanding Capital Stock of the REIT.
“Class” means (a) when used with respect to a Commitment, refers to whether such
Commitment is a Revolving Commitment or Swingline Commitment, (b) when used with
respect to any Advance or Loan, refers to whether such Advance is a Revolving
Advance, a Swingline Advance, or a Term Advance, or the Loans comprising such
Advance are Revolving Loans, Swingline Loans or Term Loans, and (c) when used
with respect to a Lender, refers to whether such Lender has a Loan or Commitment
with respect to a particular Class of Loans or Commitments.
“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.
“Commitment” means for each Lender collectively, such Lender’s Revolving
Commitment and any Commitment in connection with Additional Term Loans, if any.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. §1 et seq.),
as amended from time to time, and any successor statute.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D attached hereto executed by an Authorized Officer of the REIT, on
behalf of the Company.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Debt Service” means, for any period, without duplication,
(a) Consolidated Interest Expense for such period plus (b) the aggregate amount
of scheduled principal payments attributable to Consolidated Outstanding
Indebtedness (excluding optional principal payments, principal payments
contingent on excess cash flow from a related Project and balloon payments made
at maturity in respect of any such Indebtedness), plus (c) a percentage of all
such principal payments made during such period by any Investment Affiliate on
Indebtedness taken into account in calculating Consolidated Interest Expense,
equal to the greater of (x) the percentage of the principal amount of such
Indebtedness for which any member of the Consolidated Group is liable and (y)
the Consolidated Group Pro Rata Share of such Investment Affiliate. Any of the
foregoing payable with respect to Subordinated Debt shall be included in the
calculation of Consolidated Debt Service.
“Consolidated Group” means the Borrower and all Subsidiaries which are
consolidated with it for financial reporting purposes under GAAP.




--------------------------------------------------------------------------------




“Consolidated Group Pro Rata Share” means, with respect to any Investment
Affiliate, the percentage of the total equity ownership interests held by the
Consolidated Group in the aggregate, in such Investment Affiliate determined by
calculating the greater of (i) the percentage of the issued and outstanding
stock, partnership interests or membership interests in such Investment
Affiliate held by the Consolidated Group in the aggregate and (ii) the
percentage of the total book value of such Investment Affiliate that would be
received by the Consolidated Group in the aggregate, upon liquidation of such
Investment Affiliate, after repayment in full of all Indebtedness of such
Investment Affiliate.
“Consolidated Interest Expense” means, for any period without duplication, the
sum of (a) the amount of interest expense, determined in accordance with GAAP,
of the Consolidated Group for such period attributable to Consolidated
Outstanding Indebtedness during such period (excluding prepayment penalties and
costs associated with early extinguishment of debt, to the extent constituting
interest expense in accordance with GAAP) plus (b) the applicable Consolidated
Group Pro Rata Share of any interest expense, determined in accordance with
GAAP, of each Investment Affiliate, for such period, whether recourse or
non-recourse.
“Consolidated Net Income” means, for any period, consolidated net income (or
loss) of the Consolidated Group for such period determined on a consolidated
basis in accordance with GAAP.
“Consolidated Net Worth” means, as of any date of determination, an amount equal
to (a) Total Asset Value minus (b) Consolidated Outstanding Indebtedness as of
such date.
“Consolidated NOI” means, as of any date, for any entity or group of entities
without duplication, the aggregate Net Operating Income for the most recent four
(4) fiscal quarters for which financial results have been reported from all
Projects owned by such entity or group of entities as of the end of such period
of four (4) fiscal quarters.
“Consolidated Outstanding Indebtedness” means, as of any date of determination,
without duplication, the sum of (a) all Indebtedness of the Consolidated Group
outstanding at such date, determined on a consolidated basis in accordance with
GAAP (whether recourse or non-recourse), plus, without duplication, (b) the
applicable Consolidated Group Pro Rata Share of any Indebtedness of each
Investment Affiliate other than Indebtedness of such Investment Affiliate to a
member of the Consolidated Group. Consolidated Outstanding Indebtedness shall
not include Subordinated Debt or Trust Preferred Equity.
“Construction in Progress” means, as of any date, the book value of any Projects
then under development provided that a Project will be considered Construction
in Progress until such time as (i) certificates of occupancy permitting
occupancy have been obtained for all tenants open for business and in any event
for not less than fifty percent (50%) of the gross leasable area of such
development or phase (excluding outlots) (it being agreed that Borrower shall
receive a credit against such occupancy requirement for any space to be occupied
by an anchor that has been conveyed to such anchor) or the Borrower has
delivered to the Administrative Agent other evidence satisfactory to the
Administrative Agent indicating that such occupancy of such development is
lawful, and (ii) the gross income from the operation of such Project or phase on
an accrual basis shall have equaled or exceeded operating costs on an accrual
basis for three (3) months.




--------------------------------------------------------------------------------




“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the REIT or any of its Subsidiaries, are treated as a
single employer under Section 414 of the Code.
“Conversion/Continuation Notice” is defined in Section 2.10.
“Credit Rating” means, as of any date of determination, the higher of the credit
ratings (or their equivalents) then assigned to REIT’s long-term senior
unsecured non-credit enhanced debt by any of the Rating Agencies. A credit
rating of BBB- from S&P or Fitch is equivalent to a credit rating of Baa3 from
Moody’s and vice versa. A credit rating of BBB from S&P or Fitch is equivalent
to a credit rating of Baa2 from Moody’s and vice versa. It is the intention of
the parties that if REIT shall only obtain a credit rating from S&P or Moody’s
without seeking a credit rating from the other Rating Agencies, the Borrower
shall be entitled to the benefit of the Credit Rating Level for such credit
rating. If REIT shall have obtained a credit rating from at least two of the
Rating Agencies, the highest of the obtained ratings shall control, provided
that the next highest rating is only one level below that of the highest rating.
If the next highest rating is more than one level below that of the highest
credit rating, the operative rating would be deemed to be one rating level
higher than the lower of the two ratings. In the event that REIT shall have
obtained a credit rating from any of the Rating Agencies and shall thereafter
not have ratings from either S&P or Moody’s (whether as a result of a
withdrawal, suspension, election to not obtain a rating, or otherwise) such that
REIT does not have a credit rating from either S&P or Moody’s, the REIT shall be
deemed for the purposes hereof not to have a credit rating. If at any time any
of the Rating Agencies shall no longer perform the functions of a securities
rating agency, then the Borrower and the Administrative Agent shall promptly
negotiate in good faith to agree upon a substitute rating agency or agencies
(and to correlate the system of ratings of each substitute rating agency with
that of the rating agency being replaced), and pending such amendment, the
Credit Rating of the other of the Rating Agencies, if one has been provided,
shall continue to apply.
“Dollars” or “$” means the lawful currency of the United States of America.
“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.
“Default” means an event described in Article VII.
“Default Rate” means the interest rate which may apply during the continuance of
a Default pursuant to Section 2.12.
“Defaulting Lender” means, subject to Section 10.14(f), (a) any Lender that has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder or (ii) pay to the
Administrative Agent, the Issuing Bank, the Swingline Lender or any other Lender
any other amount required to be paid by it hereunder (including, with respect to
a Revolving Lender, in respect of its participation in Facility Letters of
Credit or Swingline Loans) within two Business Days of the date when due,
(b) any Revolving Lender that has notified the Borrower, the Administrative
Agent, and, if




--------------------------------------------------------------------------------




applicable, the Issuing Bank or the Swingline Lender in writing that it does not
intend to comply with its funding obligations hereunder or under other
agreements in which it commits to extend credit, or has made a public statement
to that effect (unless (1) such writing has been delivered to Borrower,
Administrative Agent and, if applicable, the Issuing Bank or the Swingline
Lender, and (2) such writing or public statement relates solely to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s good faith determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement and, in the case of
a writing, shall be accompanied by reasonably detailed documented evidence
supporting such determination) cannot be satisfied), (c) any Revolving Lender
that has failed, within two Business Days after written request by the
Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon timely receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) any
Lender that has, or has a direct or indirect parent company that has, (i) become
the subject of a proceeding under any Debtor Relief Law, (ii) had appointed for
it a receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity, or (iii) become the subject of a Bail-In Action; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 10.14(f)) upon delivery of written notice of such determination to the
Borrower, the Issuing Bank, the Swingline Lender and each Lender.
“Designated Person” is defined in Section 5.29.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.




--------------------------------------------------------------------------------




“Eligible Assignee” means (a) with respect to (i) any Revolving Lender, another
Revolving Lender, and (ii) any Term Lender, another Lender, (b) with respect to
(i) any Revolving Lender, any Affiliate of that Lender or fund related to such
Lender, and (ii) any Term Lender, any Affiliate of a Lender or fund related to a
Lender, (c) any commercial bank having a combined capital and surplus of
$5,000,000,000 or more, (d) the central bank of any country which is a member of
the Organization for Economic Cooperation and Development, (e) any savings bank,
savings and loan association or similar financial institution which (A) has a
net worth of $500,000,000 or more, (B) is regularly engaged in the business of
lending money and extending credit under credit facilities substantially similar
to those extended under this Agreement and (C) is operationally and procedurally
able to meet the obligations of a Lender hereunder to the same degree as a
commercial bank, and (f) any other financial institution (including a mutual
fund or other fund) approved by the Administrative Agent and, unless a Default
shall have occurred and be continuing, in the case of any assignment other than
pursuant to clauses (a) or (b), Borrower (such approval not to be unreasonably
withheld or delayed, and the failure of Borrower to expressly grant or deny any
such approval within five (5) days after written request being deemed to be the
grant of such approval) having total assets of $500,000,000 or more which meets
the requirements set forth in subclauses (B) and (C) of clause (e) above;
provided that each Eligible Assignee must either (a) be organized under the Laws
of the United States of America, any State thereof or the District of Columbia
or (b) be organized under the Laws of the Cayman Islands or any country which is
a member of the Organization for Economic Cooperation and Development, or a
political subdivision of such a country, and (i) act hereunder through a branch,
agency or funding office located in the United States of America and (ii) be
exempt from withholding of tax on interest. Notwithstanding anything herein to
the contrary, at no time shall REIT, Borrower, their Affiliates, or any
Subsidiary thereof, be considered an “Eligible Assignee.”
“Environmental Laws” means any and all foreign, Federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements of any Governmental Authority or other requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect, in each case to the extent the
foregoing are applicable to the Borrower or any Subsidiaries or any of its
respective assets or Projects.
“Equity Offering” means the issuance and sale by the Borrower or any Guarantor
of any equity securities of the Borrower or such Guarantor.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Excluded Hedge Obligation” means with respect to any Guarantor, any Related
Swap Obligation, if, and to the extent that, all or a portion of the guarantee
of such Guarantor of, or the grant by such Guarantor of a security interest to
secure, such Related Swap Obligation (or any guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Future Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure




--------------------------------------------------------------------------------




for any reason to constitute an “eligible contract participant” as defined in
the Commodity Exchange Act and the regulations thereunder at the time the
guarantee of such Guarantor or the grant of such security interest becomes
effective with respect to such Related Swap Obligation. If a Related Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Related Swap Obligation that
is attributable to swaps for which such guarantee or security interest is or
becomes illegal.
“Excluded Subsidiary” means any Subsidiary of the Borrower which is prohibited
from guaranteeing the Indebtedness of any other Person pursuant to (i) any
document, instrument or agreement evidencing Secured Indebtedness of such
Subsidiary or (ii) a provision of such Subsidiary’s organizational documents,
included as a condition to the extension of such Secured Indebtedness.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or its Commitment
pursuant to a Law in effect on the date on which (i) such Lender acquires such
interest in the Loan or its Commitment (other than pursuant to an assignment
request by the Borrower under Section 2.20 as a result of costs sought to be
reimbursed pursuant to Section 3.5) or (ii) such Lender changes its lending
office, except in each case to the extent that, pursuant to Section 3.5, amounts
with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.5(f) and (d) any U.S. federal
withholding Taxes imposed under FATCA.
“Excluded Tenants” means, as of any date, any tenant leasing more than 15,000
square feet of gross leaseable area at one of the Projects pursuant to a lease
that has more than twelve (12) month remaining on its then applicable term, that
in either case, either (a) is subject to a voluntary or involuntary petition for
relief under any federal or state bankruptcy codes or insolvency law unless such
lease has been assumed or affirmed in bankruptcy by or on behalf of such tenant
or (b) is not operating its business in its demised premises at such Project
unless such non-operating tenant’s lease obligations are guaranteed by an entity
whose (or such tenant’s) then current long-term, unsecured debt obligations are
rated BBB- or above by S&P and Baa3 or above by Moody’s.
“Existing Agreement” is defined in the Recitals hereto.
“Existing Letters of Credit” means the Letters of Credit issued by Issuing Bank
and described on Schedule 3 hereto.
“Facility Fee” is defined in Section 2.5.




--------------------------------------------------------------------------------




“Facility Fee Percentage” means, as of any date, the percentage set forth in the
column headed “Facility Fee Percentage” on Exhibit A that is in effect on such
date.
“Facility Letter of Credit” means a Letter of Credit issued hereunder.
“Facility Letter of Credit Fee” is defined in Section 2A.8.
“Facility Letter of Credit Obligations” means, as at the time of determination
thereof, all liabilities, whether actual or contingent, of the Borrower with
respect to Facility Letters of Credit, including the sum of (a) the
Reimbursement Obligations and (b) the aggregate undrawn face amount of the then
outstanding Facility Letters of Credit.
“Facility Letter of Credit Sublimit” means $35,000,000.
“Facility Obligations” means all Obligations other than the Related Swap
Obligations.
“Facility Termination Date” means the Revolving Facility Termination Date or the
Term Facility Termination Date for a Class of Term Loans, as the case may be.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Effective Rate” shall mean, for any day, the rate per annum
(rounded upward to the nearest one one-hundredth of one percent (1/100 of 1%))
announced by the Federal Reserve Bank of Cleveland on such day as being the
weighted average of the rates on overnight federal funds transactions arranged
by federal funds brokers on the previous trading day, as computed and announced
by such Federal Reserve Bank in substantially the same manner as such Federal
Reserve Bank computes and announces the weighted average it refers to as the
“Federal Funds Effective Rate”, or, if such rate is not so published for any day
that is a Business Day, the average of the quotations for such day on such
transaction received by the Administrative Agent from three (3) Federal funds
brokers of recognized standing selected by the Administrative Agent. If the
Federal Funds Effective Rate determined as provided above would be less than
zero, the Federal Funds Effective Rate shall be deemed to be zero.
“Fee Letter” is defined in Section 2.6.
“Financeable Ground Lease” means, a ground lease reasonably satisfactory to the
Administrative Agent on behalf of the Lenders, which must provide customary
protections for a potential leasehold mortgagee (“Mortgagee”) such as (i) a
remaining term, including any optional extension terms exercisable unilaterally
by the tenant, of no less than 25 years, (ii) a provision that the ground lease
will not be terminated until the Mortgagee has received notice of a default, has
had a reasonable opportunity to cure and has failed to do so, (iii) provision
for a new lease to the Mortgagee as tenant on the same terms if the ground lease
is terminated for any reason, (iv) transferability of the tenant’s interest
under the ground lease by the Mortgagee without any requirement for consent of
the ground lessor unless based on delivery of customary assignment and




--------------------------------------------------------------------------------




assumption agreements from the transferor and transferee, (v) the ability of the
tenant to mortgage tenant’s interest under the ground lease without any
requirement for consent of the ground lessor and (vi) provisions that the tenant
under the ground lease (or the leasehold mortgagee) has customary protections
with respect to the application of insurance proceeds or condemnation awards
attributable to the tenant’s interest under the ground lease and related
improvements. Notwithstanding the foregoing, (x) the Borrower’s ground lease of
Buttermilk Towne Center shall be deemed to be a Financeable Ground Lease
provided that Borrower at all times is the owner and holder of the bonds
referred to therein, and (y) Ramco Centennial Shops LLC’s ground lease of
Centennial Shops shall be deemed a Financeable Ground Lease.
“Financial Contract” of a Person means (i) any exchange—traded or
over-the-counter futures, forward, swap or option contract or other financial
instrument with similar characteristics, or (ii) any Rate Management
Transaction.
“Financial Undertaking” of a Person means any agreements, devices or
arrangements designed to protect at least one of the parties thereto from the
fluctuations of interest rates, exchange rates or forward rates applicable to
such party’s assets, liabilities or exchange transactions, including, but not
limited to, interest rate exchange agreements, forward currency exchange
agreements, interest rate cap or collar protection agreements, forward rate
currency or interest rate options.
“Fitch” means Fitch, Inc., and any successor thereto.
“Fixed Charge Coverage Ratio” means (i) Adjusted EBITDA divided by (ii) the sum
of (A) Consolidated Debt Service for the most recent four (4) fiscal quarters
for which financial results of Borrower have been reported, plus (B) all
Preferred Dividends, if any, payable with respect to such four (4) fiscal
quarters. Additionally, for the purposes of calculating Adjusted EBITDA under
this definition, Adjusted EBITDA attributable to any Redevelopment Property
shall be included even if such Redevelopment Property is then being valued at
cost for the purposes of calculating Borrower’s Total Asset Value. For the
purposes of this definition, Adjusted EBITDA and Consolidated Debt Service
attributable to any Project and the principal indebtedness repaid as a part of
such sale shall be excluded from the calculations when such Project is sold.
“Floating Rate” means, for any day, a rate per annum equal to (i) the Alternate
Base Rate for such day plus (ii) the Applicable Margin for such day, in each
case changing when and as the Alternate Base Rate and Applicable Margin change.
“Floating Rate Advance” means an Advance of a Class which bears interest at the
Floating Rate for such Class.
“Floating Rate Loan” means a Loan of a Class which bears interest at the
Floating Rate for such Class.
“Foreign Lender” means, if the Borrower is a U.S. Person, a Lender that is not a
U.S. Person, and if the Borrower is not a U.S. Person, a Lender that is resident
or organized under the laws of a jurisdiction other than that in which the
Borrower is resident for tax purposes.




--------------------------------------------------------------------------------




“Fronting Exposure” means, at any time there is a Defaulting Lender that is a
Revolving Lender, (a) with respect to the Issuing Bank, such Defaulting Lender’s
Revolving Percentage of the outstanding Facility Letter of Credit Obligations
with respect to Facility Letters of Credit other than Facility Letter of Credit
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or Cash Collateralized in accordance with the
terms hereof, and (b) with respect to the Swingline Lender, such Defaulting
Lender’s Revolving Percentage of outstanding Swingline Loans other than
Swingline Loans as to which such Defaulting Lender’s participation obligation
has been reallocated to other Revolving Lenders, or Cash Collateralized in
accordance with the terms hereof.
“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time, applied in a manner consistent with that
used in preparing the financial statements referred to in Section 6.1.
“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi governmental, judicial, public or statutory instrumentality,
authority, body, agency, bureau, commission, board, department or other entity
(including, without limitation, the Federal Deposit Insurance Corporation, the
Comptroller of the Currency or the Federal Reserve Board, any central bank or
any comparable authority) or any arbitrator with authority to bind a party at
law, and including any supra-national bodies such as the European Union or the
European Central Bank.
“Guarantee Obligation” means, as to any Person (the “guaranteeing person”), any
obligation (determined without duplication) of (a) the guaranteeing person or
(b) another Person (including, without limitation, any bank under any Letter of
Credit) to induce the creation of which the guaranteeing person has issued a
reimbursement, counter-indemnity or similar obligation, in either case
guaranteeing or in effect guaranteeing any Indebtedness, leases, dividends or
other obligations (the “primary obligations”) of any other third Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of the guaranteeing person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefore, (ii) to advance or supply
funds (1) for the purchase or payment of any such primary obligation or (2) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (iv) otherwise to assure or hold harmless
the owner of any such primary obligation against loss in respect thereof;
provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business or guarantees by the Borrower of liabilities under any interest rate
lock agreement utilized to facilitate Secured Indebtedness of another member of
the Consolidated Group or an Investment Affiliate. The amount of any Guarantee
Obligation of any guaranteeing Person shall be deemed to be the maximum stated
amount of the primary obligation relating to such Guarantee Obligation (or, if
less, the maximum stated liability set forth in the instrument embodying such
Guarantee Obligation), provided, that (x) in the absence of any such stated
amount or stated liability, or if such liability is conditioned upon the taking
of certain actions or the occurrence of certain conditions beyond non-payment or
non-performance by the primary obligor, such as liability under non-recourse
carveout guaranties, the




--------------------------------------------------------------------------------




amount of such Guarantee Obligation shall be such guaranteeing Person’s
reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith with respect to any such Guarantee Obligations of the
Consolidated Group and (y) the liability under any completion guaranty shall
equal the remaining costs to complete the applicable construction project in
excess of construction loan or mezzanine loan proceeds available therefor and
any equity deposited or invested for the payment of such costs.
“Guarantor” means individually or collectively the REIT and the Subsidiary
Guarantors.
“Guaranty” means the guaranty substantially in the form of Exhibit E attached
hereto and executed and delivered pursuant to this Agreement, including any
joinders executed by REIT, the Subsidiary Guarantors as of the date of this
Agreement, and any additional Subsidiary Guarantors, if any after the Agreement
Effective Date.
“Indebtedness” of any Person at any date means, without duplication, (a) all
indebtedness of such Person for borrowed money including without limitation any
repurchase obligation or liability of such Person with respect to securities,
accounts or notes receivable sold by such Person, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade liabilities incurred in the ordinary course of business and
payable in accordance with customary practices), in each case evidenced by a
binding agreement (excluding premiums or discounts on debt required to be
recognized under GAAP), (c) any other indebtedness of such Person which is
evidenced by a note, bond, debenture or similar instrument, (d) all Capitalized
Lease Obligations, (e) all obligations of such Person in respect of acceptances
issued or created for the account of such Person, (f) all Guarantee Obligations
of such Person (excluding in any calculation of consolidated Indebtedness of the
Consolidated Group, Guarantee Obligations of one member of the Consolidated
Group in respect of primary obligations of any other member of the Consolidated
Group), (g) all reimbursement obligations of such Person for letters of credit
and other contingent liabilities, (h) any Net Mark‑to-Market Exposure, (i) all
liabilities secured by any Lien (other than Liens for taxes not yet due and
payable) on any property owned by such Person even though such Person has not
assumed or otherwise become liable for the payment thereof and (j) all
subordinated debt, including, without limitation Subordinated Debt (but
excluding Trust Preferred Equity).
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any Guarantor under any Loan Document and (b) to the extent not
otherwise described in the immediately preceding clause (a), Other Taxes.
“Interest Period” means a LIBOR Interest Period.
“Investment” of a Person means any Property owned by such Person, including
without limitation, any loan, advance (other than commission, travel and similar
advances to officers and employees made in the ordinary course of business),
extension of credit (other than accounts receivable arising in the ordinary
course of business on terms customary in the trade), deposit account or
contribution of capital by such Person to any other Person or any investment in,
or purchase or other acquisition of, the stock, partnership interests, notes,
debentures or other securities of any other Person made by such Person.




--------------------------------------------------------------------------------




“Investment Affiliate” means any Person in which the Consolidated Group,
directly or indirectly, has made an Investment and whose financial results are
not consolidated under GAAP with the financial results of the Consolidated
Group.
“Investment Grade Rating” means a Credit Rating of BBB– or higher from either of
S&P or Fitch or Baa3 or higher from Moody’s, respectively.
“Investment Grade Rating Date” means, at any time after the REIT has received an
Investment Grade Rating from either S&P or Moody’s, the date specified by the
Borrower in a written notice to the Administrative Agent and the Lenders as the
date on which it irrevocably elects to have the Applicable Margin and Facility
Fee determined based on the REIT’s Credit Rating.
“Issuance Date” is defined in Section 2A.4(a)(ii).
“Issuance Notice” is defined in Section 2A.4(c).
“Issuing Bank” means, with respect to each Facility Letter of Credit, the
Revolving Lender which issues such Facility Letter of Credit. The Administrative
Agent shall be the Issuing Bank.
“KeyBank” means KeyBank National Association.
“Law” means all applicable provisions of constitutions, statutes, rules,
regulations, guidelines and orders of all Governmental Authorities and all
orders and decrees of all courts, tribunals and arbitrators.
“Lead Arrangers” means collectively KeyBanc Capital Markets Inc., Deutsche Bank
Securities Inc. and PNC Capital Markets.
“Lender Hedge Provider” means with respect to any Related Swap Obligations, any
counterparty thereto that, at the time the applicable hedge agreement was
entered into, was a Lender or an Affiliate of a Lender.
“Lenders” means the lending institutions listed on the signature pages hereof,
their respective successors and assigns, and any other lending institutions that
subsequently become parties to this Agreement.
“Lending Installation” means, with respect to a Lender, any office, branch,
subsidiary or affiliate of such Lender.
“Letter of Credit” of a Person means a letter of credit or similar instrument
which is issued upon the application of such Person or upon which such Person is
an account party or for which such Person is in any way liable.
“Letter of Credit Collateral Account” is defined in Section 2A.9.
“Letter of Credit Request” is defined in Section 2A.4(a).




--------------------------------------------------------------------------------




“Leverage Ratio” means Consolidated Outstanding Indebtedness divided by Total
Asset Value, expressed as a percentage.
“LIBOR Base Rate” means, with respect to any LIBOR Rate Advance for any LIBOR
Interest Period, the rate of interest obtained by dividing (i) the rate of
interest per annum (expressed to the fifth decimal place) determined on the
basis of the rate for deposits in Dollars for a period equal to the applicable
LIBOR Interest Period which appears on Reuters Screen LIBOR01 Page (or any
applicable successor page) at approximately 11:00 a.m. (London time) two
Business Days prior to the first day of the applicable LIBOR Interest Period by
(ii) a percentage equal to 1 minus the stated maximum rate (stated as a decimal)
of all reserves, if any, required to be maintained with respect to Eurocurrency
funding (currently referred to as “Eurocurrency liabilities”) as specified in
Regulation D of the Board of Governors of the Federal Reserve System (or against
any other category of liabilities which includes deposits by reference to which
the interest rate on LIBOR Rate Loans is determined or any applicable category
of extensions of credit or other assets which includes loans by an office of any
Lender outside of the United States of America). If, for any reason, the rate
referred to in the preceding clause (i) does not appear on Reuters Screen
LIBOR01 Page (or any applicable successor page), then the rate to be used for
such clause (i) shall be determined by the Administrative Agent to be the
arithmetic average of the rate per annum at which deposits in Dollars would be
offered by first class banks in the London interbank market to the
Administrative Agent at approximately 11:00 a.m. (London time) two Business Days
prior to the first day of the applicable LIBOR Interest Period for a period
equal to such LIBOR Interest Period. Any change in the maximum rate of reserves
described in the preceding clause (ii) shall result in a change in LIBOR on the
date on which such change in such maximum rate becomes effective. If LIBOR
determined as provided above would be less than zero, LIBOR shall be deemed to
be zero.
“LIBOR Interest Period” means, with respect to each amount bearing interest at a
LIBOR based rate, a period of one, two, three, six or, if available to all
applicable Lenders with respect to the applicable Class of Advance, twelve
months (or with the consent of all applicable Lenders with respect to the
applicable Type of Advance, a period of less than one (1) month), commencing on
a Business Day, as selected by Borrower; provided, however, that (i) any LIBOR
Interest Period which would otherwise end on a day which is not a Business Day
shall continue to and end on the next succeeding Business Day, unless the result
would be that such LIBOR Interest Period would be extended to the next
succeeding calendar month, in which case such LIBOR Interest Period shall end on
the next preceding Business Day and (ii) any LIBOR Interest Period which begins
on a day for which there is no numerically corresponding date in the calendar
month in which such LIBOR Interest Period would otherwise end shall instead end
on the last Business Day of such calendar month.
“LIBOR Market Index Rate” means, for any day, LIBOR Base Rate as of that day
that would be applicable for a LIBOR Rate Loan having a one-month Interest
Period determined at approximately 10:00 a.m. for such day (rather than 11:00
a.m. (London time) two Business Days prior to the first day of such LIBOR
Interest Period as otherwise provided in the definition of “LIBOR Base Rate”),
or if such day is not a Business Day, the immediately preceding Business Day.
The LIBOR Market Index Rate shall be determined on a daily basis.




--------------------------------------------------------------------------------




“LIBOR Rate” means, for any LIBOR Interest Period for a Loan or Advance of a
given Class, the sum of (A) the LIBOR Base Rate applicable thereto divided by
one minus the then current Reserve Requirement and (B) the Applicable Margin for
such Class of Loan or Advance in effect from time to time during the applicable
LIBOR Interest Period, changing when and as the Applicable Margin for such Class
of Loan or Advance changes.
“LIBOR Rate Advance” means an Advance which bears interest at a LIBOR Rate.
“LIBOR Rate Loan” means a Loan which bears interest at a LIBOR Rate.
“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement).
“Loan” means, with respect to a Lender, such Lender’s portion of any borrowing
hereunder by the Borrower.
“Loan Documents” means this Agreement, the Guaranty, the Notes and any other
document from time to time evidencing or securing indebtedness incurred by the
Borrower under this Agreement, as any of the foregoing may be amended or
modified from time to time.
“Management Fees”, means, with respect to each Project for any period, an amount
equal to the greater of (i) actual management fees payable with respect thereto
and (ii) three percent (3%) per annum on the aggregate base rent and percentage
rent due and payable under leases at such Project.
“Marketable Securities” means Investments in Capital Stock or debt securities
issued by any Person (other than an Investment Affiliate) which are publicly
traded on a national exchange, excluding Cash Equivalents.
“Material Acquisition” means any Acquisition by the Borrower or any Subsidiary
in which the assets acquired exceed 10.0% of the consolidated total assets of
the Borrower and its Subsidiaries determined under GAAP as of the last day of
the most recently ending fiscal quarter of the Borrower for which financial
statements are publicly available.
“Material Adverse Effect” means a material adverse effect on (i) the business,
property or condition (financial or otherwise) of the REIT and its Subsidiaries
taken as a whole, (ii) the ability of the Borrower and the Guarantors, taken as
a whole, to perform their obligations under the Loan Documents, or (iii) the
validity or enforceability of any of the Loan Documents. A material adverse
effect on the validity or enforceability of the Guaranty solely with respect to
one or more Subsidiary Guarantors that do not, individually or collectively,
constitute Material Subsidiaries shall not be a Material Adverse Effect
hereunder, except to the extent the same would result in a Material Adverse
Effect pursuant to either clause (i) or (ii) above.




--------------------------------------------------------------------------------




“Material Subsidiary” means, at any time of determination, (a) any individual
Subsidiary to which more than five percent (5%) of then-current Total Asset
Value is directly or indirectly attributable and (b) each Subsidiary in a group
of Subsidiaries (the “Group”) to which more than five percent (5%) of
then-current Total Asset Value is directly attributable on a collective basis to
such Group, but only as and to the extent that there is a material adverse
effect on the validity or enforceability of the Guaranty with respect to all
Subsidiaries in such Group.
“Materials of Environmental Concern” means any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products, radon gas, or any
hazardous or toxic substances, materials or wastes, defined or regulated as such
in or under any Environmental Law, including, without limitation, asbestos,
asbestos containing materials, mold, polychlorinated biphenyls and
urea-formaldehyde insulation.
“Maximum Legal Rate” means the maximum nonusurious interest rate, if any, that
at any time or from time to time may be contracted for, taken, reserved, charged
or received on the indebtedness evidenced by the Note and as provided for herein
or in the Note or other Loan Documents, under the laws of such state or states
whose laws are held by any court of competent jurisdiction to govern the
interest rate provisions hereof.
“Moody’s” means Moody’s Investors Service, Inc. and its successors.
“Multiemployer Plan” means a Plan maintained pursuant to a collective bargaining
agreement or any other arrangement to which the Borrower or any member of the
Controlled Group is a party to which more than one employer is obligated to make
contributions.
“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document) which prohibits
or purports to prohibit the creation or assumption of any Lien on such asset as
security for Indebtedness of the Person owning such asset or any other Person;
provided, however, that an agreement that conditions a Person’s ability to
encumber its assets upon the maintenance of one or more specified ratios that
limit such Person’s ability to encumber its assets but that do not generally
prohibit the encumbrance of its assets, or the encumbrance of specific assets,
shall not constitute a Negative Pledge.
“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Rate Management Transactions or any other
Financial Contract. “Unrealized losses” means the fair market value of the cost
to such Person of replacing such Rate Management Transaction or other Financial
Contract as of the date of determination (assuming the Rate Management
Transaction or other Financial Contract were to be terminated as of that date),
and “unrealized profits” means the fair market value of the gain to such Person
of replacing such Rate Management Transaction or other Financial Contract as of
the date of determination (assuming such Rate Management Transaction or other
Financial Contract were to be terminated as of that date).
“Net Offering Proceeds” means the gross cash proceeds received by the Borrower
or any Guarantor as a result of an Equity Offering less the customary and
reasonable costs, fees, expenses, underwriting commissions and discounts
incurred by the Borrower or such Guarantor in connection therewith.




--------------------------------------------------------------------------------




“Net Operating Income” means, with respect to any Project for any period,
“property rental and other income” (as determined by GAAP) attributable to such
Project accruing for such period, without regard for straight-lining of rents or
any amortization related to above-market or below-market leases, minus the
amount of all expenses (as determined in accordance with GAAP) incurred in
connection with and directly attributable to the ownership and operation of such
Project for such period, including, without limitation, Management Fees and
amounts accrued for the payment of real estate taxes and insurance premiums, but
excluding any general and administrative expenses related to the operation of
the Borrower, any interest expense, or other debt service charges, impairment
charges, the effects of straight-lining of ground lease rent, bad debt expenses
related to the straight-lining of rents, depreciation or amortization (including
of financing costs) and any other non-cash charges.
“Net Rentable Area” means, with respect to any Project, the floor area of any
buildings, structures or improvements available (or to be available upon
completion) for leasing to tenants determined in accordance with the rent roll
for such Project, the manner of such determination to be consistent for all
Projects unless otherwise approved by the Administrative Agent.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Non-Recourse Indebtedness” means Indebtedness of a Person which is secured
solely by one or more parcels of real estate and related personal property and
is not a general obligation of such Person, the holder of such Indebtedness
having recourse solely to the parcels of real estate securing such Indebtedness,
the improvements thereon and any leases thereon and the rents and profits
thereof, except for customary exceptions for certain acts or types of liability
such as environmental liability, fraud and other customary non-recourse
carveouts, unless a claim is made with respect thereto, in which case the amount
of the liability in respect thereof as is required under GAAP to be reflected as
a reserve or other liability on the face of the balance sheet of the REIT shall
be considered Recourse Indebtedness.
“Note” means any one of those promissory notes substantially in the form of
Exhibit B attached hereto from Borrower in favor of the Lenders, including any
amendment, modification, renewal or replacement of any such promissory note or
of any note delivered under the Existing Agreement, provided that, at the
request of any Lender, a Note payable to such Lender shall not be issued and the
Obligations of the Borrower hereunder to such Lender shall be evidenced entirely
by this Agreement and the other Loan Documents with the same effect as if a Note
had been issued to such Lender.
“Notice of Assignment” is defined in Section 12.3(ii).
“Obligations” means the Advances, the Facility Letters of Credit, the
Reimbursement Obligations, the Related Swap Obligations and all accrued and
unpaid fees and all other obligations of Borrower to the Administrative Agent or
the Lenders arising under this Agreement or any of the other Loan Documents,
including all payments and other obligations that may accrue after the
commencement of any action or proceeding described in Sections 7.6 and 7.7. All
Obligations shall be superior, in right of payment and otherwise, to the
Subordinated Debt and Trust Preferred Equity.




--------------------------------------------------------------------------------




“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control and any successor thereto.
“One-Day LIBOR Rate” means, with respect to Swingline Advances only, for any
day, the sum of (A) an interpolated rate, as determined by the Swingline Lender
in its sole discretion, for such day, equal to the LIBOR Base Rate that would
apply to an Interest Period of one day plus (B) the Applicable Margin for
Revolving Advances.
“Other Investments” means mortgages and notes receivables of real estate
investment trusts which own real property which is used principally for fee
interests in Projects utilized principally for shopping centers located within
the United States, and cash or Cash Equivalents held by a qualified intermediary
in connection with Section 1031 exchanges.
“Other Connection Taxes” means with respect to any Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.20 as a result of costs sought to be reimbursed
pursuant to Section 3.5).
“Outstanding Facility Amount” means, at any time, the sum of all then
outstanding Advances and Facility Letter of Credit Obligations.
“Outstanding Revolving Amount” means, at any time the sum of all
then-outstanding Revolving Advances and Facility Letter of Credit Obligations.
“Participants” is defined in Section 12.2(i).
“Participant Register” is defined in Section 12.2(i).
“Patriot Act” is defined in Section 9.15.
“Payment Date” means, with respect to the payment of interest accrued on any
Advance, the first day of each calendar month.
“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.




--------------------------------------------------------------------------------




“Percentage” means for each Lender the ratio that such Lender’s combined
Revolving Commitment and outstanding Term Loans bears to the Aggregate
Commitment, or if the Revolving Commitments have been terminated, the ratio that
such Lender’s combined outstanding Revolving Loans and outstanding Term Loans
bears to the total outstanding Advances, in each case expressed as a percentage.
“Permitted Liens” are defined in Section 6.16.
“Person” means any natural person, corporation, limited liability company, joint
venture, partnership, association, enterprise, trust or other entity or
organization, or any government or political subdivision or any agency,
department or instrumentality thereof.
“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
as to which the Borrower or any member of the Controlled Group may have any
liability.
“Preferred Dividends” means, with respect to any entity, dividends or other
distributions (but excluding any repurchase of equity of the REIT or any of its
Subsidiaries) which are due and payable to holders of any ownership interests in
such entity which entitle the holders of such ownership interests to be paid on
a preferred basis prior to dividends or other distributions to the holders of
other types of ownership interests in such entity (including any amounts payable
with respect to Trust Preferred Equity).
“Project” means any real estate asset located in the United States owned by the
Borrower or any of its Subsidiaries or any Investment Affiliate, and operated or
intended to be operated primarily as a retail property, or a mixed use property
containing a retail component. For purposes of this Agreement, if only a portion
of such real estate asset is then the subject of a material redevelopment, the
Borrower may, subject to the approval of the Administrative Agent (which shall
not be unreasonably withheld, conditioned or delayed), elect to treat such
portion as a Project separate and distinct from the remaining portion of such
real estate asset.
“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.
“Purchasers” is defined in Section 12.3(i).
“Qualifying Unencumbered Pool Property” means any Project which, as of any date
of determination, (a) is located in the United States; (b) is wholly owned by
the Borrower or a Wholly-Owned Subsidiary in fee simple or leased, as lessee, by
the Borrower or a Wholly‑Owned Subsidiary under the terms of a Financeable
Ground Lease; (c) is free of all structural defects or major architectural
deficiencies, title defects, environmental conditions or other adverse matters
except for defects, deficiencies, conditions or other matters individually or
collectively which are not material to the operation of such Project; and (d) is
not, nor is any direct or indirect interest of the Borrower or any Subsidiary
therein, subject to any Lien other than Permitted Liens set forth in clauses (i)
through (iv) of Section 6.16 or to any Negative Pledge (other than Negative
Pledges permitted under clause (ii) of Section 6.25). No asset shall be deemed
to be unencumbered unless both such asset and all Capital Stock of the
Subsidiary owning such asset is unencumbered. Nothing in this




--------------------------------------------------------------------------------




Agreement shall prohibit a Subsidiary from having other Unsecured Indebtedness
or unsecured Guarantee Obligations and the existence of such Unsecured
Indebtedness or unsecured Guarantee Obligations shall not prevent any Project
owned by such Subsidiary from qualifying as a Qualifying Unencumbered Pool
Property.
“Rate Management Transaction” means any transaction (including an agreement with
respect thereto) now existing or hereafter entered into by the Borrower or REIT
which is a rate swap, basis swap, forward rate transaction, commodity swap,
commodity option, equity or equity index swap, equity or equity index option,
bond option, interest rate option, foreign exchange transaction, cap
transaction, floor transaction, collar transaction, forward transaction,
currency swap transaction, cross-currency rate swap transaction, currency option
or any other similar transaction (including any option with respect to any of
these transactions) or any combination thereof, whether linked to one or more
interest rates, foreign currencies, commodity prices, equity prices or other
financial measures.
“Rating Agencies” means S&P, Fitch and Moody’s, collectively, and “Rating
Agency” means either S&P, Moody’s or Fitch.
“Recipient” means the Administrative Agent and any Lender.
“Recourse Indebtedness” means any Indebtedness of the Borrower or any other
member of the Consolidated Group or the REIT with respect to which the liability
of the obligor is not limited to the obligor’s interest in specified assets
securing such Indebtedness. Customary limited exceptions for certain acts or
types of liability such as environmental liability, fraud and other customary
nonrecourse carveouts shall not be deemed to be Recourse Indebtedness, provided
that if a claim is made with respect thereto, the amount of the liability in
respect thereof as is required under GAAP to be reflected as a reserve or other
liability on the face of the balance sheet of the REIT shall be Recourse
Indebtedness.
“Redevelopment Property” means any Project which is not Construction in Progress
and (1) is undergoing a significant Capital Improvement Project and (2) is
designated as a Redevelopment Property by Borrower and approved by
Administrative Agent, such approval not to be unreasonably withheld.
“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.
“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.




--------------------------------------------------------------------------------




“Reimbursement Obligations” means at any time, the aggregate of the obligations
of the Borrower to the Revolving Lenders, the Issuing Bank and the
Administrative Agent in respect of all unreimbursed payments or disbursements
made by the Revolving Lenders, the Issuing Bank and the Administrative Agent
under or in respect of the Facility Letters of Credit. Notwithstanding the
foregoing, unless the Borrower shall notify the Administrative Agent of its
intent to repay the Reimbursement Obligation on the date of the related drawing
under any Facility Letter of Credit as provided in Section 2.8(a) and such
Reimbursement Obligation is in fact paid by the Borrower on such date, such
Reimbursement Obligation shall simultaneously with such drawing be converted to
and become a Floating Rate Advance as set forth in Section 2A.5.
“REIT” means Ramco-Gershenson Properties Trust, a Maryland real estate
investment trust.
“Related Swap Obligations” means, as of any date, all of the obligations of
Borrower or REIT to any Lender Hedge Provider to make any payments under any
agreement with respect to an interest rate swap, collar, cap or floor or a
forward rate agreement or other agreement regarding the hedging of interest rate
risk exposure relating to the Obligations, and any confirming letter executed
pursuant to such hedging agreement, and which shall include, without limitation,
any obligation to pay or perform under any agreement, contract or transaction
that constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act, all as amended, restated or otherwise modified. Under no
circumstances shall any of the Related Swap Obligations secured or guaranteed by
any Loan Document as to a Guarantor include any obligation that constitutes an
Excluded Hedge Obligation of such Guarantor.
“Release” means any releasing, spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, migrating, disposing, or
dumping of any Materials of Environmental Concern into the environment.
“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC by regulation waived the
requirement of Section 4043(a) of ERISA that it be notified within 30 days of
the occurrence of such event, provided, however, that a failure to meet the
minimum funding standard of Section 412 of the Code and of Section 302 of ERISA
shall be a Reportable Event regardless of the issuance of any such waiver of the
notice requirement in accordance with either Section 4043(a) of ERISA or Section
412(d) of the Code.
“Representative” is defined in Section 8.6.
“Required Class Lenders” means, with respect to a Class of Lenders on any date
of determination, Lenders of such Class (a) having more than 50% of the
aggregate amount of the Commitments of such Class or if no Commitments of such
Class are then in effect, holding more than 50% of the principal amount of the
aggregate outstanding Loans of such Class, or in the case of Revolving Lenders,
Revolving Credit Exposure; provided that in determining such percentage at any
given time, all then existing Defaulting Lenders of such Class will be
disregarded and excluded.
“Required Lenders” means, as of any date, Lenders having more than 50% of the
aggregate amount of (a) the Revolving Commitments (or if the Revolving
Commitments have been terminated or reduced to




--------------------------------------------------------------------------------




zero, the Revolving Credit Exposure) and (b) the aggregate outstanding principal
amount of the Term Loans; provided that in determining such percentage at any
given time, all then existing Defaulting Lenders will be disregarded and
excluded.
“Reserve Requirement” means, with respect to a LIBOR Rate Loan and LIBOR
Interest Period, that percentage (expressed as a decimal) which is in effect on
such day, as prescribed by the Federal Reserve Board or other Governmental
Authority or agency having jurisdiction with respect thereto for determining the
maximum reserves (including, without limitation, basic, supplemental, marginal
and emergency reserves) for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D) maintained by a member bank of the
Federal Reserve System.
“Revolving Advance” means any Advance comprised solely of Revolving Loans.
“Revolving Commitment” means, for each Revolving Lender, the obligation of such
Lender to make Revolving Loans on the terms and conditions set forth herein not
exceeding the amount set forth for such Lender on Schedule I as such Lender’s
“Revolving Commitment Amount”, as set forth in an Amendment Regarding Increase
executed by such Lender pursuant to Section 2.22 or as set forth in any Notice
of Assignment relating to any assignment that has become effective pursuant to
Section 12.3(ii), as such amount may be modified from time to time pursuant to
the terms hereof.
“Revolving Credit Exposure” means, as to any Lender having a Revolving
Commitment at any time, the aggregate principal amount at such time of its
outstanding Revolving Loans and such Lender’s participation in Facility Letter
of Credit Obligations and Swingline Loans at such time.
“Revolving Extension Notice” is defined in Section 2.1.
“Revolving Facility Termination Date” means September 14, 2021, with respect to
outstanding Revolving Loans, as such date may be extended pursuant to Section
2.1.
“Revolving Lender” means a Lender having a Revolving Commitment, or if the
Revolving Commitments have terminated, holding any Revolving Loans hereunder.
“Revolving Loan” means any Loan made pursuant to a Lender’s Revolving
Commitment.
“Revolving Percentage” means for each Revolving Lender the ratio that such
Lender’s Revolving Commitment bears to the aggregate Revolving Commitments of
all Revolving Lenders, or if the Revolving Commitments have been terminated, the
ratio that such Lender’s outstanding Revolving Loans bears to the total
outstanding Revolving Advances, in each case expressed as a percentage.
“Sanctions Laws and Regulation” means any applicable sanctions, prohibitions or
requirements imposed by any applicable executive order or by any applicable
sanctions program administered by OFAC, the United States Department of State,
the United States Treasury, the United Nations Security Council, the European
Union or Her Majesty’s Treasury.




--------------------------------------------------------------------------------




“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.
“Secured Indebtedness” means any Indebtedness of the Borrower, the REIT or any
other member of the Consolidated Group which is secured by a Lien (other than
Permitted Liens set forth in clauses (i) through (iv) of Section 6.16) on a
Project, any ownership interests in any Person or any other assets which had, in
the aggregate, a value in excess of the amount of such Indebtedness at the time
such Indebtedness was incurred.
“Secured Recourse Indebtedness” means Secured Indebtedness that is also Recourse
Indebtedness.
“Short-term Investments” means investments in any of the following:
(a)    marketable direct or guaranteed obligations of the United States of
America that mature within one (1) year from the date of purchase by the
Borrower or its Subsidiary;
(b)    marketable direct obligations of any of the following: Federal Home Loan
Mortgage Corporation, Student Loan Marketing Association, Federal Home Loan
Banks, Federal National Mortgage Association, Government National Mortgage
Association, Bank for Cooperatives, Federal Intermediate Credit Banks, Federal
Financing Banks, Export-Import Bank of the United States, Federal Land Banks, or
any other agency or instrumentality of the United States of America;
(c)    demand deposits, certificates of deposit, bankers acceptances and time
deposits of United States banks having total assets in excess of $100,000,000;
provided, however, that the aggregate amount at any time so invested with any
single bank having total assets of less than $1,000,000,000 will not exceed
$200,000;
(d)    repurchase agreements having a term not greater than ninety (90) days and
fully secured by securities described in the foregoing subsection (a) or (b)
with banks described in the foregoing subsection (c) or with financial
institutions or other corporations having total assets in excess of
$500,000,000; and
(e)    shares of so-called “money market funds” registered with the SEC under
the Investment Company Act of 1940 which maintain a level per-share value,
invest principally in investments described in the foregoing subsections (a)
through (d) and have total assets in excess of $50,000,000.
“Single Employer Plan” means a Plan maintained by the Borrower or any member of
the Controlled Group for employees of the Borrower or any member of the
Controlled Group.
“S&P” means S&P Global Inc. and its successors.
“Subordinated Debt” means any subordinated debt which is not Trust Preferred
Equity issued by the REIT or the Borrower (or a subsidiary trust created to
issue such subordinated debt) (a) which has a minimum remaining term of not less
than five (5) years, (b) which is unsecured and which is not guaranteed by any
other Person, (c) which imposes no financial tests or covenants or negative
covenants of the type set




--------------------------------------------------------------------------------




forth in Section 6.11 through and including Section 6.21, Section 6.25, Section
6.30 or Section 6.31 of this Agreement or the Guaranty or Section 7.13 of this
Agreement (or other covenants, representations or defaults which have the same
practical effect thereof) on the REIT, the Borrower or their respective
Subsidiaries other than those approved by Administrative Agent in its reasonable
discretion, and (d) pursuant to which all claims and liabilities of the REIT,
Borrower and their respective Subsidiaries with respect to the principal and any
premium and interest thereon are subordinate to the payment of the principal,
letter of credit reimbursement obligations and any premium and interest thereon
of the Borrower, the REIT and their respective Subsidiaries under this Agreement
and other Indebtedness which by its terms is not subordinate to or pari passu
with such Subordinated Debt on terms acceptable to the Administrative Agent in
its reasonable discretion, and as to which subordination provisions the REIT,
Administrative Agent and the Lenders shall be third party beneficiaries, and (e)
which does not violate the terms of Section 6.30.
“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, limited liability company, joint venture or similar
business organization more than 50% of the ownership interests having ordinary
voting power of which shall at the time be so owned or controlled. Unless
otherwise expressly provided, all references herein to a “Subsidiary” shall mean
a Subsidiary of the Borrower.
“Subsidiary Guarantor” means, as of any date, each Subsidiary of the Borrower,
if any, which is then a party to the Guaranty as of the date of this Agreement
or pursuant to Section 6.26.
“Substantial Portion” means, with respect to the Property of the Borrower and
its Subsidiaries, Property which represents more than 5% of then-current Total
Asset Value.
“Swingline Advances” means, as of any date, collectively, all Swingline Loans
then outstanding under this Facility.
“Swingline Commitment” means the obligation of the Swingline Lender to make
Swingline Loans not exceeding $50,000,000.
“Swingline Lender” shall mean KeyBank National Association, in its capacity as a
Revolving Lender, and at the option of a new Administrative Agent, any successor
Administrative Agent.
“Swingline Loan” means a loan made by the Swingline Lender pursuant to Section
2.16 hereof.
“Tax Indemnity Agreement” means that certain Tax Agreement dated as of May 10,
1996 between Atlantic Realty Trust and RPS Realty Trust (now known as the REIT).
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term Advance” means any Advance comprised solely of Term Loans of a Class.




--------------------------------------------------------------------------------




“Term Facility Termination Date” means such date as may be specified in the
agreements entered into pursuant to Section 2.22(c).
“Term Lender” means a Term Lender having a Term Loan.
“Term Loan” means a Term Loan extended pursuant to Section 2.22.
“Term Loan Amendment” is defined in Section 2.22(c).
“Term Percentage” means for each Term Lender of a given Class, the ratio that
such Term Lender’s outstanding Term Loans of such Class bears to the total
outstanding Term Advances of such Class, expressed as a percentage.
“Total Asset Value” means, as of any date, (i) (A) the Consolidated NOI
attributable to Projects owned by the Borrower or a member of the Consolidated
Group (excluding 100% of the Consolidated NOI attributable to Projects not owned
for at least four (4) full fiscal quarters as of the end of the fiscal quarter
for which Consolidated NOI is calculated and provided that the contribution to
Consolidated NOI on account of any Project shall not in any event be a negative
number) divided by (B) the Capitalization Rate, plus (ii) 100% of the price paid
for any such Projects first acquired by the Borrower or a member of the
Consolidated Group during such four (4) full fiscal quarter period, plus (iii)
cash, Cash Equivalents owned by the Consolidated Group as of the end of such
fiscal quarter, plus (iv) the Consolidated Group Pro Rata Share of
(A) Consolidated NOI attributable to Projects owned by Investment Affiliates
(excluding Consolidated NOI attributable to Projects not owned for the entire
four (4) full fiscal quarters on which Consolidated NOI is calculated and
provided that the contribution to Consolidated NOI on account of any Project
shall not in any event be a negative number) divided by (B) the Capitalization
Rate, plus (v) the Consolidated Group Pro Rata Share of the price paid for such
Projects first acquired by an Investment Affiliate during such four (4) full
fiscal quarters, plus (vi) Construction in Progress at book value, plus (vii)
Other Investments owned by the Consolidated Group (at the lower of book value or
market value), plus (viii) Unimproved Land at book value. To the extent the
amount of Total Asset Value attributable to Unimproved Land, Investments in
Investment Affiliates, Construction in Progress, and Other Investments would
exceed 25% of Total Asset Value, such excess shall be excluded from Total Asset
Value; provided, however that to the extent the amount of Total Asset Value
attributable to (v) Unimproved Land exceeds 5% of the Total Asset Value, (w)
Investment Affiliates exceeds 15% of the Total Asset Value, (x) Construction in
Progress exceeds 15% of the Total Asset Value, or (y) Other Investments exceeds
5% of the Total Asset Value, such excess shall be excluded from Total Asset
Value. With respect to any Redevelopment Property that has been valued at cost
as permitted below and has recommenced operations for less than four full fiscal
quarters, the Consolidated NOI for such Redevelopment Property for the number of
full fiscal quarters which the Borrower or its Subsidiary or such Investment
Affiliate has recommenced operations as annualized shall be utilized, and the
Consolidated NOI for any Redevelopment Property that has recommenced operations
without a full quarter of performance shall be annualized in such manner as the
Administrative Agent shall approve, such approval not to be unreasonably
withheld. Notwithstanding the foregoing, Borrower may elect to value a
Redevelopment Property at cost as determined in accordance with GAAP for a
period of up to twenty-four (24) months which twenty-four (24) month period
shall commence upon the date which Administrative Agent receives written notice
from Borrower of such election (including any notice provided under the Existing
Agreement).




--------------------------------------------------------------------------------




“Transferee” is defined in Section 12.4.
“Trust Preferred Equity” means any preferred equity interest (and related note)
issued by the REIT (or a subsidiary trust created to issue such securities) (a)
which has a minimum remaining term of not less than five (5) years, (b) which is
unsecured and which is not guaranteed by any other Person, (c) which imposes no
financial or negative covenants (or other covenants, representations or defaults
which have the same practical effect thereof) on the REIT, the Borrower or their
respective Subsidiaries, (d) pursuant to which all claims and liabilities of the
REIT, Borrower and its Subsidiary with respect thereto are subordinate to the
payment of the Obligations of the Borrower, the REIT and their respective
Subsidiaries on terms acceptable to the Administrative Agent in its reasonable
discretion, and as to which subordination provisions the Administrative Agent
and the Lenders shall be third party beneficiaries, (e) which provides that,
upon the non-payment of the note and any dividends or other distributions that
are required to be paid or made with respect thereto, the only available
remedies to the holders thereof or any trustee or agent acting on their behalf
are (x) the assumption of one or more seats on the board of directors or
trustees of the REIT and/or (y) the blockage of (A) payments of any dividends or
other distributions to the holders of the common shares of the REIT or other
securities ranking on a parity with or subordinate to such Trust Preferred
Equity, or (B) payments of amounts in redemption of or to repurchase common
shares of the REIT or other securities ranking on a parity with or subordinate
to such Trust Preferred Equity, and (f) which does not violate the terms of
Section 6.30.
“Type” means, with respect to any Advance, its nature as either a Floating Rate
Advance or LIBOR Rate Advance.
“Unencumbered Interest Coverage Ratio” means, as of any date, the aggregate
Unencumbered Pool Property NOI for the most recent four (4) fiscal quarters for
which financial results have been reported attributable to Unencumbered Pool
Properties as of any such date divided by the Unsecured Interest Expense for
such period.
“Unencumbered Leverage Ratio” means, as of any date, the then-current Unsecured
Indebtedness of the Consolidated Group and the REIT divided by the then-current
Unencumbered Pool Value.
“Unencumbered Pool” means as of any date, all then-current Unencumbered Pool
Properties.
“Unencumbered Pool Property” means, as of any date, any Project which is a
Qualifying Unencumbered Pool Property as of such date.
“Unencumbered Pool Property NOI” means, as of any date, the aggregate Net
Operating Income for the most recent four (4) fiscal quarters for which
financial results have been reported attributable to Unencumbered Pool
Properties as of such date.
“Unencumbered Pool Value” means, as of any date, the sum of (a)(i) the aggregate
Adjusted Unencumbered Pool NOI attributable to all Unencumbered Pool Properties
which have been owned by the Borrower or a Subsidiary for the most recent four
(4) full fiscal quarters for which financial results of Borrower have been
reported (provided that the contribution to Adjusted Unencumbered Pool NOI on
account




--------------------------------------------------------------------------------




of any Unencumbered Pool Property shall not in any event be a negative number)
divided by (ii) the Capitalization Rate plus (b) the aggregate acquisition cost
of all Unencumbered Pool Properties which have not been so owned by a Subsidiary
for such period of four (4) consecutive entire fiscal quarters. Notwithstanding
the foregoing, the Unencumbered Pool Value for an Unencumbered Pool Property
that is a Redevelopment Property shall be the cost incurred for such
Unencumbered Pool Property as determined in accordance with GAAP for a period of
up to twenty-four (24) months, which period shall commence upon the date which
Administrative Agent approves such Unencumbered Pool Property as a Redevelopment
Property. For purposes of this definition, to the extent (i) the value
attributable to any one (1) Unencumbered Pool Property would exceed 15% of the
Unencumbered Pool Value, or (ii) the aggregate value attributable to
Unencumbered Pool Properties which are occupied pursuant to Financeable Ground
Leases would exceed 15% of Unencumbered Pool Value, each such excess amount
shall be excluded from Unencumbered Pool Value.
“Unfunded Liabilities” means the amount (if any) by which the present value of
all vested nonforfeitable benefits under all Single Employer Plans exceeds the
fair market value of all such Plan assets allocable to such benefits, all
determined as of the then most recent valuation date for such Plans.
“Unimproved Land” means, as of any date, any land which (i) is not appropriately
zoned for retail development, (ii) does not have access to all necessary
utilities or (iii) does not have access to publicly dedicated streets, unless
such land has been designated in writing by the Borrower in a certificate
delivered to the Administrative Agent as land that is reasonably expected to
satisfy all such criteria within twelve (12) months after such date. For
purposes of clarification, if any such land shall be deemed to be included in
Construction in Progress as of such date of designation, then from and after
such date such land shall not be considered Unimproved Land.
“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.
“Unsecured Indebtedness” means, with respect to any Person, all Indebtedness of
such Person for borrowed money that does not constitute Secured Indebtedness.
Unsecured Indebtedness shall not include Subordinated Debt.
“Unsecured Interest Expense” means, for any period, all Consolidated Interest
Expense for such period attributable to Unsecured Indebtedness.
“Unused Fee” is defined in Section 2.4.
“Unused Fee Percentage” means, with respect to any day during a calendar
quarter, (i) 0.15% per annum, if the sum of the Revolving Advances and Facility
Letter of Credit Obligations outstanding on such day is 50% or more of the
aggregate Revolving Commitments or (ii) 0.25% per annum if the sum of the
Revolving Advances and Facility Letter of Credit Obligations outstanding on such
day is less than 50% of the aggregate Revolving Commitments.




--------------------------------------------------------------------------------




“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” is defined in Section 3.5(f)(ii)(B)(III).
“Wholly-Owned Subsidiary” of a Person means (i) any Subsidiary all of the
beneficial ownership of which shall at the time be owned or controlled, directly
or indirectly, by such Person or one or more Wholly-Owned Subsidiaries of such
Person, or by such Person and one or more Wholly-Owned Subsidiaries of such
Person, or (ii) any partnership, limited liability company, association, joint
venture or similar business organization 100% of the beneficial ownership of
which shall at the time be so owned or controlled.
“Withholding Agent” means the REIT, the Borrower, any other Guarantor and the
Administrative Agent, as applicable.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

ARTICLE II.    
THE CREDIT

2.1.    Advances.
(a)    Generally. Subject to the terms and conditions of this Agreement, the
Revolving Lenders severally agree to make Revolving Advances through the
Administrative Agent to the Borrower in Dollars from time to time prior to the
Revolving Facility Termination Date, and to support the issuance of Facility
Letters of Credit under Article IIA of this Agreement, provided that the making
of any such Advance or the issuance of such Facility Letter of Credit will not:
1.cause the then-current Outstanding Facility Amount to exceed the then-current
Aggregate Commitment; or
2.cause the sum of (A) the then-current Outstanding Revolving Amount and (B) the
then-current outstanding Swingline Advances to exceed the then-current aggregate
Revolving Commitments; or
3.cause the then-current outstanding Swingline Advances to exceed the Swingline
Commitment; or
4.cause the then-outstanding Facility Letters of Credit Obligations to exceed
the Facility Letter of Credit Sublimit; or




--------------------------------------------------------------------------------




5.cause the Unencumbered Leverage Ratio to exceed the maximum percentage then
permitted under Section 6.21(iii).
Subject to Section 2.2, the Advances may be Swingline Advances, Floating Rate
Advances or LIBOR Rate Advances. Each Revolving Lender shall fund its Revolving
Percentage of each such Revolving Advance (other than a Swingline Advance), no
Revolving Lender will be required to fund any amounts which, when aggregated
with such Lender’s Revolving Percentage of all other Revolving Advances then
outstanding and of all Facility Letter of Credit Obligations, would exceed such
Lender’s then-current Revolving Commitment. This facility (“Facility”) is a
revolving credit facility and may later include a term loan facility. Subject to
the provisions of this Agreement, Borrower may request Revolving Advances
hereunder from time to time, repay such Revolving Advances and reborrow
Revolving Advances at any time prior to the Revolving Facility Termination Date.
(b)    [Intentionally Omitted.]
(c)    Extension of Revolving Facility Termination Date. The Revolving Facility
Termination Date can be extended at the Borrower’s request for two (2) extension
periods of six-months each upon written notice to the Administrative Agent
received by the Administrative Agent not later than 90 days prior to the
then-current Revolving Facility Termination Date (a “Revolving Extension
Notice”), provided that (i) no Default or Unmatured Default of which, in the
case of an Unmatured Default, either the Administrative Agent has notified the
Borrower or the Borrower has notified the Administrative Agent and the Lenders
pursuant to Section 6.3, has occurred and is continuing when the Revolving
Extension Notice is given and on the day immediately preceding the first day of
such extension period, (ii) the representations and warranties contained in
Article V shall be true and correct in all material respects as of the date of
Revolving Extension Notice and on the day immediately preceding the first day of
such extension period, except to the extent any such representation or warranty
is stated to relate solely to an earlier date (in which case such representation
or warranty shall have been true and correct on and as of such earlier date) and
except for changes in factual circumstances not prohibited under the Loan
Documents, and (iii) the Borrower pays, on or prior to the first day of the
applicable extension period, an extension fee to the Administrative Agent for
the account of the Revolving Lenders equal to 0.075% of the then-current
Revolving Commitment of each such Lender. In no event shall the Revolving
Facility Termination Date be extended to a date later than September 14, 2022
except as otherwise permitted by Section 8.2.
(d)    [Intentionally Omitted.]
(e)    [Intentionally Omitted.]
(f)    Revolving Commitments on the Agreement Effective Date. On the Agreement
Effective Date, the parties hereto agree that the amount of each Revolving
Lender’s Revolving Commitment is as set forth on Schedule I. On the Agreement
Effective Date, the Revolving Commitment of each of the Revolving Lenders, the
outstanding amount of all outstanding Revolving Loans and the participation
interests of the Revolving Lenders in any outstanding Facility Letters of Credit
and Swingline Loans shall be allocated among the Revolving Lenders in accordance
with their respective Revolving Percentages. To effect such




--------------------------------------------------------------------------------




allocations, (1) each Revolving Lender whose Revolving Percentage on the
Agreement Effective Date exceeds the Commitment Percentage (as defined in the
Existing Agreement) applicable to its Revolving Commitment under the Existing
Agreement immediately prior to the effectiveness of this Agreement and (2) any
Lender providing a new Revolving Commitment hereunder, shall make a Revolving
Advance in such amount as is necessary so that the aggregate principal amount of
Revolving Loans held by such Lender as of the Agreement Effective Date shall
equal such Lender’s Revolving Percentage of the aggregate outstanding amount of
the Revolving Loans as of the Agreement Effective Date. The Administrative Agent
shall make such amounts of the proceeds of such Revolving Loans available to
each Revolving Lender whose Revolving Percentage is less than the amount of such
Lender’s Commitment Percentage (as defined in the Existing Agreement) applicable
to its Revolving Commitment under the Existing Agreement immediately prior to
the effectiveness of this Agreement as is necessary so that the aggregate
principal amount of Revolving Advances held by such Lender as of the Agreement
Effective Date shall equal such Lender’s Revolving Percentage of the aggregate
principal amount of the Revolving Advances as of the Agreement Effective Date.
Except for Notes to be provided to the Revolving Lenders, no other documents,
instruments or assignment fees shall be, or shall be required to be, executed or
paid in connection with such allocations (all of which are hereby waived, as
necessary).

2.2.    Ratable and Non Ratable Advances. Revolving Advances (other than
Swingline Advances) hereunder shall consist of Revolving Loans made from the
Revolving Lenders ratably based on each Revolving Lender’s Revolving Percentage.
Swingline Loans shall be made by the Swingline Lender in accordance with Section
2.16. The Advances may be Floating Rate Advances, LIBOR Rate Advances or a
combination thereof, selected by the Borrower in accordance with Sections 2.9
and 2.10.

2.3.    Final Principal Payment. Any outstanding Revolving Advances and all
other unpaid obligations related or allocable to the Revolving Commitments shall
be paid in full by the Borrower on the Revolving Facility Termination Date. Any
outstanding Term Advances, and all other unpaid Obligations related or allocable
solely to the Term Loans shall be paid in full by the Borrower on the Term
Facility Termination Date.

2.4.    Unused Fee. The Borrower agrees to pay to the Administrative Agent for
the account of each Lender with a Revolving Commitment an unused facility fee
(the “Unused Fee”) equal to an aggregate amount computed on a daily basis by
multiplying (i) the Unused Fee Percentage applicable to such day, expressed as a
per diem rate, times (ii) the excess of the Revolving Commitments over the
Outstanding Revolving Amount on such day. The Unused Fee shall be payable
quarterly in arrears on the first Business Day of each calendar quarter (for the
prior calendar quarter) and upon any termination of the Revolving Commitments in
their entirety. From and after the Investment Grade Rating Date, no further
Unused Fees shall accrue hereunder.

2.5.    Facility Fee. From and after the Investment Grade Rating Date, a
facility fee (the “Facility Fee”) shall accrue and be payable by Borrower to the
Administrative Agent for the account of each Revolving Lender and shall be
computed on a daily basis by multiplying (i) the Facility Fee Percentage
applicable to such day, expressed as a per diem rate, times (ii) the Revolving
Commitments in effect on such day. The Facility Fee shall be payable quarterly
in arrears on the first Business Day of each calendar quarter (for the




--------------------------------------------------------------------------------




prior calendar quarter) and upon any termination of the Revolving Commitments in
their entirety. Following its receipt of any such Facility Fee, Administrative
Agent shall promptly pay to each Lender with a Revolving Commitment an aggregate
amount equal to the sum of such Lender’s Revolving Percentage of the daily
amount of such Facility Fee, based on such Lender’s Revolving Commitment on such
day. The Facility Fee shall be computed on a 360 day year, and actual days
elapsed.

2.6.    Other Fees. The Borrower agrees to pay all fees payable to the
Administrative Agent and the Lead Arrangers pursuant to (i) the REIT’s letter
agreement with the Administrative Agent and KeyBanc Capital Markets Inc. dated
as of August 8, 2017 (the “Fee Letter”) and (ii) such other written agreements
regarding this Agreement with the Lead Arrangers.

2.7.    Minimum Amount of Each Advance. Each Advance shall be in the minimum
amount of $1,000,000; provided, however, that any Floating Rate Advance
constituting a Revolving Advance may be in the amount of the unused aggregate
Revolving Commitments.

2.8.    Principal PaymentsOptional. The Borrower may from time to time pay,
without penalty or premium, all or any part of outstanding Floating Rate
Advances of a Class provided that the Borrower shall give written notice to the
Administrative Agent no later than 11:00 a.m. Cleveland, Ohio time two (2)
Business Days prior to such prepayment. A LIBOR Rate Advance may be paid on the
last day of the applicable Interest Period or, if and only if the Borrower pays
any amounts due to the Lenders under Sections 3.4 and 3.5 as a result of such
prepayment, on a day prior to such last day. Unless otherwise directed by the
Borrower by written notice to the Administrative Agent, all principal payments
made when no Default has occurred and is continuing shall first be applied to
repay all outstanding Revolving Advances and then to repay the Term Advances of
each Class of Term Loans. If a Default has occurred and is continuing such
principal payment shall be applied as provided in Section 8.5.
(a)    Mandatory. Mandatory partial principal payments shall be due from time to
time if, (i) due to an increase in the aggregate amount of Unsecured
Indebtedness of the Consolidated Group and the REIT or any reduction in the
Unencumbered Pool Value or in the Adjusted Unencumbered Pool NOI, whether by an
Unencumbered Pool Property failing to continue to satisfy the requirement for
qualification as a Qualifying Unencumbered Pool Property or by a reduction in
the Unencumbered Pool Value or the Adjusted Unencumbered Pool NOI attributable
to any Unencumbered Pool Property, the Unsecured Indebtedness of the
Consolidated Group and the REIT shall be in excess of the maximum amount
permitted to be outstanding under clause (iii) of Section 6.21 or (ii) without
limiting the effect of any other provision of this Agreement requiring such a
principal payment, any of the categories of the Obligations described in clauses
(i) - (ii) of Section 2.1(a) shall be in excess of the maximum amount set forth
in the applicable clause. Such principal payments shall be in the amount needed
to restore Borrower to compliance with such covenants or such maximum amount.
Such mandatory principal payments shall be due and payable within ten (10) days
of the earlier to occur of (i) Borrower obtaining actual knowledge of such
noncompliance, (ii) Borrower reporting any such noncompliance, or (iii) receipt
by Borrower of written notice of such noncompliance from the Administrative
Agent, unless Borrower otherwise cures such non-




--------------------------------------------------------------------------------




compliance by adding additional Unencumbered Real Properties within the time
period provided in Section 7.2.

2.9.    Method of Selecting Classes and Types and Interest Periods for New
Advances. The Borrower shall select the Class and Type of Advance and, in the
case of each LIBOR Rate Advance, the LIBOR Interest Period applicable to each
Advance from time to time in accordance with this Section or Section 2.10, as
applicable. The Borrower shall give the Administrative Agent irrevocable notice
(a “Borrowing Notice”) in the form attached as Exhibit G and made a part hereof
(i) not later than 11:00 a.m. Cleveland, Ohio time on the Business Day
immediately preceding the Borrowing Date of each Floating Rate Advance, (ii) not
later than 11:00 a.m. Cleveland, Ohio time, at least three (3) Business Days
before the Borrowing Date for each LIBOR Rate Advance and (iii) not later than
1:00 p.m. Cleveland, Ohio time, at least one (1) Business Day before (or if such
Swingline Advance is to bear interest by reference to the rate described in
clause (b) of the definition of Alternate Base Rate, on the same day as) the
Borrowing Date for each Swingline Advance, which shall specify:
(i)    the Borrowing Date, which shall be a Business Day, of such Advance,
(ii)    the aggregate amount of such Advance,
(iii)    the Class and Type of Advance selected,
(iv)    if such Advance is a Swingline Advance and Borrower desires to have the
One-Day LIBOR Rate apply for the duration of such Swingline Advance, a request
to that effect; and
(v)    in the case of each LIBOR Rate Advance, the LIBOR Interest Period
applicable thereto.
Each Lender required to make a Loan in connection with a requested Advance shall
make available its Loan or Loans, in funds immediately available in Cleveland,
Ohio to the Administrative Agent at its address specified pursuant to Article
XIII on each Borrowing Date not later than noon (Cleveland, Ohio time). The
Administrative Agent will make the funds so received from the Lenders available
to the Borrower at the Administrative Agent’s aforesaid address.
No LIBOR Interest Period may end after the applicable Facility Termination Date
for such Class of Advances and, unless the Required Lenders otherwise agree in
writing, in no event may there be more than twelve (12) different LIBOR Interest
Periods for LIBOR Rate Advances outstanding at any one time.

2.10.    Conversion and Continuation of Outstanding Advances. Floating Rate
Advances of a Class shall continue as Floating Rate Advances of such Class
unless and until such Floating Rate Advances are converted into LIBOR Rate
Advances of the same Class. Each LIBOR Rate Advance of a Class shall continue as
a LIBOR Rate Advance of such Class until the end of the then applicable Interest
Period therefor, at which time such LIBOR Rate Advance shall be automatically
converted into a Floating Rate Advance of the same




--------------------------------------------------------------------------------




Class unless the Borrower shall have given the Administrative Agent a
“Conversion/Continuation Notice” requesting that, at the end of such Interest
Period, such LIBOR Rate Advance either continue as a LIBOR Rate Advance of the
same Class for the same or another Interest Period or be converted to an Advance
of another Type but of the same Class. Subject to the terms of Section 2.7, the
Borrower may elect from time to time to convert all or any part of a Floating
Rate Advance of a Class into a LIBOR Rate Advance of the same Class and vice
versa; provided that any conversion of any LIBOR Rate Advance shall be made on,
and only on, the last day of the Interest Period applicable thereto. The
Borrower shall give the Administrative Agent irrevocable notice (a
“Conversion/Continuation Notice”) of each conversion of an Advance to a LIBOR
Rate Advance or continuation of a LIBOR Rate Advance not later than 10:00 a.m.
(Cleveland, Ohio time), at least three Business Days, in the case of a
conversion into or continuation of a LIBOR Rate Advance, prior to the date of
the requested conversion or continuation, specifying:
(i)    the requested date which shall be a Business Day, of such conversion or
continuation;
(ii)    the aggregate amount and Type of the Advance which is to be converted or
continued;
(iii)    the Class of Advance which is to be converted or continued; and
(iv)    the amount and Type(s) of Advance(s) into which such Advance is to be
converted or continued and, in the case of a conversion into or continuation of
a LIBOR Rate Advance, the duration of the Interest Period applicable thereto.

2.11.    Changes in Interest Rate, Etc. Each Floating Rate Advance of a Class
shall bear interest on the outstanding principal amount thereof, for each day
from and including the date such Advance is made or is converted from a LIBOR
Rate Advance into a Floating Rate Advance pursuant to Section 2.10 to but
excluding the date it becomes due or is converted into a LIBOR Rate Advance
pursuant to Section 2.10 hereof, at a rate per annum equal to the Floating Rate
applicable to such Class of Advance in effect from time to time. Changes in the
rate of interest on that portion of any Advance maintained as a Floating Rate
Advance will take effect simultaneously with each change in the Alternate Base
Rate. Each LIBOR Rate Advance shall bear interest from and including the first
day of the Interest Period applicable thereto to (but not including) the last
day of such Interest Period at the LIBOR Rate applicable to such Class of LIBOR
Rate Advance.

2.12.    Rates Applicable After Default. Notwithstanding anything to the
contrary contained in Section 2.9 or 2.10, during the continuance of a Default
or Unmatured Default the Required Lenders may, at their option, by notice to the
Borrower (which notice may be revoked at the option of the Required Lenders
notwithstanding any provision of Section 8.2 requiring consent of affected
Lenders to changes in interest rates), declare that no Advance may be made as,
converted into or continued as a LIBOR Rate Advance. During the continuance of a
Default the Required Lenders may, at their option, by notice to the Borrower
(which notice may be revoked at the option of the Required Lenders
notwithstanding any provision of Section 8.2 requiring consent of affected
Lenders to changes in interest rates), declare that (i) each LIBOR Rate Advance
shall bear interest for the remainder of the applicable Interest Period at the
LIBOR Rate otherwise




--------------------------------------------------------------------------------




applicable to such LIBOR Rate Advance for such Interest Period plus 2% per annum
and (ii) each Floating Rate Advance shall bear interest at a rate per annum
equal to the Floating Rate otherwise applicable to the Floating Rate Advance
plus 2% per annum; provided, however, that the Default Rate shall become
applicable automatically if a Default occurs under Section 7.1 or 7.2, unless
waived by the Required Lenders.

2.13.    Method of Payment.
(i)    As provided elsewhere herein, all Revolving Lenders’ interests in the
Revolving Advances, all interests of the Term Lenders of a Class in the Term
Advances of such Class, and all Lenders’ interests in the Loan Documents shall
be ratable undivided interests and none of such Lenders’ interests shall have
priority over the others. Each payment delivered to the Administrative Agent for
the account of any Lender or amount to be applied or paid by the Administrative
Agent to any Lender shall be paid promptly (on the same day as received by the
Administrative Agent if received prior to noon (Cleveland, Ohio time) on such
day and otherwise on the next Business Day) by the Administrative Agent to such
Lender in the same type of funds that the Administrative Agent received at such
Lender’s address specified pursuant to Article XIII or at any Lending
Installation specified in a notice received by the Administrative Agent from
such Lender. Payments received by the Administrative Agent on behalf of the
Lenders but not timely funded to the Lenders shall bear interest payable by the
Administrative Agent at the Federal Funds Effective Rate from the date due until
the date paid. The Administrative Agent is hereby authorized to charge the
account of the Borrower maintained with KeyBank for each payment of principal,
interest and fees as it becomes due hereunder.

2.14.    Notes; Telephonic Notices. Each Lender is hereby authorized to record
the principal amount of each of its Loans of each Class and each repayment on
the schedule attached to its Note, provided, however, that the failure to so
record shall not affect the Borrower’s obligations under such Note. The Borrower
hereby authorizes the Lenders and the Administrative Agent on behalf of the
Lenders to extend, convert or continue Advances, effect selections of Types of
Advances and to transfer funds based on telephonic notices made by any
Authorized Officer. The Borrower agrees to deliver promptly to the
Administrative Agent a written confirmation, if such confirmation is requested
by the Administrative Agent or any Lender, of each telephonic notice signed by
an Authorized Officer. If the written confirmation differs in any material
respect from the action taken by the Administrative Agent and the Lenders, the
records of the Administrative Agent and the Lenders shall govern absent manifest
error. The Administrative Agent will at the request of the Borrower, from time
to time, but not more often than monthly, provide Borrower with the amount of
the outstanding Aggregate Commitment and the applicable interest rate for a
LIBOR Rate Advance. Upon a Lender’s furnishing to Borrower an affidavit to such
effect, if a Note is mutilated, destroyed, lost or stolen, Borrower shall
deliver to such Lender, in substitution therefore, a new note containing the
same terms and conditions as such Note being replaced.

2.15.    Interest Payment Dates; Interest and Fee Basis. Interest accrued on
each Advance shall be payable on each Payment Date, commencing with the first
such date to occur after the date hereof, at maturity, whether by acceleration
or otherwise, with respect to interest on the Term Advances of a Class at the
repayment




--------------------------------------------------------------------------------




in full of the Term Advances of such Class, and, with respect to interest
accrued on the Revolving Advances, upon any termination of the Revolving
Commitments in their entirety. Interest, Unused Fees, Facility Fees, Facility
Letter of Credit Fees and all other fees shall be calculated for actual days
elapsed on the basis of a 360-day year. Interest shall be payable for the day an
Advance is made but not for the day of any payment on the amount paid if payment
is received prior to noon (Cleveland, Ohio time) at the place of payment. If any
payment of principal of or interest on an Advance shall become due on a day
which is not a Business Day, such payment shall be made on the next succeeding
Business Day and, in the case of a principal payment, such extension of time
shall be included in computing interest in connection with such payment.

2.16.    Swingline Advances. In addition to the other options available to the
Borrower hereunder, the Swingline Commitment shall be available for Swingline
Loans subject to the following terms and conditions. Swingline Loans shall be
made available for borrowings provided that notice is given in accordance with
Section 2.9 hereof. All Swingline Loans shall bear interest at the Floating Rate
as designated by Borrower or, if Borrower has given written notice to the
Administrative Agent as described in Section 2.9 when requesting such Swingline
Loan, at the One‑Day LIBOR Rate, as it may be adjusted over the duration of such
Swingline Loan. No Swingline Loan may be made to repay a Swingline Loan but
Borrower may repay Swingline Loans with subsequent Revolving Advances hereunder.
Each Swingline Loan shall be due and payable no later than five (5) Business
Days of the date such Swingline Loan was provided and the Borrower hereby agrees
(to the extent not repaid as contemplated below in the following sentence) to
repay each Swingline Loan on or before the date that is five (5) Business Days
from the date such Swingline Loan was provided. On the fifth (5th) Business Day
after a Swingline Loan is made, if such Swingline Loan has not been repaid by
the Borrower, each Revolving Lender irrevocably agrees to purchase its Revolving
Percentage of such Swingline Loan regardless of whether the conditions for
disbursement are satisfied at the time of such purchase, including the existence
of an Unmatured Default or Default hereunder; provided, that Swingline Lender
did not have actual knowledge of such Unmatured Default or Default at the time
such Swingline Loan was made; provided, further, that no Revolving Lender shall
be required to have total outstanding Revolving Loans plus its Revolving
Percentage of Facility Letters of Credit exceed its Revolving Commitment. Such
purchase shall take place on the date of the request by Swingline Lender so long
as such request is made by noon (Cleveland, Ohio time), and otherwise on the
Business Day following such request. All requests for purchase shall be in
writing. From and after the date it is so purchased, each such Swingline Loan
shall, to the extent purchased, (i) be treated as a Revolving Loan made by the
purchasing Revolving Lenders for all purposes under this Agreement and the
payment of the purchase price by a Revolving Lender shall be deemed to be the
making of a Revolving Loan by such Lender and shall constitute outstanding
principal under such Lender’s Note, and (ii) shall no longer be considered a
Swingline Loan except that all interest accruing on or attributable to such
Swingline Loan for the period prior to the date of such purchase shall be paid
when due by the Borrower to the Administrative Agent for the benefit of the
Swingline Lender and all such amounts accruing on or attributable to such
Revolving Loans for the period from and after the date of such purchase shall be
paid when due by the Borrower to the Administrative Agent for the benefit of the
purchasing Revolving Lenders. If prior to purchasing its Revolving Percentage of
a Swingline Loan one of the events described in Section 7.6 or 7.7 shall have
occurred and such event prevents the consummation of the purchase contemplated
by preceding provisions, each Revolving Lender will purchase an undivided
participating interest in the outstanding Swingline Loan in an amount equal to
its Revolving Percentage of such Swingline Loan. From and after the date of each
Revolving Lender’s purchase of its participating




--------------------------------------------------------------------------------




interest in a Swingline Loan, if the Swingline Lender receives any payment on
account thereof, the Swingline Lender will distribute to such Lender its
participating interest in such amount (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s
participating interest was outstanding and funded); provided, however, that in
the event that such payment was received by the Swingline Lender and is required
to be returned to the Borrower, each Revolving Lender will return to the
Swingline Lender any portion thereof previously distributed by the Swingline
Lender to it. If any Revolving Lender fails to so purchase its Revolving
Percentage or participating interest of any Swingline Advance, such Lender shall
be deemed to be a Defaulting Lender hereunder.

2.17.    Notification of Advances, Interest Rates and Prepayments. The
Administrative Agent will notify each Lender of the applicable Class of the
contents of each Borrowing Notice regarding Loans of such Class,
Conversion/Continuation Notice regarding Loans of such Class, and repayment
notice with respect to Loans of such Class received by it hereunder not later
than the close of business on the Business Day such notice is received by the
Administrative Agent. The Administrative Agent will notify each Lender of a
Class of the interest rate applicable to each LIBOR Rate Advance of such Class
promptly upon determination of such interest rate and will give each Lender
prompt notice of each change in the Alternate Base Rate.

2.18.    Lending Installations. Each Lender may book its Loans at any Lending
Installation selected by such Lender and may change its Lending Installation
from time to time. All terms of this Agreement shall apply to any such Lending
Installation and the Notes shall be deemed held by each Lender for the benefit
of such Lending Installation. Each Lender may, by written notice to the
Administrative Agent and the Borrower, designate a Lending Installation through
which Loans will be made by it and for whose account Loan payments are to be
made.

2.19.    Non-Receipt of Funds by the Administrative Agent. Unless the Borrower
or a Lender, as the case may be, notifies the Administrative Agent prior to the
time at which it is scheduled to make payment to the Administrative Agent on
behalf of the Lenders of (i) in the case of a Lender, the proceeds of a Loan or
(ii) in the case of the Borrower, a payment of principal, interest or fees to
the Administrative Agent for the account of the Lenders, that it does not intend
to make such payment, the Administrative Agent may assume that such payment has
been, or will be, made. The Administrative Agent may, but shall not be obligated
to, make the amount of such payment available to the intended recipient in
reliance upon such assumption. If such Lender or the Borrower, as the case may
be, has not in fact made such payment to the Administrative Agent, the recipient
of such payment shall, on demand by the Administrative Agent, repay to the
Administrative Agent the amount so made available together with interest thereon
in respect of each day during the period commencing on the date such amount was
so made available by the Administrative Agent until the date the Administrative
Agent recovers such amount at a rate per annum equal to (i) in the case of
payment by a Lender, the Federal Funds Effective Rate for such day or (ii) in
the case of payment by the Borrower, the interest rate applicable to the
relevant Class and Type of Loan. If such Lender so repays such amount and
interest thereon to the Administrative Agent within one Business Day after such
demand, all interest accruing on the Loan not funded by such Lender during such
period shall be payable to such Lender when received from the Borrower.




--------------------------------------------------------------------------------





2.20.    Replacement of Lenders under Certain Circumstances. The Borrower shall
be permitted to replace any Lender which (a) has demanded compensation from
Borrower under Section 3.1 or 3.2, or (b) is not capable of receiving payments
without any deduction or withholding of United States federal income tax
pursuant to Section 3.5, or (c) cannot maintain its LIBOR Rate Loans at a
suitable Lending Installation pursuant to Section 3.3 or (d) either voted
against or failed to respond to any written request made by the Administrative
Agent seeking approval of any amendment to or waiver of any provision of this
Agreement, if at least the Required Lenders voted in favor of such proposed
amendment or waiver or (e) is a Defaulting Lender; with a replacement bank or
other financial institution, provided that (i) such replacement does not
conflict with any applicable legal or regulatory requirements affecting the
Lenders, (ii) no Default or (after notice thereof to Borrower) no Unmatured
Default shall have occurred and be continuing at the time of such replacement,
(iii) the Borrower shall repay (or the replacement bank or institution shall
purchase, at par) all Loans and other amounts owing to such replaced Lender
prior to the date of replacement, (iv) the Borrower shall be liable to such
replaced Lender under Sections 3.4 and 3.6 if any LIBOR Rate Loan owing to such
replaced Lender shall be prepaid (or purchased) other than on the last day of
the Interest Period relating thereto, (v) the replacement bank or institution,
if not already a Lender or not an Eligible Assignee, and the terms and
conditions of such replacement, shall be reasonably satisfactory to the
Administrative Agent, (vi) the replaced Lender shall be obligated to make such
replacement in accordance with the provisions of Section 12.3 (provided that the
Borrower shall be obligated to pay the processing fee referred to therein),
(vii) until such time as such replacement shall be consummated, the Borrower
shall pay all additional amounts (if any) required pursuant to Section 3.5 and
(viii) any such replacement shall not be deemed to be a waiver of any rights
which the Borrower, the Administrative Agent or any other Lender shall have
against the replaced Lender.

2.21.    Usury. This Agreement, each Note and each other Loan Document are
subject to the express condition that at no time shall Borrower be obligated or
required to pay interest on the principal balance of any Loan at a rate which
could subject any Lender to either civil or criminal liability as a result of
being in excess of the Maximum Legal Rate. If by the terms of this Agreement or
the other Loan Documents, Borrower is at any time required or obligated to pay
interest on the principal balance due hereunder at a rate in excess of the
Maximum Legal Rate, the interest rate or the Default Rate, as the case may be,
shall be deemed to be immediately reduced to the Maximum Legal Rate and all
previous payments in excess of the Maximum Legal Rate shall be deemed to have
been payments in reduction of principal and not on account of the interest due
hereunder. All sums paid or agreed to be paid to any Lender for the use,
forbearance, or detention of the sums due under any Loan, shall, to the extent
permitted by applicable law, be amortized, prorated, allocated, and spread
throughout the full stated term of the applicable Loans until payment in full so
that the rate or amount of interest on account of such Loan does not exceed the
Maximum Legal Rate of interest from time to time in effect and applicable to
such Loan for so long as such Loan is outstanding.

2.22.    Termination or Increase in Commitments; Term Loans.
(a)    Termination. Borrower shall have the right, upon at least three (3)
Business Days’ notice to the Administrative Agent and the Lenders, to terminate
or cancel, in whole or in part, the unused portion of the Revolving Commitments
in excess of the Outstanding Revolving Amount, provided that each partial
reduction shall be in a minimum amount of $1,000,000 or any whole




--------------------------------------------------------------------------------




multiple of $250,000 in excess thereof. Any partial termination of the Revolving
Commitments shall be applied to reduce the Revolving Commitments on a pro rata
basis. Once terminated or reduced, the Revolving Commitments may not be
reinstated or increased thereafter.
(b)    Increase in Commitments. Borrower shall have the right exercisable 5
times, upon at least 10 Business Days’ notice to the Administrative Agent and
the Lenders, to request (i) increases in the Revolving Commitments or (ii) the
making of Term Loans (the “Additional Term Loans”) by up to $300,000,000 to a
maximum aggregate amount not to exceed $650,000,000 (reduced to the extent
Borrower has terminated or reduced the Revolving Commitments) by either adding
new lenders as Lenders (subject to the Administrative Agent’s prior written
approval of the identity of any such new lender if it is not an Eligible
Assignee) or obtaining the agreement, which shall be at such Lender’s or
Lenders’ sole discretion, of one or more of the then current Lenders to increase
its or their Revolving Commitments or to make Additional Term Loans. Each such
increase in the Commitments or the making of Additional Term Loans must be an
aggregate minimum amount of $25,000,000 and integral multiples of $5,000,000 in
excess thereof. Such increases may be increases in Revolving Commitments or the
making of Additional Term Loans or a combination thereof. Effecting any increase
of the Revolving Commitments or the making of Additional Term Loans under this
Section is subject to the following conditions precedent: (x) no Default or
Unmatured Default has occurred, is then continuing or shall be in existence on
the effective date of such increase of Revolving Commitments or making of
Additional Term Loans, (y) the representations and warranties (subject in all
cases to all materiality qualifiers and other exceptions in such representations
and warranties) contained in Article V shall be true and correct as of the
effective date of such increase, except to the extent any such representation or
warranty is stated to relate solely to an earlier date (in which case such
representation or warranty shall have been true and correct on and as of such
earlier date) and except for changes in factual circumstances not prohibited
under the Loan Documents, and (z) the Administrative Agent shall have received
an Amendment Regarding Increase by the Borrower, the Guarantors, the
Administrative Agent and the new lender or existing Lender providing such
increase of Revolving Commitments or Additional Term Loans, a copy of which
shall be forwarded to each Lender by the Administrative Agent promptly after
execution thereof and all documentation and opinions as the Administrative Agent
may reasonably request, in form and substance satisfactory to the Administrative
Agent. In no event will any existing Lender be obligated to provide any portion
of any such increase of Revolving Commitments or making of Additional Term Loans
unless such Lender shall specifically agree in writing to provide such increase
of Revolving Commitments or making of Additional Term Loans at such time. On the
effective date of any such increase of Revolving Commitments or making of
Additional Term Loans, Borrower shall pay to the institutions arranging such
increases such fees as may be agreed to by such institutions and the Borrower
and to each new lender or then-current Lender providing such increase of
Revolving Commitments or making Additional Term Loans the up-front fee agreed to
between Borrower and such party. In addition, the Guarantors, if any, shall
execute a consent to such increase of Revolving Commitments or making of
Additional Term Loans ratifying and continuing their obligations under the
Guaranty. If a Person becomes a new Lender having a Revolving Commitment under
this Agreement, or if any existing Revolving Lender is increasing its Revolving
Commitment, such Lender shall on the date it becomes a Revolving Lender
hereunder




--------------------------------------------------------------------------------




(or in the case of an existing Revolving Lender, increases its Revolving
Commitment) (and as a condition thereto) purchase from the other Revolving
Lenders its Revolving Percentage (determined with respect to the Revolving
Lenders’ respective Revolving Commitments and after giving effect to the
increase of Revolving Commitments) of any outstanding Revolving Loans, by making
available to the Administrative Agent for the account of such other Revolving
Lenders, in same day funds, an amount equal to (A) the portion of the
outstanding principal amount of such Revolving Loans to be purchased by such
Lender, plus (B) the aggregate amount of payments previously made by the other
Revolving Lenders under Section 2A.6(b) that have not been repaid, plus
(C) interest accrued and unpaid to and as of such date on such portion of the
outstanding principal amount of such Revolving Loans. The Lenders agree to
cooperate in any required sale and purchase of outstanding Revolving Advances to
achieve such result. In no event shall the aggregate Commitments and Term Loans
exceed $650,000,000 without the approval of all Lenders which are not then
Defaulting Lenders.
(c)    In the event of the inclusion of an Additional Term Loan, the Borrower,
the Guarantors, the Administrative Agent and the Lenders providing such
Additional Term Loan shall enter into an amendment to this Agreement and the
other Loan Documents, as is necessary, to evidence such Additional Term Loan and
have it be guaranteed and, as applicable, secured by the other Loan Documents
(the “Term Loan Amendment”), and all Lenders not providing the Additional Term
Loan hereby consent to such limited scope amendment without future consent
rights, provided that any such amendment regarding the Additional Term Loan
shall provide that: (A) the final maturity date of the Additional Term Loan
shall be no earlier than any other Facility Termination Date, (B) there shall be
no scheduled amortization of the loans or reductions of commitments under the
Additional Term Loan, (C) the Additional Term Loans will rank pari passu in
right of payment and with respect to security with the existing Revolving Loans
and any existing Term Loans and the borrower and guarantors of the Additional
Term Loans shall be the same as the Borrower and Guarantors with respect to the
existing Revolving Loans and any Term Loans, (D) the interest rate margin, rate
floors, fees, original issue discount and premium applicable to the Additional
Term Loan shall be determined by the Borrower and the Lenders providing such
Additional Term Loan, (E) the Additional Term Loans may participate on a pro
rata or less than pro rata (but not greater than pro rata) basis in voluntary or
mandatory prepayments with the Revolving Loans and any existing Term Loans as
shall be determined by the Borrower and the Lenders providing such Additional
Term Loan, and (F) the terms of the Additional Term Loan shall be substantially
identical to the terms set forth herein with respect to any other existing Term
Loan (except as set forth in clauses (A) through (E) above). In connection with
the Additional Term Loan, the Borrower, the Guarantors, the Administrative Agent
and each of the Lenders providing such Additional Term Loan shall execute and
deliver to the Administrative Agent the Term Loan Amendment and such other
documentation as the Administrative Agent shall reasonably specify to evidence,
guarantee or secure the Additional Term Loan including evidence of authority to
borrow, certifications and opinions as the Administrative Agent may reasonably
require. The Administrative Agent shall promptly notify each Lender as to the
effectiveness of the Term Loan Amendment. The Term Loan Amendment, without the
consent of any other Lender, may effect such amendments to this Agreement and
the other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the




--------------------------------------------------------------------------------




Administrative Agent, the Lenders providing the Additional Term Loan and the
Borrower, to implement the terms of the Additional Term Loan, including any
amendments necessary to establish the Additional Term Loan, and such other
technical amendments as may be necessary or appropriate in the reasonable
opinion of the Administrative Agent, the Lenders providing the Additional Term
Loan and the Borrower in connection with the establishment of such Additional
Term Loan.

2.23.    Pro Rata Treatment. Except to the extent otherwise provided herein:
(a) each borrowing from the Revolving Lenders under Sections 2.1(a) and 2A.6(b)
shall be made from the Revolving Lenders, each payment of the fees under
Sections 2.1(c)(iii), 2.4 and 2.5 and the first sentence of Section 2A.8(a)
shall be made for the account of the Revolving Lenders, and each termination or
reduction of the amount of the Revolving Commitments under Section 2.22(a) shall
be applied to the respective Revolving Commitments of the Revolving Lenders, pro
rata according to the amounts of their respective Revolving Commitments;
(b) each payment or prepayment of principal of Revolving Loans shall be made for
the account of the Revolving Lenders pro rata in accordance with the respective
unpaid principal amounts of the Revolving Loans held by them, provided that,
subject to Section 10.14, if immediately prior to giving effect to any such
payment in respect of any Revolving Loans the outstanding principal amount of
the Revolving Loans shall not be held by the Revolving Lenders pro rata in
accordance with their respective Revolving Commitments in effect at the time
such Revolving Loans were made, then such payment shall be applied to the
Revolving Loans in such manner as shall result, as nearly as is practicable, in
the outstanding principal amount of the Revolving Loans being held by the
Revolving Lenders pro rata in accordance with such respective Revolving
Commitments; (c) the making of any additional Term Loans under Section 2.22
shall be made from the applicable Term Lenders, pro rata according to the
amounts of their respective commitments for such Term Loan; (d) each payment or
prepayment of principal of Term Loans of a Class shall be made for the account
of the Term Lenders of such Class pro rata in accordance with the respective
unpaid principal amounts of the Term Loans of such Class held by them; (e) each
payment of interest on Loans of a Class shall be made for the account of the
Lenders of such Class pro rata in accordance with the amounts of interest on
such Loans then due and payable to the respective Lenders of such Class; (f) the
Conversion and Continuation of Loans of a particular Class and Type shall be
made pro rata among the Lenders of such Class according to the amounts of their
respective Loans of such Class, and the then current Interest Period for each
Lender’s portion of each such Loan of such Type shall be coterminous; (g) the
Revolving Lenders’ participation in, and payment obligations in respect of,
Swingline Loans under Section 2.16, shall be in accordance with their respective
Revolving Percentages and (h) the Revolving Lenders’ participation in, and
payment obligations in respect of, Facility Letters of Credit under
Section 2A.6, shall be in accordance with their respective Revolving
Percentages.

ARTICLE IIA
LETTER OF CREDIT SUBFACILITY

2A.1
Obligation to Issue. Subject to the terms and conditions of this Agreement and
in reliance upon the representations and warranties of the Borrower herein set
forth, the Issuing Bank hereby agrees to issue for the account of the Borrower,
one or more Facility Letters of Credit in accordance with this Article IIA, from
time to time during the period commencing on the Agreement Effective Date and
ending on the date sixty (60) days prior to the Revolving





--------------------------------------------------------------------------------




Facility Termination Date. The Existing Letters of Credit shall upon the date of
this Agreement be deemed to be a Facility Letter of Credit under this Agreement.

2A.2
Types and Amounts. The Issuing Bank shall not have any obligation to:

(i)    issue any Facility Letter of Credit if the aggregate maximum amount then
available for drawing under Letters of Credit issued by such Issuing Bank, after
giving effect to the Facility Letter of Credit requested hereunder, shall exceed
any limit imposed by law or regulation upon such Issuing Bank;
(ii)    issue any Facility Letter of Credit if, after giving effect thereto,
(1) the then applicable Outstanding Facility Amount would exceed the then
current Aggregate Commitment or (2) the then-applicable Outstanding Revolving
Amount would exceed the then-current aggregate Revolving Commitments or (3) the
Facility Letter of Credit Obligations would exceed the Facility Letter of Credit
Sublimit; or
(iii)    issue any Facility Letter of Credit having an expiration date, or
containing automatic extension provisions to extend such date to a date, beyond
the sixtieth (60th) day prior to the Revolving Facility Termination Date,
provided that, if Borrower then has an unexpired option to extend the Revolving
Facility Termination Date under Section 2.1, Borrower may request an expiration
date during such extension so long as Borrower specifically acknowledges that it
shall deposit the full undrawn amount of any such Facility Letter of Credit into
the Letter of Credit Collateral Account on or before the then-current Revolving
Facility Termination Date, if any such extension is not exercised or is not
exercisable.

2A.3
Conditions. In addition to being subject to the satisfaction of the conditions
contained in Article IV hereof and in the balance of this Article IIA, the
obligation of the Issuing Bank to issue any Facility Letter of Credit is subject
to the satisfaction in full of the following conditions:

(i)    the Borrower shall have delivered to the Issuing Bank at such times and
in such manner as the Issuing Bank may reasonably prescribe such documents and
materials as may be reasonably required pursuant to the terms of the proposed
Facility Letter of Credit (it being understood that if any inconsistency exists
between such documents and the Loan Documents, the terms of the Loan Documents
shall control) and the proposed Facility Letter of Credit shall be reasonably
satisfactory to the Issuing Bank as to form and content;
(ii)    as of the date of issuance, no order, judgment or decree of any court,
arbitrator or Governmental Authority shall purport by its terms to enjoin or
restrain the Issuing Bank from issuing the requested Facility Letter of Credit
and no law, rule or regulation applicable to the Issuing Bank and no request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the Issuing Bank shall




--------------------------------------------------------------------------------




prohibit or request that the Issuing Bank refrain from the issuance of Letters
of Credit generally or the issuance of the requested Facility Letter of Credit
in particular; and
(iii)    there shall not exist any Default or Unmatured Default.

2A.4
Procedure for Issuance of Facility Letters of Credit.

(a)    Borrower shall give the Issuing Bank and the Administrative Agent at
least three (3) Business Days’ prior written notice of any requested issuance of
a Facility Letter of Credit under this Agreement (a “Letter of Credit Request”),
such notice shall be irrevocable, except as provided in Section 2A.4(b)(i)
below, and shall specify:
(i)    the stated amount of the Facility Letter of Credit requested (which
stated amount shall not be less than $50,000);
(ii)    the effective date (which day shall be a Business Day) of issuance of
such requested Facility Letter of Credit (the “Issuance Date”);
(iii)    the date on which such requested Facility Letter of Credit is to expire
(which day shall be a Business Day which is not less than sixty (60) days prior
to the Revolving Facility Termination Date except as provided in Section
2A.2(iii) above);
(iv)    the purpose for which such Facility Letter of Credit is to be issued;
(v)    the Person for whose benefit the requested Facility Letter of Credit is
to be issued; and
(vi)    any special language required to be included in the Facility Letter of
Credit.
At the time such request is made, the Borrower shall also provide the
Administrative Agent and the Issuing Bank with a copy of the form of the
Facility Letter of Credit that the Borrower is requesting be issued and shall
execute and deliver the Issuing Bank’s customary letter of credit application
and reimbursement agreement with respect thereto. Such notice, to be effective,
must be received by such Issuing Bank and the Administrative Agent not later
than noon (Cleveland, Ohio time) on the last Business Day on which notice can be
given under this Section 2A.4(a). Administrative Agent shall, promptly upon
request by a Revolving Lender, provide a copy of such Letter of Credit Request
to such Revolving Lender.
(b)    Subject to the terms and conditions of this Article IIA and provided that
the applicable conditions set forth in Article IV hereof have been satisfied,
the Issuing Bank shall, on the Issuance Date, issue a Facility Letter of Credit
on behalf of the Borrower in accordance with the Letter of Credit Request and
the Issuing Bank’s usual and customary business practices unless the Issuing
Bank has actually received (i) written notice from the Borrower specifically
revoking the Letter of Credit Request with respect to such Facility Letter of
Credit given not later than the Business




--------------------------------------------------------------------------------




Day immediately preceding the Issuance Date, or (ii) written or telephonic
notice from the Administrative Agent stating that the issuance of such Facility
Letter of Credit would violate Section 2A.2.
(c)    The Issuing Bank shall give the Administrative Agent (who shall promptly
notify Lenders) and the Borrower written notice, or telephonic notice confirmed
promptly thereafter in writing, of the issuance of a Facility Letter of Credit
(the “Issuance Notice”).
(d)    The Issuing Bank shall not extend or amend any Facility Letter of Credit
unless the requirements of this Section 2A.4 are met as though a new Facility
Letter of Credit was being requested and issued.

2A.5
Reimbursement Obligations; Duties of Issuing Bank.

(a)    The Issuing Bank shall promptly notify the Borrower and the
Administrative Agent (who shall promptly notify Lenders) of any draw under a
Facility Letter of Credit. Any such draw shall not be deemed to be a default
hereunder but shall constitute a Revolving Advance in the amount of the
Reimbursement Obligation with respect to such Facility Letter of Credit and
shall bear interest from the date of the relevant drawing(s) under the pertinent
Facility Letter of Credit at the Floating Rate for Revolving Loans; provided
that if a Default exists at the time of any such drawing(s), then the Borrower
shall reimburse the Issuing Bank for drawings under a Facility Letter of Credit
issued by the Issuing Bank no later than the next succeeding Business Day after
the payment by the Issuing Bank and until repaid such Reimbursement Obligation
shall bear interest at the Default Rate.
(b)    Any action taken or omitted to be taken by the Issuing Bank under or in
connection with any Facility Letter of Credit, if taken or omitted in the
absence of willful misconduct or gross negligence, shall not put the Issuing
Bank under any resulting liability to any Lender or, provided that such Issuing
Bank has complied with the procedures specified in Section 2A.4, relieve any
Revolving Lender of its obligations hereunder to the Issuing Bank. In
determining whether to pay under any Facility Letter of Credit, the Issuing Bank
shall have no obligation relative to the Lenders other than to confirm that any
documents required to be delivered under such Letter of Credit appear to have
been delivered in compliance, and that they appear to comply on their face, with
the requirements of such Letter of Credit.

2A.6
Participation.

(a)    In the event that the Issuing Bank makes any payment under any Facility
Letter of Credit and the Borrower shall not have repaid such amount to the
Issuing Bank pursuant to Section 2A.7 hereof, the Issuing Bank shall promptly
notify the Administrative Agent, which shall promptly notify each Lender of such
failure, and each Revolving Lender shall promptly and unconditionally pay to the
Administrative Agent for the account of the Issuing Bank the amount of such
Lender’s Revolving Percentage of the unreimbursed amount of such payment, and
the Administrative Agent shall promptly pay such amount to the Issuing Bank. A
Revolving Lender’s payment of its Revolving Percentage of such Reimbursement
Obligation as aforesaid shall be deemed




--------------------------------------------------------------------------------




to be a Revolving Loan by such Lender and shall constitute outstanding principal
under such Lender’s Note. The failure of any Revolving Lender to make available
to the Administrative Agent for the account of the Issuing Bank its Revolving
Percentage of the unreimbursed amount of any such payment shall not relieve any
other Revolving Lender of its obligation hereunder to make available to the
Administrative Agent for the account of such Issuing Bank its Revolving
Percentage of the unreimbursed amount of any payment on the date such payment is
to be made, but no Revolving Lender shall be responsible for the failure of any
other Revolving Lender to make available to the Administrative Agent its
Revolving Percentage of the unreimbursed amount of any payment on the date such
payment is to be made. Any Revolving Lender which fails to make any payment
required pursuant to this Section 2A.6(b) shall be deemed to be a Defaulting
Lender hereunder.
(b)    Whenever the Issuing Bank receives a payment on account of a
Reimbursement Obligation, including any interest thereon, the Issuing Bank shall
promptly pay to the Administrative Agent on behalf of the Revolving Lenders and
the Administrative Agent shall promptly (on the same day as received by the
Administrative Agent if received prior to noon (Cleveland, Ohio time) on such
day and otherwise on the next Business Day) pay to each Revolving Lender which
has funded its participating interest therein, in immediately available funds,
an amount equal to such Lender’s Revolving Percentage thereof.
(c)    Upon the request of the Administrative Agent or any Lender, the Issuing
Bank shall furnish to such Administrative Agent or Lender copies of any Facility
Letter of Credit to which the Issuing Bank is party and such other documentation
as may reasonably be requested by the Administrative Agent or Lender.
(d)    The obligations of a Revolving Lender to make payments to the
Administrative Agent for the account of the Issuing Bank with respect to a
Facility Letter of Credit shall be absolute, unconditional and irrevocable, not
subject to any counterclaim, set off, qualification or exception whatsoever
other than a failure of any such Issuing Bank to comply with the terms of this
Agreement relating to the issuance of such Facility Letter of Credit, and such
payments shall be made in accordance with the terms and conditions of this
Agreement under all circumstances.

2A.7
Payment of Reimbursement Obligations.

(i)    any lack of validity or enforceability of this Agreement or any of the
other Loan Documents;
(ii)    the existence of any claim, setoff, defense or other right which the
Borrower may have at any time against a beneficiary named in a Facility Letter
of Credit or any transferee of any Facility Letter of Credit (or any Person for
whom any such transferee may be acting), the Administrative Agent, the Issuing
Bank, any Lender, or any other Person, whether in connection with this
Agreement, any Facility Letter of Credit, the transactions contemplated herein
or any unrelated transactions (including any underlying transactions between the
Borrower and the beneficiary named in any Facility Letter of Credit);




--------------------------------------------------------------------------------




(iii)    any draft, certificate or any other document presented under the
Facility Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect of any statement therein being untrue or inaccurate
in any respect;
(iv)    the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Loan Documents; or
(v)    the occurrence of any Default or Unmatured Default.
(b)    In the event any payment by the Borrower received by the Issuing Bank or
the Administrative Agent with respect to a Facility Letter of Credit and
distributed by the Administrative Agent to the Revolving Lenders on account of
their participations is thereafter set aside, avoided or recovered from the
Administrative Agent or Issuing Bank in connection with any receivership,
liquidation, reorganization or bankruptcy proceeding, each Revolving Lender
which received such distribution shall, upon demand by the Administrative Agent,
contribute such Lender’s Revolving Percentage of the amount set aside, avoided
or recovered together with interest at the rate required to be paid by the
Issuing Bank or the Administrative Agent upon the amount required to be repaid
by the Issuing Bank or the Administrative Agent.

2A.8
Compensation for Facility Letters of Credit.

(a)    The Issuing Bank also shall have the right to receive solely for its own
account an issuance fee equal to the greater of (A) $1,500 or (B) one eighth of
one percent (0.125%) per annum to be calculated on the face amount of each
Facility Letter of Credit for the stated duration thereof, based on the actual
number of days and using a 360-day year basis. The issuance fee shall be payable
by the Borrower on the Issuance Date for each such Facility Letter of Credit and
on the date of any increase therein or extension thereof. The Issuing Bank shall
also be entitled to receive its reasonable out of pocket costs and the Issuing
Bank’s standard charges of issuing, amending and servicing Facility Letters of
Credit and processing draws thereunder.

2A.9
Letter of Credit Collateral Account.The Borrower hereby agrees that it will
immediately upon the request of the Administrative Agent or prior to the
Revolving Facility Termination Date if a Facility Letter of Credit is
outstanding and unexpired on such date as provided in Section 2A.2(iii) above,
establish a special collateral account (the “Letter of Credit Collateral
Account”) at the Administrative Agent’s office at the address specified pursuant
to Article XIII, in the name of the Borrower but under the sole dominion and
control of the Administrative Agent, for the benefit of the Revolving Lenders,
and in which the Borrower shall have no interest other than as set forth in
Section 8.1. The Letter of Credit Collateral Account shall hold the deposits the
Borrower is required to make upon the Revolving Facility Termination Date
related to any outstanding and unexpired Facility Letter of Credit or after a
Default on account of any outstanding Facility Letters of Credit as described in
Section 8.1. In addition to the foregoing, the Borrower hereby grants to the
Administrative Agent, for the benefit of each of the Revolving Lenders, a
security interest in and to the Letter of Credit Collateral Account and any
funds that may hereafter be on deposit in such account,





--------------------------------------------------------------------------------




including income earned thereon. The Revolving Lenders acknowledge and agree
that the Borrower has no obligation to fund the Letter of Credit Collateral
Account unless and until so required under Section 2A.2(iii) or Section 8.1
hereof. The Administrative Agent shall have the authority to establish, for the
benefit of the Revolving Lenders, the Letter of Credit Collateral Account upon
the occurrence of a Default under Section 7.6 or 7.7; provided that, the
Administrative Agent shall not establish the Letter of Credit Collateral Account
prior to the occurrence of a Default under Section 7.6 or 7.7.

ARTICLE III.    
CHANGE IN CIRCUMSTANCES

3.1.    Yield Protection. If, on or after the date of this Agreement, the
adoption of any law or any governmental or quasi-governmental rule, regulation,
policy, guideline or directive (whether or not having the force of law), or any
change in the interpretation or administration thereof by any governmental or
quasi-governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender or
applicable Lending Installation with any request or directive (whether or not
having the force of law) of any such authority, central bank or comparable
agency or any other Change:
(i)    subject any Lender or the Administrative Agent to any tax, levy, impost,
duty, charge, fee, deduction or withholding of any nature with respect to this
Agreement, the other Loan Documents, such Lender's Commitment, a Facility Letter
of Credit or the Loans (other than for Indemnified Taxes, Taxes described in
clauses (b) through (d) of the definition of Excluded Taxes, and Connection
Income Taxes), or
(ii)    impose on any Lender or Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Facility Letter of Credit or participation
therein, or
(iii)    imposes any other condition the result of which is to increase the cost
to any Lender or any applicable Lending Installation of making, funding or
maintaining its LIBOR Rate Loans, or reduces any amount receivable by any Lender
or any applicable Lending Installation in connection with its LIBOR Rate Loans,
or requires any Lender or any applicable Lending Installation to make any
payment calculated by reference to the amount of LIBOR Rate Loans, by an amount
deemed material by such Lender as the case may be,
and the result of any of the foregoing is to increase the cost to such Lender or
applicable Lending Installation, as the case may be, of making or maintaining
its LIBOR Rate Loans or Revolving Commitment, if any, or to reduce the return
received by such Lender or applicable Lending Installation in connection with
such LIBOR Rate Loans or Revolving Commitment, then, within 15 days of a demand
by such Lender accompanied by reasonable evidence of the occurrence of the
applicable event under clauses (i), (ii) or (iii) above, the Borrower shall pay
such Lender such




--------------------------------------------------------------------------------




additional amount or amounts as will compensate such Lender for such increased
cost or reduction in amount received.

3.2.    Changes in Capital Adequacy Regulations. If a Lender in good faith
determines the amount of capital or liquidity required or expected to be
maintained by such Lender, any Lending Installation of such Lender or any
corporation controlling such Lender is increased as a result of a Change (as
hereinafter defined), then, within 15 days of demand by such Lender, the
Borrower shall pay such Lender the amount necessary to compensate for any
shortfall in the rate of return on the portion of such increased capital which
such Lender in good faith determines is attributable to this Agreement, its
outstanding credit exposure hereunder or its obligation to make Loans hereunder
(after taking into account such Lender’s policies as to capital adequacy).
“Change” means (i) any change after the Agreement Effective Date in the
Risk-Based Capital Guidelines or (ii) any adoption of or change in any other
law, governmental or quasi‑governmental rule, regulation, policy, guideline,
interpretation, or directive (whether or not having the force of law) after the
Agreement Effective Date which affects the amount of capital or liquidity
required or expected to be maintained by any Lender or any lending office of
such Lender or any corporation controlling any Lender. Notwithstanding anything
herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines and directives promulgated
thereunder and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall be
deemed to be a “Change”, regardless of the date adopted, issued, promulgated or
implemented. “Risk-Based Capital Guidelines” means (i) the risk-based capital
guidelines in effect in the United States on the Agreement Effective Date,
including transition rules, and (ii) the corresponding capital regulations
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, including
transition rules, and any amendments to such guidelines, rules and regulations
adopted prior to the Agreement Effective Date.

3.3.    Availability of Types of Advances. If any Lender in good faith
determines that maintenance of any of its LIBOR Rate Loans at a suitable Lending
Installation would violate any applicable law, rule, regulation or directive,
whether or not having the force of law, such Lender shall promptly notify the
Administrative Agent thereof and the Administrative Agent shall, with written
notice to Borrower, suspend the availability of LIBOR Rate Advances and require
any LIBOR Rate Advances to be repaid; or if the Required Lenders in good faith
determine that (i) deposits of a type or maturity appropriate to match fund
LIBOR Rate Advances are not available, the Administrative Agent shall, with
written notice to Borrower, suspend the availability of LIBOR Rate Advances with
respect to any LIBOR Rate Advances made after the date of any such
determination, or (ii) an interest rate applicable to a LIBOR Rate Advance does
not accurately reflect the cost of making such a LIBOR Rate Advance, then, if
for any reason whatsoever the provisions of Section 3.1 are inapplicable, the
Administrative Agent shall, with written notice to Borrower, suspend the
availability of any LIBOR Rate Advances made after the date of any such
determination. If the Borrower is required to so repay a LIBOR Rate Advance,
(a) with respect to Revolving Advances, the Borrower may concurrently with such
repayment borrow from the Revolving Lenders, in the amount of such repayment, a
Revolving Advance bearing interest at the Floating Rate and (b) with respect to
Term Advances, such LIBOR Rate Advances shall be converted to Floating Rate
Advances.




--------------------------------------------------------------------------------





3.4.    Funding Indemnification. If any payment of a LIBOR Rate Advance occurs
on a date which is not the last day of the applicable Interest Period, whether
because of acceleration, prepayment or otherwise, or a LIBOR Rate Advance is not
made or continued on the date specified by the Borrower for any reason other
than default by the Lenders or as a result of unavailability pursuant to Section
3.3, the Borrower will indemnify each Lender for any loss or cost incurred by it
resulting therefrom, including, without limitation, any loss or cost (incurred
or expected to be incurred) in liquidating or employing deposits acquired to
fund or maintain the LIBOR Rate Advance and shall pay all such losses or costs
within fifteen (15) days after written demand therefor.

3.5.    Taxes.
(a)    All payments by the Borrower hereunder and under any of the other Loan
Documents shall be made without deduction or withholding for any Taxes, except
as required by Law. If any Law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with Law and, if such Tax is an Indemnified Tax, then the sum
payable by the Borrower or other applicable Guarantor shall be increased as
necessary so that after such deduction or withholding has been made (including
such deductions and withholdings applicable to additional sums payable under
this Section 3.5) the applicable Recipient receives an amount equal to the sum
it would have received had no such deduction or withholding been made.
(b)    The Borrower and the Guarantors shall timely pay to the relevant
Governmental Authority in accordance with Law, or at the option of the
Administrative Agent timely reimburse it for the payment of, any Other Taxes.
(c)    The Borrower and the Guarantors shall jointly and severally indemnify
each Recipient, within ten (10) days after demand therefor, for the full amount
of any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.5) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error; provided
that the determinations in such statement are made on a reasonable basis and in
good faith.
(d)    Each Lender shall severally indemnify the Administrative Agent, within
ten (10) days after demand therefor, for (i) any Indemnified Taxes attributable
to such Lender (but only to the extent that the Borrower or a Guarantor has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Borrower and the Guarantors to do so),
(ii) any Taxes attributable to such Lender's failure to comply with the
provisions of Section 12.2(i) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or




--------------------------------------------------------------------------------




legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Administrative Agent to the Lender from any other
source against any amount due to the Administrative Agent under this subsection.
(e)    As soon as practicable after any payment of Taxes by the Borrower or any
Guarantor to a Governmental Authority pursuant to this Section 3.5, the Borrower
or such Guarantor shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
(f)    (1)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in the immediately
following clauses (ii)(A), (ii)(B) and (ii)(D)) shall not be required if in the
Lender's reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.
(i)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), an electronic
copy (or an original if requested by the Borrower or the Administrative Agent)
of an executed IRS Form W-9 (or any successor form) certifying that such Lender
is exempt from U.S. federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:




--------------------------------------------------------------------------------




(I)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an electronic copy (or an original if
requested by the Borrower or the Administrative Agent) of an executed IRS Form
W-8BEN or W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W 8BEN or W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;
(II)    an electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of an executed IRS Form W-8ECI;
(III)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN or W-8BEN-E; or
(IV)    to the extent a Foreign Lender is not the beneficial owner, an
electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of an executed IRS Form W-8IMY, accompanied by IRS Form
W-8ECI, IRS Form W-8BEN or W-8BEN-E, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit H-4 on behalf of each such direct and
indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), an electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of any other form prescribed by Law as a basis for
claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by Law to permit the Borrower or the Administrative Agent to determine the
withholding or deduction required to be made; and




--------------------------------------------------------------------------------




(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by Law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by Law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender's obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(g)    If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 3.5 (including by the payment of additional amounts
pursuant to this Section 3.5), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section 3.5 with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this subsection (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this subsection, in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this subsection the payment of which would place
the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund has not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This subsection shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it reasonably deems confidential) to the indemnifying
party or any other Person.
(h)    Each party's obligations under this Section 3.5 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.




--------------------------------------------------------------------------------




(i)    the purposes of this Section 3.5, the term “Lender” includes Issuing
Lender and the term “Law” includes FATCA.

3.6.    Lender Statements; Survival of Indemnity; Delay in Requests. To the
extent reasonably possible, each Lender shall designate an alternate Lending
Installation with respect to its LIBOR Rate Loans to reduce any liability of the
Borrower to such Lender under Sections 3.1, 3.2 and 3.5 or to avoid the
unavailability of LIBOR Rate Advances under Section 3.3, so long as such
designation is not, in the reasonable judgment of such Lender, disadvantageous
to such Lender. Each Lender shall deliver a written statement of such Lender to
the Borrower (with a copy to the Administrative Agent) as to the amount due, if
any, under Sections 3.1, 3.2, 3.4 or 3.5. Such written statement shall set forth
in reasonable detail the calculations upon which such Lender determined such
amount and shall be final, conclusive and binding on the Borrower in the absence
of manifest error. Determination of amounts payable under such Sections in
connection with a LIBOR Rate Loan shall be calculated as though each Lender
funded its LIBOR Rate Loan through the purchase of a deposit of the type and
maturity corresponding to the deposit used as a reference in determining the
LIBOR Rate applicable to such Loan, whether in fact that is the case or not.
Unless otherwise provided herein, the amount specified in the written statement
of any Lender shall be payable on demand after receipt by the Borrower of such
written statement. The obligations of the Borrower under Sections 3.1, 3.2, 3.4
and 3.5 shall survive payment of the Obligations and termination of this
Agreement. Failure or delay on the part of any Lender or the Letter of Credit
Issuer to demand compensation pursuant to Section 3.1 or 3.2 shall not
constitute a waiver of the right of such Lender or Letter of Credit Issuer to
demand such compensation; provided that Borrower shall not be required to
compensate a Lender or the Letter of Credit Issuer pursuant to Section 3.1 or
3.2, as applicable, for any increased costs incurred or reductions suffered more
than 180 days prior to the date that such Lender or the Letter of Credit Issuer,
as the case may be, notifies Borrower of the Change giving rise to such
increased costs or reductions, and of such Lender’s intention to claim
compensation therefor (except that, if the Change giving rise to such increased
costs or reductions is retroactive, then the 180-day period referred to above
shall be extended to include the period of retroactive effect thereof).

ARTICLE IV.    
CONDITIONS PRECEDENT

4.1.    Initial Advance. The Existing Agreement shall not be deemed to be
amended and restated as contemplated by this Agreement and the Lenders shall not
be required to make the initial Advances hereunder or issue the initial Facility
Letters of Credit hereunder, unless (i) the Borrower shall, prior to or
concurrently with such initial Advances or issuance, have paid all fees due and
payable to the Lenders, the Lead Arrangers and the Administrative Agent
hereunder, and (ii) the Borrower shall have furnished to the Administrative
Agent, the following:
(a)    The duly executed originals of the Loan Documents, including the Notes
payable to the order of each of the Lenders, and this Agreement;
(b)    Certificates of good standing for the Borrower and the Guarantors, from
the applicable State of formation, certified by the appropriate governmental
officer and dated not more than sixty (60) days prior to the Agreement Effective
Date;




--------------------------------------------------------------------------------




(c)    Copies of the formation documents (including code of regulations, if
appropriate) of the Borrower and the Guarantors, certified by an officer of the
REIT on behalf of the REIT, together with all amendments thereto;
(d)    Incumbency certificates, executed by an officer of the Borrower and the
Guarantors, which shall identify by name and title the Persons authorized to
sign the Loan Documents and to make borrowings hereunder on behalf of the
Borrower, upon which certificate the Administrative Agent and the Lenders shall
be entitled to rely until informed of any change in writing by the Borrower;
(e)    Copies of resolutions of the board of directors, sole member or other
governing body, as applicable, of the Borrower and the Guarantors (and with
respect to the resolutions of the board of directors of the REIT certified by a
Secretary or an Assistant Secretary of the REIT), authorizing the Advances
provided for herein, with respect to the Borrower and the Guarantors, and the
execution, delivery and performance of the Loan Documents to be executed and
delivered by the Borrower and the Guarantors;
(f)    A written opinion of the Borrower’s and Guarantors’ counsel and of the
REIT’s special Maryland counsel, addressed to the Lenders in such form as the
Administrative Agent may reasonably approve;
(g)    A certificate, signed by an officer of the Borrower, stating that on the
initial Borrowing Date (i) no Default or Unmatured Default has occurred and is
continuing, (ii) all representations and warranties of the Borrower and the
Guarantors are true and correct, (iii) neither the Borrower and the Guarantors
nor the Unencumbered Pool Properties have suffered any material adverse changes
since June 30, 2017, and (iv) no action, suit, investigation or proceeding,
pending or threatened, exists in any court or before any arbitrator or
Governmental Authority that purports to materially and adversely affect the
Borrower or the Guarantors or any transaction contemplated hereby, or that could
have a Material Adverse Effect on the Borrower or the Guarantors or any
transaction contemplated hereby or on the ability of the Borrower or the
Guarantors to perform their respective obligations under the Loan Documents,
provided that such certificate is in fact true and correct;
(h)    The most recent financial statements of the REIT;
(i)    Written money transfer instructions addressed to the Administrative Agent
and signed by an Authorized Officer, together with such other related money
transfer authorizations as the Administrative Agent may have reasonably
requested;
(j)    Evidence that all upfront fees due to each of the Lenders under the Fee
Letter have been paid, or will be paid out of the proceeds of the initial
Advance hereunder;
(k)    A pro forma Compliance Certificate pursuant to Section 6.1(v);




--------------------------------------------------------------------------------




(l)    [Intentionally omitted];
(m)    A certificate signed by an officer of the Borrower, setting forth in
reasonable detail the calculation of the Unencumbered Pool Value;
(n)    All information requested by the Administrative Agent and each Lender in
order to comply with applicable “know your customer” and anti-money laundering
rules and regulations, including without limitation, the Patriot Act; and
(o)    Such other documents as any Lender or its counsel may have reasonably
requested, the form and substance of which documents shall be reasonably and
customarily acceptable to the parties and their respective counsel.

4.2.    Each Advance and Issuance. The Lenders shall not be required to make any
Advance or issue any Facility Letter of Credit unless on the applicable
Borrowing Date or date of issuance of such Facility Letter of Credit:
(i)    There exists no Default or Unmatured Default; and
(ii)    The representations and warranties contained in Article V are true and
correct as of such Borrowing Date or date of issuance, except to the extent any
such representation or warranty is stated to relate solely to an earlier date
(in which case such representation or warranty shall have been true and correct
on and as of such earlier date) and except for changes in the ordinary course
which singly or in the aggregate are not materially adverse.
Each Borrowing Notice and each Letter of Credit Request with respect to each
such Advance shall constitute a representation and warranty by the Borrower that
the conditions contained in Sections 4.2(i) and (ii) have been satisfied.

ARTICLE V.    
REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants to the Administrative Agent and Lenders
that:

5.1.    Existence. The REIT is a real estate investment trust duly organized and
validly existing under the laws of the State of Maryland. The Borrower is a
limited partnership duly organized and validly existing under the laws of the
State of Delaware. The Borrower and REIT have their principal place of business
in Farmington Hills, Michigan and each is duly qualified as a foreign entity,
properly licensed (if required), in good standing and has all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted, except where the failure to be so qualified, licensed and in good
standing and to have the requisite authority could not reasonably be expected to
have a Material Adverse Effect. Each Subsidiary Guarantor, if any, is duly
organized and validly existing under the laws of its jurisdiction of
organization, and is duly qualified as a foreign entity, properly licensed (if
required), and in good standing,




--------------------------------------------------------------------------------




and has all requisite authority to conduct its business, in each jurisdiction in
which its business is conducted, except where the failure to be so organized,
validly existing, qualified, licensed, in good standing and to have the
requisite authority could not reasonably be expected to have a Material Adverse
Effect.

5.2.    Authorization and Validity. Each of the Borrower and the Guarantors, if
any, has the corporate trust, limited liability or other power and authority and
legal right to execute and deliver the Loan Documents to which it is a party and
to perform its respective obligations thereunder, except, solely with respect to
the Subsidiary Guarantors, where the failure to have such power, authority and
legal right could not reasonably be expected to have a Material Adverse Effect.
The execution and delivery by each of the Borrower and the Guarantors, if any,
of the Loan Documents to which it is a party and the performance of its
respective obligations thereunder have been duly authorized by proper corporate
proceedings, except, solely with respect to the Subsidiary Guarantors, if any,
where the failure to have been duly authorized could not reasonably be expected
to have a Material Adverse Effect. The Loan Documents constitute legal, valid
and binding obligations of the Borrower and the Guarantors party thereto
enforceable against the Borrower and the Guarantors and as applicable in
accordance with their terms, except as enforceability may be limited by
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally, and except, solely with respect to the Subsidiary Guarantors,
if any, where the failure of the Loan Documents to be legal, valid, binding and
enforceable obligations could not reasonably be expected to have a Material
Adverse Effect.

5.3.    No Conflict; Government Consent. Neither the execution and delivery by
the Borrower or any of the Guarantors, if any, of the Loan Documents to which
any of them is a party, nor the consummation of the transactions therein
contemplated, nor compliance with the provisions thereof will violate any law,
rule, regulation, order, writ, judgment, injunction, decree or award binding on
the REIT or any of its Subsidiaries or the REIT’s or any Subsidiary’s articles
of incorporation, by-laws, articles of organization, articles of formation,
certificates of trust, limited partnership certificates, operating agreements,
trust agreements, or limited partnership agreements, or the provisions of any
indenture, instrument or agreement to which the REIT or any of its Subsidiaries
is a party or is subject, or by which it, or its Property, is bound, or conflict
with or constitute a default thereunder, except where such violation, conflict
or default would not have a Material Adverse Effect, or result in the creation
or imposition of any Lien (other than Permitted Liens set forth in Section 6.16)
in, of or on the Property of the REIT or a Subsidiary pursuant to the terms of
any such indenture, instrument or agreement. No order, consent, approval,
license, authorization, or validation of, or filing, recording or registration
with, or exemption by, any governmental or public body or authority, or any
subdivision thereof, is required to authorize, or is required for the legality,
validity, binding effect or enforceability of, any of the Loan Documents.

5.4.    Financial Statements; Material Adverse Effect. All consolidated
financial statements of the Borrower and its Subsidiaries or the REIT and its
Subsidiaries heretofore or hereafter delivered to the Lenders were prepared in
accordance with GAAP in effect on the preparation date of such statements and
fairly present in all material respects the consolidated financial condition and
operations of the Borrower and its Subsidiaries or the REIT and its
Subsidiaries, as applicable, at such date and the consolidated results of their
operations for the period then ended, subject, in the case of interim financial
statements, to normal and customary year-end adjustments. Since June 30, 2017,
there has been no change in the business, properties,




--------------------------------------------------------------------------------




or condition (financial or otherwise) of the Borrower and its Subsidiaries or
the REIT and its Subsidiaries which could reasonably be expected to have a
Material Adverse Effect.

5.5.    Taxes. The REIT and its Subsidiaries have filed all United States
federal tax returns and all other tax returns which are required to be filed and
have paid all taxes due pursuant to said returns or pursuant to any assessment
received by the REIT or any of its Subsidiaries except (a) such taxes, if any,
as are being contested in good faith and as to which adequate reserves have been
provided and (b) with respect to the Subsidiaries, to the extent the failure to
so file any such returns or to pay any such taxes could not reasonably be
expected to have a Material Adverse Effect. As of the Agreement Effective Date,
no tax liens have been filed and no claims are being asserted with respect to
such taxes. The charges, accruals and reserves on the books of the REIT and its
Subsidiaries, taken as a whole, in respect of any taxes or other governmental
charges are adequate.

5.6.    Litigation and Guarantee Obligations. There is no litigation,
arbitration, governmental investigation, proceeding or inquiry pending or, to
the knowledge of any of their officers, threatened against or affecting the REIT
or any of its Subsidiaries which could reasonably be expected to have a Material
Adverse Effect. The Borrower has no material contingent obligations not provided
for or disclosed in the financial statements referred to in Section 6.1.

5.7.    Subsidiaries. All of the issued and outstanding shares of capital stock
of all Subsidiary Guarantors, if any, that are corporations have been duly
authorized and issued and are fully paid and non-assessable, except to the
extent that the failure or non-compliance of the same could not reasonably be
expected to have a Material Adverse Effect.

5.8.    ERISA. The Unfunded Liabilities of all Single Employer Plans do not in
the aggregate exceed $1,000,000. Neither the REIT, the Borrower, nor any other
member of the Controlled Group has incurred, or is reasonably expected to incur,
any withdrawal liability to Multiemployer Plans in excess of $250,000 in the
aggregate. Each Plan complies in all material respects with all applicable
requirements of law and regulations, no Reportable Event has occurred with
respect to any Plan, neither the REIT nor any other members of the Controlled
Group has withdrawn from any Plan or initiated steps to do so, and no steps have
been taken to reorganize or terminate any Plan. None of the assets of the REIT,
the Borrower, any member of the Controlled Group, or any of their respective
Subsidiaries, constitutes “plan assets” as determined pursuant to 29 C.F.R.
Section 2510.3-101, as modified by Section 3(42) of ERISA.

5.9.    Accuracy of Information. To Borrower’s knowledge, no information,
exhibit or report furnished by the Borrower, the REIT or any of their respective
Subsidiaries to the Administrative Agent or to any Lender in connection with the
negotiation of, or compliance with, the Loan Documents contained any material
misstatement of fact or omitted to state a material fact or any fact necessary
to make the statements contained therein, under the circumstances in which such
statements were made, not misleading, provided that, with respect to projected
financial information, the Borrower represents only that such information was
prepared in good faith based upon assumptions that Borrower believed to be
reasonable at the time.




--------------------------------------------------------------------------------





5.10.    Regulations U and X. The Borrower has not used the proceeds of any
Advance to buy or carry any margin stock (as defined in Regulation U or
Regulation X) in violation of the terms of this Agreement.

5.11.    [Intentionally Omitted].

5.12.    Compliance With Laws. The REIT and its Subsidiaries have complied with
all applicable statutes, rules, regulations, orders and restrictions of any
domestic or foreign government or any instrumentality or agency thereof, having
jurisdiction over the conduct of their respective businesses or the ownership of
their respective Property, except for any non-compliance which would not have a
Material Adverse Effect. The foregoing does not apply to environmental laws
which is addressed in Section 5.19.

5.13.    Ownership of Properties. On the date of this Agreement, the Borrower
and its Subsidiaries will have good and marketable title, free of all Liens
other than those permitted by Section 6.16, to all of the Property and assets
reflected in the financial statements of REIT and Borrower as owned by it and
except, solely with respect to the Subsidiaries, to the extent that the failure
to have such title or the existence of such Liens could not reasonably be
expected to have a Material Adverse Effect.

5.14.    Investment Company Act. Neither the REIT nor any Subsidiary is an
“investment company” or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.

5.15.    [Intentionally Omitted].

5.16.    Solvency.
(i)    Immediately after the Agreement Effective Date and immediately following
the making of each Loan, after giving effect to the application of the proceeds
of such Loans and after the issuance of each Facility Letter of Credit, (a) the
fair value of the assets of the REIT and its Subsidiaries on a consolidated
basis, at a fair valuation, will exceed the debts and liabilities, subordinated,
contingent or otherwise, of the REIT and its Subsidiaries on a consolidated
basis; (b) the present fair saleable value of the Property of the REIT and its
Subsidiaries on a consolidated basis will be greater than the amount that will
be required to pay the probable liability of the REIT and its Subsidiaries on a
consolidated basis on their debts and other liabilities, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured; (c) the REIT and its Subsidiaries on a consolidated basis will be able
to pay their debts and liabilities, subordinated, contingent or otherwise, as
such debts and liabilities become absolute and matured; and (d) the REIT and its
Subsidiaries on a consolidated basis will not have unreasonably small capital
with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted after the date
hereof.




--------------------------------------------------------------------------------




(ii)    The Borrower does not intend to, or to permit any Guarantor to, and does
not believe that it or any Guarantor will, incur debts beyond their ability to
pay such debts as they mature, taking into account the timing of and amounts of
cash to be received by it or any such Guarantor and the timing of the amounts of
cash to be payable on or in respect of its Indebtedness or the Indebtedness of
any such Guarantor, except, solely with respect to the Subsidiary Guarantors, to
the extent the same could not reasonably be expected to have a Material Adverse
Effect.

5.17.    Insurance. The Borrower and its Subsidiaries carry insurance on their
Projects, including the Unencumbered Pool Properties, with financially sound and
reputable insurance companies, in such amounts, with such deductibles and
covering such risks as are customarily carried by companies engaged in similar
businesses and owning similar Projects in localities where the Borrower and its
Subsidiaries operate, including, without limitation:
(i)    Property and casualty insurance (including coverage for flood and other
water damage for any Project located within a 100-year flood plain) in the
amount of the replacement cost of the improvements at the Projects (to the
extent replacement cost insurance is maintained by companies engaged in similar
business and owning similar properties);
(ii)    Builder’s risk insurance for any Project under construction in the
amount of the construction cost of such Project;
(iii)    Loss of rental income insurance in the amount not less than one year’s
gross revenues from the Projects; and
(iv)    Comprehensive general liability or umbrella insurance in the amount of
$20,000,000 per occurrence.

5.18.    REIT Status. The REIT is qualified as a real estate investment trust
under Section 856 of the Code and currently is in compliance in all material
respects with all provisions of the Code applicable to the qualification of the
REIT as a real estate investment trust.

5.19.    Environmental Matters. Each of the following representations and
warranties is true and correct on and as of the Agreement Effective Date except
to the extent that the facts and circumstances giving rise to any such failure
to be so true and correct, in the aggregate, could not reasonably be expected to
have a Material Adverse Effect:
(a)    To the knowledge of the Borrower, the Projects of the Borrower and its
Subsidiaries do not contain any Materials of Environmental Concern in amounts or
concentrations which constitute a violation of, or could reasonably give rise to
liability of the Borrower or any Subsidiary under, Environmental Laws.




--------------------------------------------------------------------------------




(b)    To the knowledge of the Borrower, (i) the Projects of the Borrower and
its Subsidiaries and all operations at the Projects are in compliance with all
applicable Environmental Laws, and (ii) with respect to all Projects owned by
the Borrower and/or its Subsidiaries (x) for at least two (2) years, have in the
last two years, or (y) for less than two (2) years, have for such period of
ownership, been in compliance in all material respects with all applicable
Environmental Laws.
(c)    Neither the Borrower nor any of its Subsidiaries has received any written
notice of violation, alleged violation, non-compliance, liability or potential
liability regarding environmental matters or compliance with Environmental Laws
with regard to any of the Projects, nor does the Borrower have knowledge or
reason to believe based on known facts that any such notice will be received or
is being threatened.
(d)    To the knowledge of the Borrower, Materials of Environmental Concern have
not been transported or disposed of from the Projects of the Borrower and its
Subsidiaries in violation of, or in a manner or to a location which could
reasonably give rise to liability of the Borrower or any Subsidiary under,
Environmental Laws, nor have any Materials of Environmental Concern been
generated, treated, stored or disposed of at, on or under any of the Projects of
the Borrower and its Subsidiaries in violation of, or in a manner that could
give rise to liability of the Borrower or any Subsidiary under, any applicable
Environmental Laws.
(e)    No judicial proceedings or governmental or administrative action is
pending, or, to the knowledge of the Borrower, threatened, under any
Environmental Law to which the Borrower or any of its Subsidiaries is or, to the
Borrower’s knowledge, will be named as a party with respect to the Projects of
the Borrower and its Subsidiaries, nor are there any consent decrees or other
decrees, consent orders, administrative order or other orders, or other
administrative of judicial requirements outstanding under any Environmental Law
with respect to the Projects of the Borrower and its Subsidiaries.
(f)    To the knowledge of the Borrower, there has been no Release or threat of
Release at or from the Projects of the Borrower and its Subsidiaries, or arising
from or related to the operations of the Borrower and its Subsidiaries in
connection with the Projects in violation of or in amounts or in a manner that
could give rise to liability under Environmental Laws.

5.20.    [Intentionally Omitted]

5.21.    Intellectual Property. Except as could not reasonably be expected to
have a Material Adverse Effect:
(i)    Borrower, the REIT and each of their respective Subsidiaries owns or has
the right to use, under valid license agreements or otherwise, all material
patents, licenses, franchises, trademarks, trademark rights, trade names, trade
name rights, trade secrets and copyrights (collectively, “Intellectual
Property”) necessary to the conduct of their respective businesses as now
conducted and as contemplated by the Loan Documents,




--------------------------------------------------------------------------------




without known conflict with any patent, license, franchise, trademark, trade
secret, trade name, copyright, or other proprietary right of any other Person;
(ii)    Borrower, the REIT and each of their respective Subsidiaries have taken
all such steps as they deem reasonably necessary to protect their respective
rights under and with respect to such Intellectual Property;
(iii)    No claim has been asserted by any Person with respect to the use of any
Intellectual Property by Borrower, the REIT or any of their respective
Subsidiaries, or challenging or questioning the validity or effectiveness of any
Intellectual Property; and
(iv)    The use of such Intellectual Property by Borrower, the REIT and each of
their respective Subsidiaries does not infringe on the rights of any Person,
subject to such claims and infringements as do not, in the aggregate, give rise
to any liabilities on the part of the Borrower, the REIT or any of their
respective Subsidiaries.

5.22.    Broker’s Fees. No broker’s or finder’s fee, commission or similar
compensation will be payable with respect to the transactions contemplated
hereby. Except as provided in the Fee Letter, no other similar fees or
commissions will be payable to any Lender for any other services rendered to the
Borrower, any of the Subsidiaries of the Borrower or any other Person ancillary
to the transactions contemplated hereby.

5.23.    Unencumbered Pool Properties. As of the Agreement Effective Date,
Schedule 1 is, in all material respects, a correct and complete list of all
Unencumbered Pool Properties. Each of the assets included by the Borrower in
calculations of the Unencumbered Pool Value satisfies all of the requirements
contained in this Agreement for the same to be included therein.

5.24.    No Bankruptcy Filing. Neither Borrower nor any Guarantor is
contemplating either the filing of a petition by it under any state or federal
bankruptcy or insolvency laws or the liquidation of its assets or property, and
Borrower has no knowledge of any Person contemplating the filing of any such
petition against Borrower or any Guarantor.

5.25.    No Fraudulent Intent. Neither the execution and delivery of this
Agreement or any of the other Loan Documents nor the performance of any actions
required hereunder or thereunder is being undertaken by Borrower or any
Guarantor with or as a result of any actual intent by any of such Persons to
hinder, delay or defraud any entity to which Borrower or any Guarantor is now or
will hereafter become indebted.

5.26.    Transaction in Best Interests of Borrower; Consideration. The
transaction evidenced by this Agreement and the other Loan Documents is in the
best interests of Borrower and the Guarantors. The direct and indirect benefits
to inure to Borrower and the Guarantors pursuant to this Agreement and the other
Loan Documents constitute substantially more than “reasonably equivalent value”
(as such term is used in §548 of the Bankruptcy Code) and “valuable
consideration,” “fair value,” and “fair consideration” (as such terms are used
in any applicable state fraudulent conveyance law), in exchange for the benefits
to be provided by Borrower and the Guarantors pursuant to this Agreement and the
other Loan Documents. REIT and its




--------------------------------------------------------------------------------




Subsidiaries constitute a single integrated financial enterprise and each
receives a benefit from the availability of credit under this Agreement.

5.27.    Subordination. Borrower is not a party to or bound by any agreement,
instrument or indenture that may require the subordination in right or time of
payment of any of the Obligations to any other indebtedness or obligation of any
such Persons.

5.28.    [Intentionally Omitted].

5.29.    OFAC. None of the Borrower, the Guarantors, any of their Subsidiaries
or any of their respective officers or, to the knowledge of any Borrower, their
respective directors, employees, agents, advisors or Affiliates (a) is (or will
be) a Person: (i) that is, or is owned or controlled by Persons that are: (x)
the subject or target of any Sanctions Laws and Regulations or (y) located,
organized or resident in a Country or territory that is, or whose government is,
the subject of Sanctions Laws and Regulations, which includes, as of the date of
this Agreement, Crimea, Cuba, Iran, North Korea, Sudan and Syria or (ii) listed
in any list related to or otherwise designated under any Sanctions Laws and
Regulations maintained under OFAC (including, those Persons named on OFAC’s
Specially Designated and Blocked Persons list), the U.S. Department of State or
by the United Nations Security Council, the European Union or Her Majesty’s
Treasury of the United Kingdom or under the September 24, 2001 Executive Order
Blocking Property and Prohibiting Transactions with Persons who Commit, Threaten
to Commit, or Support Terrorism (any such Person described in clause (i) or
(ii), a “Designated Person”) and (b) is not shall not engage in any dealings or
transactions or otherwise be associated with a Designated Person. In addition,
the Borrower hereby agrees to provide to the Lenders any additional information
that a Lender reasonably deems necessary from time to time in order to ensure
compliance with Sanctions Laws and Regulations and all applicable Laws
concerning money laundering and similar activities. Neither Borrower, any
Guarantor, nor any Subsidiary, director or officer of Borrower or any Guarantor,
or, to the knowledge of Borrower, any Affiliate, agent or employee of Borrower
or any Guarantor, has engaged in any activity or conduct which would violate any
applicable anti‑bribery, anti‑corruption or anti‑money laundering laws or
regulations in any applicable jurisdiction, including without limitation, any
Sanctions Laws and Regulations.

5.30.    EEA Financial Institutions. None of Borrower, any Guarantor, nor their
respective Subsidiaries is an EEA Financial Institution.

ARTICLE VI.    
COVENANTS
During the term of this Agreement, unless the Required Lenders shall otherwise
consent in writing:

6.1.    Financial Reporting. The Borrower will maintain for the Consolidated
Group, and cause the REIT to maintain for its Subsidiaries, a system of
accounting established and administered in accordance with GAAP, and furnish to
the Administrative Agent and the Lenders:




--------------------------------------------------------------------------------




(i)    As soon as available, but in any event not later than 55 days after the
close of each of the first three fiscal quarters, for the REIT and its
Subsidiaries, respectively, financial statements prepared in accordance with
GAAP, including an unaudited consolidated balance sheet as of the close of each
such period and the related unaudited consolidated income statement and
statement of cash flows of the REIT and its Subsidiaries, for such period and
the portion of the fiscal year through the end of such period, setting forth in
each case in comparative form the figures for the previous year, if any, all
certified by an Authorized Officer of the REIT;
(ii)    As soon as available, but in any event not later than 55 days after the
close of each fiscal quarter, for the Borrower and its Subsidiaries, the
following reports in form and substance reasonably satisfactory to the
Administrative Agent, all certified by an Authorized Officer of the Borrower:
(1)    a schedule listing all Projects and summary information for each Project,
including location, square footage, occupancy, Net Operating Income, debt, and
such additional information on all Projects as may be reasonably requested by
the Administrative Agent, and
(2)    a statement of the Adjusted Unencumbered Pool NOI and occupancy
percentage of the Unencumbered Pool on an asset-by-asset basis as of the end of
the prior fiscal quarter.
(iii)    As soon as available, but in any event not later than 100 days after
the close of each fiscal year, for the REIT and its Subsidiaries, audited
financial statements, including a consolidated balance sheet as at the end of
such year and the related consolidated statements of income and retained
earnings and of cash flows for such year, setting forth in each case in
comparative form the figures for the previous year, without a “going concern” or
like qualification or exception, or qualification arising out of the scope of
the audit, prepared by independent certified public accountants of nationally
recognized standing reasonably acceptable to Administrative Agent, and
indicating no material weakness in the REIT’s internal controls, together with
such additional information and consolidating schedules as may be reasonably
requested by the Administrative Agent;
(iv)    As soon as available, but in any event not later than 100 days after the
close of each fiscal year for the Borrower and its Subsidiaries, a statement
detailing the contributions to Consolidated NOI from each individual Project for
the prior fiscal year in form and substance reasonably satisfactory to the
Administrative Agent, certified by an Authorized Officer of the Borrower;
(v)    Together with the quarterly and annual financial statements required
hereunder, a Compliance Certificate showing the calculations and computations
necessary




--------------------------------------------------------------------------------




to determine compliance with this Agreement and stating that, to the knowledge
of the Authorized Officer signing such Compliance Certificate, no Default or
Unmatured Default exists, or if, to such Authorized Officer’s knowledge, any
Default or Unmatured Default exists, stating the nature and status thereof;
(vi)    As soon as possible and in any event within 10 days after an Authorized
Officer of the Borrower knows that any Reportable Event has occurred with
respect to any Plan, a statement, signed by an Authorized Officer of the
Borrower, describing said Reportable Event and the action which the Borrower
proposes to take with respect thereto;
(vii)    As soon as practicable and in any event within 10 days after receipt by
an Authorized Officer of the Borrower, a copy of (a) any notice or claim to the
effect that the Borrower or any of its Subsidiaries is or may be liable to any
Person as a result of a Release by the Borrower, any of its Subsidiaries, or any
other Person, and (b) any notice alleging any violation of any applicable
Environmental Law by such Borrower or any of its Subsidiaries, which, in either
case, could have a Material Adverse Effect;
(viii)    Promptly upon the furnishing thereof to the shareholders of the
Borrower or the REIT, copies of all financial statements, reports and proxy
statements so furnished, including without limitation all form 10-K and 10-Q
reports filed with the SEC; and
(ix)    Such other information (including, without limitation, financial
statements for the Borrower and non-financial information) as the Administrative
Agent or any Lender may from time to time reasonably request.

6.2.    Use of Proceeds.
(a)    The Borrower will use the proceeds of the Advances solely (i) to finance
the cost of the Borrower’s or its Subsidiaries’ acquisition, development and
redevelopment of Projects, and related tenant improvements, capital
expenditures, leasing commissions, (ii) for bridge debt financing, and (iii) for
working capital, including without limitation, the repurchase of any Capital
Stock of the Borrower (subject to clause (b) below), subject to the terms of the
proviso below in this Section 6.2(a) payments, prepayments, purchases,
redemptions or other retirements of the principal of any Subordinated Debt,
payment of “earn‑outs,” other payments Borrower or any Subsidiary is
contractually obligated to make as a result of any prior acquisitions of
Projects, contractually obligated payments for redemptions of membership
interests under limited liability company operating agreements, and margin
payments with respect to Marketable Securities; provided that proceeds of the
Advances shall not be used for the payment, prepayment, purchase, redemption or
other retirement of the principal of any Subordinated Debt unless not less than
five (5) Business Days prior to such use of proceeds individually or in a series
of transactions involving Subordinated Debt individually or in the aggregate of
$50,000,000.00 or more the Borrower shall have delivered to Administrative Agent
a pro forma Compliance Certificate, demonstrating after giving affect to such
action, compliance with the covenants in Section 6.21.




--------------------------------------------------------------------------------




(b)    The Borrower will not, nor will it permit any Guarantor or Subsidiary to,
use any of the proceeds of the Advances or Facility Letters of Credit (i) to
purchase or carry any “margin stock” (as defined in Regulation U or
Regulation X) if such usage could constitute a violation of Regulation U or
Regulation X by any Lender, or (ii) to fund any purchase of, or offer for, any
Capital Stock of any Person, unless such Person has consented to such offer
prior to any public announcements relating thereto.

6.3.    Notice of Default. The Borrower will give, and will cause each of the
Guarantors and their respective Subsidiaries to give, notice in writing to the
Administrative Agent and the Lenders of the occurrence of any Default or
Unmatured Default promptly after an Authorized Officer obtains knowledge of the
same and of any other development, financial or otherwise (including the filing
of material litigation), which could reasonably be expected to have a Material
Adverse Effect.

6.4.    Conduct of Business. The Borrower will do, and will cause each of the
Guarantors and their respective Subsidiaries to do, all things necessary to
remain duly incorporated or duly qualified, validly existing and in good
standing as a real estate investment trust, corporation, general partnership,
limited partnership, or limited liability company, as the case may be, in its
jurisdiction of incorporation/formation (except with respect to mergers
permitted pursuant to Section 6.12) and maintain all requisite authority to
conduct its business in each jurisdiction in which its business is conducted and
to carry on and conduct its businesses in substantially the same manner as they
are presently conducted where the failure to do so could reasonably be expected
to have a Material Adverse Effect and, specifically, neither the Borrower, the
Guarantors nor their respective Subsidiaries may undertake any business other
than the acquisition, development, redevelopment, ownership, management,
operation and leasing of Projects, and any business activities and investments
incidental thereto.

6.5.    Taxes. The Borrower will pay, and will cause each Guarantor and their
respective Subsidiaries to pay, when due all federal, state and all other
material taxes, assessments and governmental charges and levies upon them or
their income, profits or Projects, except those which are being contested in
good faith by appropriate proceedings and with respect to which adequate
reserves have been set aside.

6.6.    Insurance. The Borrower will, and will cause each Guarantor and their
respective Subsidiaries to, maintain insurance which is consistent with the
representation contained in Section 5.17 on all their Property and the Borrower
will furnish to any Lender upon reasonable request full information as to the
insurance carried.

6.7.    Compliance with Laws.
(a)    The Borrower will, and will cause each Guarantor and their respective
Subsidiaries to, comply with all laws, rules, regulations, orders, writs,
judgments, injunctions, decrees or awards to which they may be subject, the
violation of which could reasonably be expected to have a Material Adverse
Effect.
(b)    The Borrower shall not, directly or indirectly, use the proceeds of the
Loans or any Facility Letter of Credit or lend, contribute or otherwise make
available such proceeds to any




--------------------------------------------------------------------------------




Guarantor, Subsidiary, Investment Affiliate or other Person (i) to fund any
activities or business of or with any Designated Person, or in any country or
territory, that at the time of such funding is itself the subject of territorial
sanctions under applicable Sanctions Laws and Regulations, (ii) in any manner
that would result in a violation of applicable Sanctions Laws and Regulations by
any party to this Agreement, or (iii) in any manner that would cause the
Borrower, the Guarantors or any of their respective Subsidiaries to violate the
United States Foreign Corrupt Practices Act. None of the funds or assets of the
Borrower or Guarantors that are used to pay any amount due pursuant to this
Agreement shall constitute funds obtained from transactions with or relating to
Designated Persons or countries which are themselves the subject of territorial
sanctions under applicable Sanctions Laws and Regulations. Borrower shall
maintain policies and procedures designed to promote and achieve compliance with
Sanctions and Regulations.

6.8.    Maintenance of Properties. The Borrower will, and will cause each
Guarantor and their respective Subsidiaries to, do all things necessary to
maintain, preserve, protect and keep their respective Projects and Properties,
reasonably necessary for the continuous operation of the Projects, in good
repair, working order and condition, ordinary wear and tear excepted, except
where the failure to do so could not reasonably be expected to have a Material
Adverse Effect.

6.9.    Inspection. The Borrower will, and will cause each Guarantor and their
respective Subsidiaries to, permit the Administrative Agent or any Lender (which
shall be coordinated through the Administrative Agent) upon reasonable prior
written notice to an Authorized Officer and at no cost or expense to Borrower
(unless a Default shall then exist), by their respective representatives and
agents, to inspect any of the Projects, corporate books and financial records of
the Borrower and each Guarantor and their respective Subsidiaries, to examine
and make copies of the books of accounts and other financial records of the
Borrower and each Guarantor and their respective Subsidiaries, and to discuss
the affairs, finances and accounts of the Borrower and each Guarantor and their
respective Subsidiaries with officers thereof, and to be advised as to the same
by, their respective officers at such reasonable times and intervals as the
Lenders may designate; provided, that so long as no Default or Unmatured Default
shall have occurred and be continuing, the Borrower shall not be required to pay
for such inspections or examinations more often than once in any twelve (12)
month period. The Administrative Agent and the Lenders shall use good faith
efforts to coordinate such inspections, examinations and other visits so as to
minimize the interference with and disruption to the Borrower’s normal business
operations.

6.10.    Maintenance of Status. The Borrower shall cause the REIT to at all
times maintain its status as a real estate investment trust in compliance with
all applicable provisions of the Code relating to such status.

6.11.    Dividends. Subject to the following sentence, Borrower or the REIT may
(i) make any distributions in redemption of any Capital Stock of the Borrower or
the REIT and (ii) make or declare any dividends or similar distributions with
respect to its common Capital Stock; provided that during the continuation of
any Default, neither the Borrower nor the REIT shall declare or make any such
dividends or distributions except that the REIT may declare and make cash
distributions to its shareholders in an aggregate amount not to exceed the
minimum amount necessary for the REIT to remain in compliance with




--------------------------------------------------------------------------------




Section 6.10 (and the Borrower may make distributions to the REIT to permit such
distributions by the REIT). If a Default specified in Section 7.1, Section 7.6
or Section 7.7 shall exist, or if as a result of the occurrence of any other
Default any of the Obligations have been accelerated pursuant to Section 8.1,
the Borrower shall not, and shall not permit the REIT or any Subsidiary to, make
any dividends or distributions to any Person other than the Borrower or a
Subsidiary; provided that, in the case of a Subsidiary of the Borrower that is
not a Wholly-Owned Subsidiary, such Subsidiary may make distributions to holders
of Capital Stock in such Subsidiary ratably according to the holders’ respective
holdings of the type of Capital Stock in respect of which such distributions are
being made and provided further that the REIT may, in all events, make cash
distributions to its shareholders in an aggregate amount equal to the minimum
amount necessary for the REIT to remain in compliance with Section 6.10.

6.12.    Merger. The Borrower will not, nor will it permit REIT or any of their
respective Subsidiaries to, enter into any merger (other than mergers in which
the Borrower (in any merger involving the Borrower), the REIT (in any merger
involving the REIT provided that in the case of the REIT, such merger is with an
entity that has elected to obtain and qualifies for status as a real estate
investment trust and which is the general partner or other owner of a Person
simultaneously merging with Borrower (with Borrower being the survivor)) or one
of its Subsidiaries is the survivor and mergers of Subsidiaries as part of
transactions that are not otherwise prohibited by the Agreement or any other
Loan Document), consolidation, reorganization or liquidation or transfer or
otherwise dispose of all or substantially all of their assets, except for (a)
such transactions that occur between Subsidiaries or between the Borrower and a
Subsidiary, (b) mergers solely to change the jurisdiction of organization of a
Subsidiary, and (c) transfers to or from any co-owner of an interest in any
Subsidiary pursuant to buy/sell or similar rights granted in such Subsidiary’s
organizational documents.

6.13.    Asset Sales. The Borrower will not, nor shall it permit the REIT nor
any Subsidiary thereof, to sell, transfer or otherwise dispose of any individual
Property having a sales price in excess of $200,000,000.00 unless there shall
have been delivered to the Administrative Agent a statement that no Default or
Unmatured Default exists immediately prior to such sale, transfer or other
disposition or would exist after giving effect to such sale, transfer or other
disposition.

6.14.    Sale and Leaseback. The Borrower will not, nor will it permit any
Guarantor or any of their respective Subsidiaries to, sell or transfer a
Substantial Portion of its Property in order to concurrently or subsequently
lease such Property as lessee.

6.15.    [Intentionally Omitted].

6.16.    Liens. The Borrower will not, nor will it permit any Guarantor or any
of their respective Subsidiaries to, create, incur, or suffer to exist any Lien
in, of or on the Property of the Borrower, any Guarantor or any of their
respective Subsidiaries, except:
(i)    Liens for taxes, assessments or governmental charges or levies on its
Property if the same shall not at the time be delinquent or thereafter can be
paid without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves shall have been set aside on its
books, or which are on a Project whose




--------------------------------------------------------------------------------




contribution to Total Asset Value is either less than the outstanding principal
balance of Secured Indebtedness encumbering such Project or does not exceed such
principal balance by more than five percent (5%);
(ii)    Liens imposed by law, such as carriers’, warehousemen’s and mechanics’
liens and other similar liens arising in the ordinary course of business which
secure payment of obligations not more than 60 days past due or which are being
contested in good faith by appropriate proceedings and for which adequate
reserves shall have been set aside on their books;
(iii)    Liens arising out of pledges or deposits under workers’ compensation
laws, unemployment insurance, old age pensions, or other social security or
retirement benefits, or similar legislation;
(iv)    Easements, rights of way, zoning restrictions, restrictions on the use
of real property and defects and irregularities in the title thereto, landlord’s
or lessor’s liens under leases to which the Borrower, a Guarantor or a
Subsidiary of such Person is a party, leases and other occupancy agreements and
such other non-monetary liens, encumbrances or charges against real property as
are of a nature generally existing with respect to properties of a similar
character and which do not in any material way adversely affect the
marketability of the same or materially adversely interfere with the use thereof
in the business of the Borrower or its Subsidiaries; and
(v)    Liens other than Liens described in subsections (i) through (iv) above
arising in connection with any Indebtedness permitted hereunder to the extent
such Liens will not result in a Default in any of Borrower’s covenants herein.
Liens permitted pursuant to this Section 6.16 shall be deemed to be “Permitted
Liens”.

6.17.    Affiliates. The Borrower will not, nor will it permit Guarantor or any
of their respective Subsidiaries to, enter into any transaction (including,
without limitation, the purchase or sale of any Property or service) with, or
make any payment or transfer to, any Affiliate except in the ordinary course of
business and pursuant to the reasonable requirements of the Borrower’s,
Guarantor’s or such Subsidiary’s business and upon fair and reasonable terms no
less favorable to the Borrower, such Guarantor or such Subsidiary than the
Borrower, such Guarantor or such Subsidiary would obtain in a comparable
arms-length transaction.

6.18.    Financial Undertakings. The Borrower will not enter into or remain
liable upon, nor will it permit any Guarantor or Subsidiary to enter into or
remain liable upon, any Financial Undertaking, except to the extent entered into
for the purpose of protecting the Borrower and its Subsidiaries against
increases in interest payable by them under variable interest Indebtedness.

6.19.    Consolidated Net Worth. The Borrower on a consolidated basis with its
Subsidiaries will not permit its Consolidated Net Worth to be less than
$913,000,000.00 plus seventy-five percent (75%) of any Net Offering Proceeds
from Equity Offerings received by the Borrower or the REIT after the date of




--------------------------------------------------------------------------------




this Agreement (except to the extent of any of such Net Offering Proceeds from
an issuance of common equity or preferred equity of the Borrower or the REIT
which are used to retire an existing issue of preferred equity of Borrower or
the REIT, respectively).

6.20.    [Intentionally Omitted].

6.21.    Indebtedness and Cash Flow Covenants. The Borrower on a consolidated
basis with its Subsidiaries shall not permit:
(i)    the Leverage Ratio to exceed 60.0%; provided, that if such ratio is
greater than 60.0%, then the Borrower shall be deemed to be in compliance with
this Section 6.21(i) so long as (a) the Borrower completed a Material
Acquisition during the quarter in which such ratio first exceeded 60.0%, (b)
such ratio does not exceed 60.0% for a period of more than two fiscal quarters
immediately following the fiscal quarter in which such Material Acquisition was
completed, (c) the Borrower has not maintained compliance with this
Section 6.21(i) in reliance on this proviso more than one time during the term
of this Agreement and (d) such ratio is not greater than 65.0% at any time;
(ii)    the Fixed Charge Coverage Ratio to be less than 1.50 to 1.00;
(iii)    the Unencumbered Leverage Ratio to exceed 60.0%; provided, that if such
ratio is greater than 60.0%, then the Borrower shall be deemed to be in
compliance with this Section 6.21(iii) so long as (a) the Borrower completed a
Material Acquisition during the quarter in which such ratio first exceeded
60.0%, (b) such ratio does not exceed 60.0% for a period of more than two fiscal
quarters immediately following the fiscal quarter in which such Material
Acquisition was completed, (c) the Borrower has not maintained compliance with
this Section 6.21(iii) in reliance on this proviso more than one time during the
term of this Agreement and (d) such ratio is not greater than 65.0% at any time;
provided, further, that no breach of this Section 6.21(iii) shall occur (or be
deemed to have occurred) unless and until Borrower has failed to make the
principal payments required to restore compliance with this covenant as provided
in Section 2.8(b) and Section 7.2 or provide additional Unencumbered Pool
Property in accordance with Section 7.2 and provided further that during any
period in which Borrower shall fail to be in compliance of any covenant in
Section 6.21(iii) (without regard to any period provided in Section 2.8(b) or
Section 7.2 for payment or to provide additional Unencumbered Pool Properties),
then the Lenders shall have no obligation to make Loans or to issue Facility
Letters of Credit;
(iv)    the Unencumbered Interest Coverage Ratio to be less than 1.75 to 1:00;
(v)    Secured Indebtedness to be more than forty percent (40%) of Total Asset
Value; and




--------------------------------------------------------------------------------




(vi)    Secured Recourse Indebtedness to be more than fifteen percent (15%) of
Total Asset Value.

6.22.    Environmental Matters. The Borrower and its Subsidiaries shall:
(a)    Comply with, and use all reasonable efforts to ensure compliance by all
tenants and subtenants, if any, with, all applicable Environmental Laws and
obtain and comply with and maintain, and use all reasonable efforts to ensure
that all tenants and subtenants obtain and comply with and maintain, any and all
licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws, except to the extent that failure to do so could
not be reasonably expected to have a Material Adverse Effect; provided that in
no event shall the Borrower or its Subsidiaries be required to modify the terms
of leases, or renewals thereof, with existing tenants (i) at Projects owned by
the Borrower or its Subsidiaries as of the date hereof, or (ii) at Projects
hereafter acquired by the Borrower or its Subsidiaries as of the date of such
acquisition, to add provisions to such effect.
(b)    Conduct and complete all investigations, studies, sampling and testing,
and all remedial, removal and other actions required under applicable
Environmental Laws and promptly comply in all material respects with all lawful
orders and directives of all Governmental Authorities regarding Environmental
Laws, except to the extent that (i) the same are being contested in good faith
by appropriate proceedings and the pendency of such proceedings could not be
reasonably expected to have a Material Adverse Effect, or (ii) the Borrower has
determined in good faith that contesting the same is not in the best interests
of the Borrower and its Subsidiaries and the failure to contest the same could
not be reasonably expected to have a Material Adverse Effect.
(c)    Defend, indemnify and hold harmless Administrative Agent and each Lender,
and its respective officers, directors, agents and representatives from and
against any claims, demands, penalties, fines, liabilities, settlements,
damages, costs and expenses of whatever kind or nature known or unknown,
contingent or otherwise, arising out of, or in any way relating to the violation
of, noncompliance with or liability under any Environmental Laws applicable to
the operations of the Borrower, its Subsidiaries or the Projects, or any orders,
requirements or demands of Governmental Authorities related thereto, including,
without limitation, reasonable attorney’s and consultant’s fees, investigation
and laboratory fees, response costs, court costs and litigation expenses, except
to the extent that any of the foregoing arise out of the gross negligence or
willful misconduct of the party seeking indemnification therefore. This
indemnity shall continue in full force and effect regardless of the termination
of this Agreement.
(d)    Prior to the acquisition of a new Project after the Agreement Effective
Date, perform or cause to be performed a commercially reasonable environmental
investigation with respect to such Project. In connection with any such
investigation, Borrower shall cause to be prepared a report of such
investigation, to be made available to any Lenders upon reasonable request, for
informational purposes and to assure compliance with the specifications and
procedures.

6.23.    Plan Assets. The Borrower, each Controlled Group member, the REIT, and
each of their respective Subsidiaries will do, or cause to be done, all things
necessary to ensure that none of its assets will




--------------------------------------------------------------------------------




be deemed to be “plan assets”, as determined pursuant to 29 C.F.R. Section
2510.3-101, as modified by Section 3(42) of ERISA, at any time.

6.24.    [Intentionally Omitted].

6.25.    Negative Pledges. The Borrower agrees that neither the Borrower, the
REIT nor any other members of the Consolidated Group shall enter into or be
subject to any agreement governing any Indebtedness which constitutes a Negative
Pledge other than (i) restrictions on further subordinate Liens on Projects
encumbered by a mortgage, deed to secure debt or deed of trust securing such
Indebtedness, (ii) covenants in any Unsecured Indebtedness requiring that the
Consolidated Group maintain a pool of unencumbered properties of a size
determined by reference to the total amount of Unsecured Indebtedness of the
Consolidated Group on substantially similar terms to those provisions contained
herein regarding the Unencumbered Pool (including without limitation clauses
(iii) and (iv) of Section 6.21 above), but that do not generally prohibit the
encumbrance of the Borrower’s or the Consolidated Group’s assets, or the
encumbrance of any specific assets or (iii) Negative Pledges with respect to any
Project that is not an Unencumbered Pool Property (it being agreed that a
Project that is included as an Unencumbered Pool Property that becomes subject
to a Negative Pledge not otherwise permitted under clause (d) of the definition
of the term “Qualifying Unencumbered Pool Property” shall be deemed removed as
an Unencumbered Pool Property).

6.26.    Guaranty.
(a)    Subject to Section 6.29(d) below, in the event that any Wholly-Owned
Subsidiary of Borrower or the REIT, whether presently existing or hereafter
formed or acquired, which is not a Guarantor at such time, shall (i) own or be
the lessee under a Ground Lease of an Unencumbered Pool Property, (ii) otherwise
have a direct or indirect leasehold or other interest in an Unencumbered Pool
Property or (iii) own, directly or indirectly, interests in any Project or
Projects that constitutes five percent (5%) or more of Total Asset Value
(provided that the determination of whether a Subsidiary meets this requirement
shall be made annually in connection with the delivery of financial statements
pursuant to Section 6.1(iii), and any Subsidiary meeting such requirement will
only be required to become a Subsidiary Guarantor if it satisfies the criteria
at the time of determination), then Borrower shall cause such Subsidiary to
execute and deliver to the Administrative Agent each of the following items,
each in form and substance satisfactory to the Agent: (A) a joinder to the
Guaranty in the form of Exhibit A attached to the Guaranty and (B) the
organizational documents, certificates of good standing, resolutions and a legal
opinion regarding such Subsidiary Guarantor, all in form and substance
reasonably satisfactory to the Administrative Agent and consistent with the
corresponding items delivered by the Borrower under Section 4.1 if such
Subsidiary had been a Guarantor as of the date hereof; provided, however, no
Subsidiary shall be required to become a Subsidiary Guarantor under clause (iii)
above if such Subsidiary is an Excluded Subsidiary. Each such Subsidiary shall
be specifically authorized to guarantee the Obligations. At the time any
Subsidiary becomes a Subsidiary Guarantor, the Borrower shall be deemed to make
to the Administrative Agent and the Lenders all of the representations and
warranties (subject in all cases




--------------------------------------------------------------------------------




to all materiality qualifiers and other exceptions in such representations and
warranties) contained in the Agreement and the other Loan Documents to the
extent they apply to such Subsidiary Guarantor.
(b)    Notwithstanding Section 6.26(a) of this Agreement, as of, or subsequent
to the time that Administrative Agent first receives written notice from the
REIT or Borrower of the Investment Grade Rating Date, and for so long as the
REIT maintains an Investment Grade Rating with S&P or Moody’s, no Subsidiary of
the Borrower or the REIT shall be required to become a Subsidiary Guarantor
unless such Subsidiary creates, incurs, acquires, assumes, suffers to exist or
otherwise is or becomes liable (whether as a borrower, co-borrower, guarantor or
otherwise) with respect to any Indebtedness that is Recourse Indebtedness. Upon
the occurrence of the Investment Grade Rating Date and provided that no Default
or Unmatured Default exists, Administrative Agent shall release any Subsidiary
of the Borrower from the Guaranty upon receipt by Administrative Agent of a
certificate from an officer of the Borrower certifying that such Subsidiary has
not created, incurred, acquired, assumed, suffered to exist and is not otherwise
liable (whether as a borrower, co-borrower, guarantor or otherwise) with respect
to any Indebtedness that is Recourse Indebtedness (or simultaneously with the
release hereunder will be released from liability with respect to such
Indebtedness). In the event that at any time after the Investment Grade Rating
Date, the REIT does not have the Investment Grade Rating from S&P or Moody’s,
Borrower and the REIT shall within thirty (30) days (or such later date as
agreed by Administrative Agent) after such occurrence cause all Subsidiaries
required to become Subsidiary Guarantors under Section 6.26(a) of this Agreement
to execute and deliver the documents required in said Section 6.26(a).
Notwithstanding the foregoing, the foregoing provisions shall not apply to the
REIT, which may only be released upon the written approval of Administrative
Agent and all of the Lenders.
(c)    From time to time, the Borrower may request, upon not less than two (2)
Business Days prior written notice to the Administrative Agent, that a
Subsidiary Guarantor be released from the Guaranty, and upon receipt of such
request the Administrative Agent shall release, such Subsidiary Guarantor from
the Guaranty so long as: (i) such Subsidiary Guarantor is not, or immediately
upon its release will not be, required to be a party to the Guaranty under the
immediately preceding subsection (a), (ii) no Unmatured Default or Default will
exist immediately following such release; and (iii) the representations and
warranties (subject in all cases to all materiality qualifiers and other
exceptions in such representations and warranties) contained in Article V shall
be true and correct as of the date of such release and immediately after giving
effect to such release, except to the extent any such representation or warranty
is stated to relate solely to an earlier date (in which case such representation
or warranty shall have been true and correct on and as of such earlier date) and
except for changes in factual circumstances not prohibited under the Loan
Documents. Delivery by the Borrower to the Administrative Agent of any such
request shall constitute a representation by the Borrower that the matters set
forth in the preceding sentence (both as of the date of the giving of such
request and as of the date of the effectiveness of such request) are true and
correct with respect to such request. The Administrative Agent shall execute
such documents and instruments as the Borrower may reasonably request, and at
the Borrower’s sole cost and expense, to evidence such release.




--------------------------------------------------------------------------------





6.27.    Amendments to Organizational Documents. As and to the extent the same
would have a Material Adverse Effect, the Borrower shall not permit any
amendment to be made to its organizational documents without the prior written
consent of the Required Lenders.

6.28.    Trading of Stock. The Borrower shall cause the common stock of the REIT
to all times be listed for trading and be traded on the New York Stock Exchange.

6.29.    Unencumbered Pool Properties.
(a)    The Unencumbered Pool Properties shall at all times satisfy all of the
following conditions:
(i)    such Real Estate has been designated as an “Unencumbered Pool Property”
on Schedule 1 hereto or in a Compliance Certificate in accordance with
Section 6.1(v) or delivered pursuant to this Section, and in any event has not
been removed as an Unencumbered Pool Property pursuant to Section 6.29(c) or
(d); and
(ii)    the Unencumbered Pool Properties shall consist solely of Projects which
have (A) an aggregate occupancy level of tenants (excluding the Borrower or any
of its Affiliates) in possession (but not any tenant having under lease 25,000
square feet or more on a holdover or month-to-month basis), operating, paying
rent and which are not otherwise in default of at least eighty percent (80%) of
the Net Rentable Area within such Unencumbered Pool Properties for the previous
fiscal quarter of the Borrower based on bona fide arms-length tenant lease
requiring current rental payments and which are in full force and effect
(provided, however, with respect to the calculations set forth in this Section
6.29(a)(ii) the Net Rentable Area for any tenants which have more than 10,000
square feet under lease and which have vacated their space shall be excluded
from the total Net Rentable Area of the applicable Unencumbered Pool Property
when making such calculation), and (B) an aggregate level of tenants (excluding
the Borrower or any of its Affiliates) under leases in such Unencumbered Pool
Properties (but not any tenant having under lease 25,000 square feet or more on
a holdover or month-to-month basis) which are paying rent and which are not in
default of at least eighty-five percent (85%) of the Net Rentable Area within
such Unencumbered Pool Properties for the previous fiscal quarter of the
Borrower based on bona fide arms-length tenant leases requiring current rental
payments and which are in full force and effect. Notwithstanding the foregoing,
Borrower may temporarily remove an Unencumbered Pool Property from the foregoing
occupancy calculations with respect to an Unencumbered Pool Property (x) that is
a Redevelopment Property, (y) which is being voluntarily redeveloped by Borrower
to reposition such property and (z) which Administrative Agent has approved in
writing as a property that can be excluded from such calculation. Without
limiting the foregoing, the Administrative Agent shall not be required to
approve the removal of such property from the foregoing calculation if
redevelopment is as a result of a default, insolvency, lease termination or
other act or circumstance affecting a tenant of such Unencumbered Pool Property.
Such property shall be excluded from the foregoing occupancy calculations until
the date that




--------------------------------------------------------------------------------




is twenty-four (24) months following the initial approval of such Unencumbered
Pool Property as a Redevelopment Property for the purposes of this Section 6.29.
(b)    In the event that any Subsidiary of the Borrower owns a Project which
would otherwise qualify as an Unencumbered Pool Property and the Borrower
desires for the same to become an Unencumbered Pool Property, then such property
may become an Unencumbered Pool Property but only in the event that all of the
terms and conditions of this Section 6.29(b) and Section 6.26 are satisfied:
(i)    Such Subsidiary shall be a Subsidiary Guarantor (if required by this
Agreement);
(ii)    The organizational agreements of such Subsidiary or such other
resolutions or consents satisfactory to Agent shall, if such Subsidiary is
required to be a Subsidiary Guarantor by this Agreement, specifically authorize
such Subsidiary to guaranty the Obligations and to pledge the assets of such
Subsidiary as security for the Obligations and the Borrower shall certify to the
Agent that applicable law does not preclude such Subsidiary from executing such
guaranty or pledging its assets to secure the Obligations;
(iii)    All covenants, agreements, and representations in the Loan Documents
herein of the Borrower and the Guarantors and their Subsidiaries shall be true
and correct with respect to such Subsidiary;
(iv)    No Default or Unmatured Default shall exist or might exist in the event
that such Subsidiary becomes a Subsidiary Guarantor or acquires such asset or
such asset becomes an Unencumbered Pool Property; and
(v)    The Project acquired or owned by such Subsidiary shall qualify as a
Qualifying Unencumbered Pool Property hereunder.
(c)    Upon any Unencumbered Pool Property ceasing to qualify as an Unencumbered
Pool Property, such Unencumbered Pool Property shall no longer be included in
the calculation of the Unencumbered Pool Value nor shall its Net Operating
Income be included for purposes of determining compliance with Section 6.21(iv).
Within five (5) Business days after any such disqualification, the Borrower
shall deliver to the Administrative Agent a certificate reflecting such
disqualification, together with the identity of the disqualified Unencumbered
Pool Property, a statement as to whether any Default or Unmatured Default arises
as a result of such disqualification, and a calculation of the Unencumbered Pool
Value and Net Operating Income attributable to such Unencumbered Pool Property.
Simultaneously with the delivery of the items required pursuant above, the
Borrower shall deliver to the Administrative Agent a pro forma Compliance
Certificate demonstrating, after giving effect to such disqualification and any
addition pursuant to Section 7.2, compliance with the covenants contained in
Section 6.21(iii) and (iv) and Section 6.29(a)(ii).




--------------------------------------------------------------------------------




(d)    In addition, the Borrower may voluntarily remove any Project from the
Unencumbered Pool Properties by delivering to the Administrative Agent, no later
than five (5) Business Days prior to date on which such removal is to be
effected, notice of such removal, together with a statement that no Default or
Unmatured Default then exists or would, upon the occurrence of such event or
with passage of time, result from such removal, and the identity of the
Unencumbered Pool Property being removed, and a calculation of the Unencumbered
Pool Value and Net Operating Income attributable to such Unencumbered Pool
Property. Simultaneously with the delivery of the items required above, the
Borrower shall deliver to the Administrative Agent a pro forma Compliance
Certificate demonstrating, after giving effect to such removal, compliance with
the covenants contained in Section 6.21(iii) and (iv) and Section 6.29(a)(ii).

6.30.    Trust Preferred Equity and Subordinated Debt. The Borrower shall not
permit the Trust Preferred Equity to exceed $28,125,000.00, and from and after
the date of this Agreement, Borrower shall not permit or allow to be incurred or
exist any Trust Preferred Equity or Subordinated Debt except for that which
exists as of the date of this Agreement. The Borrower will not (i) make or
permit (whether by itself, the REIT or any other Person) any amendment or
modification to the indenture, note or other agreements evidencing or governing
any Trust Preferred Equity or Subordinated Debt without Administrative Agent’s
prior written approval, or directly or (ii) indirectly pay, prepay, defease or
in substance defease, purchase, redeem, retire or otherwise acquire any Trust
Preferred Equity or Subordinated Debt if a Default or Unmatured Default exists
or would arise as a result thereof, provided further that not less than five (5)
Business Days prior to such action described in this Section 6.30(ii),
individually or in a series of transactions involving Subordinated Debt and/or
Trust Preferred Equity individually or in the aggregate of $50,000,000.00 or
more, Borrower shall have delivered to Administrative Agent a pro forma
Compliance Certificate demonstrating, after giving effect to such action,
compliance with the covenants in Section 6.21.

6.31.    REIT Restrictions. The Borrower covenants and agrees to cause the REIT
to comply with the following: the REIT will at all times (a) be the sole general
partner of the Borrower, (b) own not less than fifty-one percent (51%) of the
partnership interests in the Borrower, and in any event the largest percentage
interest of any partner in the Borrower and (c) be responsible for making all
major and day-to-day operational and management decisions to be made by the
Borrower in the conduct of its business. Without the prior written consent of
Administrative Agent, the REIT shall not own any assets other than its interest
in the Borrower as a general partner and a limited partner, cash, Short-term
Investments and the property described on Schedule 6.31 hereto.

ARTICLE VII.    
DEFAULTS
The occurrence of any one or more of the following events shall constitute a
Default:
7.1    (a)    Nonpayment of any principal payment due hereunder or under any
Note when due, or (b) nonpayment of interest hereunder or upon any Note or of
any Unused Fee or other payment Obligations under any of the Loan Documents
within five (5) Business Days after the




--------------------------------------------------------------------------------




same becomes due (for the avoidance of doubt, the five (5) Business Day grace
period shall only apply to Section 7.1(b).)
7.2    The breach of any of the terms or provisions of Sections 6.19 or 6.21 and
such failure shall continue for thirty (30) days after written notice thereof
shall have been given to the Borrower by the Administrative Agent; provided,
however, that in the event that Borrower or the REIT shall fail to comply with
Section 6.21(iii), then the same shall not constitute a Default or Unmatured
Default hereunder in the event that Borrower prepays the Loans or provides
additional Unencumbered Pool Properties in accordance with the terms of this
Agreement in an amount sufficient such that Borrower and the REIT would be fully
in compliance with the covenant set forth in Section 6.21(iii) within ten (10)
days of the earlier to occur of (i) Borrower obtaining actual knowledge of such
noncompliance, (ii) Borrower reporting any such noncompliance, or (iii) receipt
by Borrower of written notice of such noncompliance from the Administrative
Agent; and provided further, that during any period in which Borrower or the
REIT shall fail to be in compliance of any covenant in Section 6.21(iii)
(without regard to any period provided in Section 2.8(b) or Section 7.2 for
payment or to provide additional Unencumbered Pool Properties), then the Lenders
shall have no obligation to make Loans or to issue Facility Letters of Credit.
7.3    Any representation or warranty made or deemed made by or on behalf of the
Borrower, the REIT or any other members of the Consolidated Group to the Lenders
or the Administrative Agent under or in connection with the Agreement, any Loan,
or any material certificate or information delivered in connection with the
Agreement or any other Loan Document shall be materially false on the date as of
which made.
7.4    The breach by the Borrower (other than a breach which constitutes a
Default under Section 7.1, 7.2 or 7.3) of any of the terms or provisions of the
Agreement which is not remedied within thirty (30) days after written notice
from the Administrative Agent provided that no cure period shall be available
with respect to a failure to comply with the terms of Section 6.3, Section
6.7(b) or Section 6.12.
7.5    Failure of the Borrower, the REIT or any other member of the Consolidated
Group to pay when due any Recourse Indebtedness with respect to which the
aggregate liability exceeds $50,000,000 or any Non-Recourse Indebtedness with
respect to which the aggregate liability exceeds $75,000,000 (any such Recourse
Indebtedness or Non-Recourse Indebtedness in excess of such applicable limit
being referred to herein as “Material Indebtedness”); or the default by the
Borrower, the REIT or any other member of the Consolidated Group in the
performance of any term, provision or condition contained in any agreement, or
any other event shall occur or condition exist, which causes, or permits, any
such Material Indebtedness to be due and payable or required to be prepaid
(other than by a regularly scheduled payment) prior to the stated maturity
thereof.




--------------------------------------------------------------------------------




7.6    The Borrower, the REIT or any other member of the Consolidated Group
(other than any such other member (other than the REIT) of the Consolidated
Group that, together with all other members of the Consolidated Group (other
than Borrower and the REIT) then subject to any proceeding or condition
described in this Section or the immediately following Section 7.7, does not
account for more than 5.0% of Total Asset Value at such time) shall (i) have an
order for relief entered with respect to it under the bankruptcy or insolvency
laws of any jurisdiction as now or hereafter in effect, (ii) make an assignment
for the benefit of creditors, (iii) apply for, seek, consent to, or acquiesce
in, the appointment of a receiver, custodian, trustee, examiner, liquidator or
similar official for it or any Substantial Portion of its Property, (iv)
institute any proceeding seeking an order for relief under the bankruptcy or
insolvency laws of any jurisdiction as now or hereafter in effect or seeking to
adjudicate it as a bankrupt or insolvent, or seeking dissolution, winding up,
liquidation, reorganization, arrangement, adjustment or composition of it or its
debts under any law relating to bankruptcy, insolvency or reorganization or
relief of debtors or fail to file an answer or other pleading denying the
material allegations of any such proceeding filed against it, (v) take any
corporate action to authorize or effect any of the foregoing actions set forth
in this Section 7.6, (vi) fail to contest in good faith any appointment or
proceeding described in Section 7.7 or (vii) admit in writing its inability to
pay its debts generally as they become due.
7.7    A receiver, trustee, examiner, liquidator or similar official shall be
appointed for the Borrower, the REIT or any other member of the Consolidated
Group (other than any such other member (other than the REIT) of the
Consolidated Group that, together with all other members of the Consolidated
Group (other than Borrower and the REIT) then subject to any proceeding or
condition described in this Section or the immediately preceding Section 7.6,
does not account for more than 5.0% of Total Asset Value at such time) or for
any Substantial Portion of the Property of the Borrower, the REIT or such other
member of the Consolidated Group, or a proceeding described in Section 7.6(iv)
shall be instituted against the Borrower, the REIT or any such other member of
the Consolidated Group and such appointment continues undischarged or such
proceeding continues undismissed or unstayed for a period of ninety (90)
consecutive days.
7.8    The Borrower, the REIT or any other member of the Consolidated Group
shall fail within sixty (60) days to pay, bond or otherwise discharge any
judgments or orders issued in proceedings with respect to which Borrower, the
REIT or such member has been properly served or has been given due and proper
written notice for the payment of money (excluding, however, any such judgments
or orders related to any then outstanding Indebtedness which is not Recourse
Indebtedness and which was not paid when due or is otherwise in default as
described in Section 7.5 above, not to exceed, in the aggregate the $75,000,000
limit set forth in such Section 7.5), in an amount which, when added to all
other judgments or orders outstanding against the Borrower, the REIT or any
other member of the Consolidated Group would exceed $50,000,000 in the
aggregate, which have not been stayed on appeal or otherwise appropriately
contested in good faith.




--------------------------------------------------------------------------------




7.9    The Borrower, the REIT or any other member of the Controlled Group shall
have been notified by the sponsor of a Multiemployer Plan that it has incurred
withdrawal liability to such Multiemployer Plan in an amount which, when
aggregated with all other amounts required to be paid to Multiemployer Plans by
the Borrower, the REIT or any other member of the Controlled Group as withdrawal
liability (determined as of the date of such notification), exceeds $1,000,000
or requires payments exceeding $500,000 per annum.
7.10    The Borrower, the REIT or any other member of the Controlled Group shall
have been notified by the sponsor of a Multiemployer Plan that such
Multiemployer Plan is in reorganization or is being terminated, within the
meaning of Title IV of ERISA, if as a result of such reorganization or
termination the aggregate annual contributions of the Borrower, the REIT and the
other members of the Controlled Group (taken as a whole) to all Multiemployer
Plans which are then in reorganization or being terminated have been or will be
increased over the amounts contributed to such Multiemployer Plans for the
respective plan years of each such Multiemployer Plan immediately preceding the
plan year in which the reorganization or termination occurs by an amount
exceeding $500,000.
7.11    The occurrence of any “Default” as defined in any Loan Document or the
breach of any of the terms or provisions of any Loan Document, which default or
breach continues beyond any period of grace therein provided.
7.12    The attempted revocation, challenge, disavowment, or termination by the
Borrower or any Guarantor of any of the Loan Documents.
7.13    Any Change in Control shall occur.
Notwithstanding the provisions of Sections 7.1(b), 7.2 and 7.4, the cure and
grace periods provided therein shall not be allowed and the occurrence of an
Unmatured Default thereunder immediately shall constitute a Default for all
purposes of this Agreement and the other Loan Documents if, within the period of
twelve (12) months immediately preceding the occurrence of such Unmatured
Default, there shall have occurred two (2) or more periods of cure or grace or
portions thereof under any one or more than one of said sections.

ARTICLE VIII.    
ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

8.1.    Acceleration. If any Default described in Section 7.6 or 7.7 occurs with
respect to the Borrower or the REIT, the obligations of the Lenders to make
Loans and to issue Facility Letters of Credit hereunder shall automatically
terminate and the Facility Obligations (including an amount equal to the stated
amount of all Facility Letters of Credit outstanding as of the date of the
occurrence of such Default for deposit into the Letter of Credit Collateral
Account) shall immediately become due and payable without any election or action
on the part of the Administrative Agent or any Lender. If any other Default
occurs, so long as a




--------------------------------------------------------------------------------




Default exists Lenders shall have no obligation to make any Loans and the
Required Lenders, at any time prior to the date that such Default has been fully
cured, may permanently terminate the obligations of the Lenders to make Loans
hereunder and declare the Facility Obligations to be due and payable, or both,
whereupon (i) if the Required Lenders have elected to accelerate, the Facility
Obligations shall become immediately due and payable, without presentment,
demand, protest or notice of any kind, all of which the Borrower hereby
expressly waives and (ii) if any automatic or optional acceleration has
occurred, the Administrative Agent, as directed by the Required Lenders (or if
no such direction is given within 30 days after a request for direction, as the
Administrative Agent deems in the best interests of the Lenders, in its sole
discretion, until receipt of a subsequent direction from the Required Lenders),
shall use its good faith efforts to collect, including without limitation, by
filing and diligently pursuing judicial action, all amounts owed by the Borrower
under the Loan Documents and to exercise all other rights and remedies available
under applicable law.
In addition to the foregoing, following the occurrence of a Default and so long
as any Facility Letter of Credit has not been fully drawn and has not been
cancelled or expired by its terms, upon demand by the Required Lenders the
Borrower shall deposit in the Letter of Credit Collateral Account cash in an
amount equal to the aggregate undrawn face amount of all outstanding Facility
Letters of Credit and all fees and other amounts due or which may become due
with respect thereto. The Borrower shall have no control over funds in the
Letter of Credit Collateral Account and shall not be entitled to receive any
interest thereon. Such funds shall be promptly applied by the Administrative
Agent to reimburse the Issuing Bank for drafts drawn from time to time under the
Facility Letters of Credit and associated issuance costs and fees. Such funds,
if any, remaining in the Letter of Credit Collateral Account following the
payment of all Facility Obligations in full shall, unless the Administrative
Agent is otherwise directed by a court of competent jurisdiction, be promptly
paid over to the Borrower.
If, within 10 days after acceleration of the maturity of the Facility
Obligations or termination of the obligations of the Lenders to make Loans
hereunder as a result of any Default (other than any Default as described in
Section 7.6 or 7.7 with respect to the Borrower or the REIT) and before any
judgment or decree for the payment of the Facility Obligations due shall have
been obtained or entered, all of the Lenders (in their sole discretion) shall so
direct, the Administrative Agent shall, by notice to the Borrower, rescind and
annul such acceleration and/or termination.

8.2.    Amendments.
(a)    Subject to the provisions of this Article VIII and except as otherwise
permitted in Section 2.22(c), the Required Lenders (or the Administrative Agent
with the consent in writing of the Required Lenders) and the Borrower may enter
into agreements supplemental hereto for the purpose of adding or modifying any
provisions to the Loan Documents or changing in any manner the rights of the
Lenders or the Borrower hereunder or waiving any Default hereunder. Subject to
the immediately following subsection (b), any term of this Agreement or of any
other Loan Document relating to the rights or obligations of the Lenders of a
particular Class, and not Lenders of any other




--------------------------------------------------------------------------------




Class, may be amended, and the performance or observance by the Borrower or any
Subsidiary of any such terms may be waived (either generally or in a particular
instance and either retroactively or prospectively) with, and only with, the
written consent of the Required Class Lenders for such Class of Lenders (and, in
the case of an amendment to any Loan Document, the written consent of the
Borrower and the REIT and any Subsidiary which is a party thereto).
Notwithstanding anything to the contrary contained in this Section, the Fee
Letter may only be amended, and the performance or observance by the REIT
thereunder may only be waived, in a writing executed by the parties thereto.
(b)    Additional Lender Consents. In addition to the foregoing requirements, no
amendment, waiver or consent shall:
(i)    Extend the Facility Termination Date for a Class of Loans (except as
provided in Section 2.1(c) in the case of the Revolving Facility Termination
Date without the written consent of each Lender of the applicable Class;
(ii)    Forgive all or any portion of the principal amount of any Loan or
accrued interest thereon or of the Facility Letter of Credit Obligations or of
the Unused Fee or Facility Fee, reduce any of the Applicable Margins (or modify
any definition herein which would have the effect of reducing any of the
Applicable Margins) or the underlying interest rate options or extend the time
of payment of any such principal, interest or Unused Fees, Facility Fees or
Facility Letter of Credit Fees without the written consent of each Lender
affected thereby;
(iii)    Release any Subsidiary Guarantor, except as permitted in Section 6.26,
or the REIT from any liability it may undertake with respect to the Obligations
without the written consent of all of the Lenders;
(iv)    Modify the definition of the term “Required Lenders” or “Percentage” or
(except as otherwise provided in the immediately following clause (v)), modify
in any other manner the number or percentage of the Lenders required to make any
determinations or waive any rights hereunder or to modify any provision hereof,
without the written consent of all of the Lenders;
(v)    Modify the definition of the term “Required Class Lenders” as it relates
to a Class of Lenders or modify in any other manner the number or percentage of
a Class of Lenders required to make any determinations or waive any rights
hereunder or to modify any provision hereof, in each case, solely with respect
to such Class of Lenders, without the written consent of all of the Lenders in
such Class;
(vi)    Increase the Aggregate Commitment beyond $650,000,000 without the
written consent of all of the Lenders, provided that no Commitment of a Lender
can be increased without the consent of such Lender;




--------------------------------------------------------------------------------




(vii)    Amend the definitions of “Revolving Commitment” or “Revolving
Percentage” without the written consent of all of the Revolving Lenders;
(viii)    [reserved];
(ix)    Amend the definition of “Term Percentage” as it applies to a Class of
Term Lenders without the written consent of all of the Term Lenders of such
Class;
(x)    While any Term Loans remain outstanding (A) amend, modify or waive any
provision of this Agreement if the effect of such amendment, modification or
waiver is to require the Revolving Lenders to make Revolving Loans when such
Lenders would not otherwise be required to do so, (B) change the amount of the
Swingline Commitment or (C) change the amount of the Facility Letter of Credit
Sublimit, in each case, without the prior written consent of the Revolving
Lenders constituting the Required Class Lenders of the Revolving Lenders;
(xi)    Permit the Borrower to assign its rights under the Agreement or
otherwise release the Borrower from any portion of the Obligations without the
written consent of all of the Lenders;
(xii)    Cause any collateral security held by the Administrative Agent on
behalf of any of the Lenders to be held other than on a pro rata basis (except
for the Letter of Credit Collateral Account pursuant to Section 2A.9) without
the written consent of all of the Lenders;
(xiii)    Cause any Guarantor to guarantee the Obligations on any basis other
than a pro rata basis without the written consent of all of the Lenders; or
(xiv)    Amend Sections 2.13, 2.23, 8.1, 8.2, 8.5 or 11.2, without the written
consent of all of the Lenders.
No amendment of any provision of the Agreement relating to the Administrative
Agent, Issuing Bank or Swingline Lender shall be effective without the written
consent of the Administrative Agent, Issuing Bank or Swingline Lender,
respectively. Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder (and any amendment, waiver or consent which by its terms
requires the consent of all Lenders or each affected Lender may be effected with
the consent of the applicable Lenders other than Defaulting Lenders), except
that (x) the Commitment of any Defaulting Lender may not be increased,
reinstated or extended, and the scheduled date for payment of any amount owing
to such Defaulting Lender may not be extended, without the written consent of
such Defaulting Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
written consent of such Defaulting Lender.




--------------------------------------------------------------------------------





8.3.    Preservation of Rights. No delay or omission of the Lenders or the
Administrative Agent to exercise any right under the Loan Documents shall impair
such right or be construed to be a waiver of any Default or an acquiescence
therein, and the making of a Loan notwithstanding the existence of a Default or
the inability of the Borrower to satisfy the conditions precedent to such Loan
shall not constitute any waiver or acquiescence. Any single or partial exercise
of any such right shall not preclude other or further exercise thereof or the
exercise of any other right, and no waiver, amendment or other variation of the
terms, conditions or provisions of the Loan Documents whatsoever shall be valid
unless in writing signed by the Lenders required pursuant to Section 8.2, and
then only to the extent in such writing specifically set forth. All remedies
contained in the Loan Documents or by law afforded shall be cumulative and all
shall be available to the Administrative Agent and the Lenders until the
Obligations have been paid in full.

8.4.    [Intentionally Omitted].

8.5.    Application of Funds. If a Default exists, any amounts received on
account of the Obligations shall be applied by the Administrative Agent in the
following order:
(a)    to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including reasonable and documented
attorney costs payable under Section 9.7 and amounts payable under Article III)
payable to the Administrative Agent in its capacity as such;
(b)    to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders and the Issuing Bank and amounts payable under Article III), ratably
among them in proportion to the amounts described in this clause (b) payable to
them;
(c)    to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, Facility Letter of Credit Obligations, Related
Swap Obligations and other Obligations, ratably among the Lenders, the Issuing
Bank and the Lender Hedge Providers in proportion to the respective amounts
described in this clause (c) payable to them;
(d)    to payment of that portion of the Obligations constituting unpaid
principal of the Loans, Facility Letter of Credit Obligations and Related Swap
Obligations and to deposit in the Letter of Credit Collateral Account the
undrawn amounts of Letters of Credit, ratably among the Lenders, the Issuing
Bank and the Lender Hedge Providers in proportion to the respective amounts
described in this clause (d) held by them; and
(e)    the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

8.6.    Reliance on Hedge Provider. For purposes of applying payments received
in accordance with Section 8.5 or any other provision of the Loan Documents, the
Administrative Agent shall be entitled to rely upon the trustee, paying agent or
other similar representative (each, a “Representative”) or, in the absence of
such a Representative, upon the holder of the Related Swap Obligations for a
determination




--------------------------------------------------------------------------------




(which each holder of the Related Swap Obligations agrees (or shall agree) to
provide upon request of the Administrative Agent) of the outstanding Related
Swap Obligations owed to the holder thereof. Unless it has actual knowledge
(including by way of written notice from such holder) to the contrary, the
Administrative Agent, in acting hereunder, shall be entitled to assume that no
Related Swap Obligations are outstanding.

ARTICLE IX.    
GENERAL PROVISIONS

9.1.    Survival of Representations. All representations and warranties of the
Borrower contained in the Agreement shall survive delivery of the Notes and the
making of the Loans herein contemplated.

9.2.    Governmental Regulation. Anything contained in the Agreement to the
contrary notwithstanding, no Lender shall be obligated to extend credit to the
Borrower in violation of any limitation or prohibition provided by any
applicable statute or regulation.

9.3.    Taxes. Any Indemnified Taxes shall be paid by the Borrower, together
with interest and penalties, if any.

9.4.    Headings. Section headings in the Loan Documents are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of the Loan Documents.

9.5.    Entire Agreement. The Loan Documents embody the entire agreement and
understanding among the Borrower, the Administrative Agent and the Lenders and
supersede all prior commitments, agreements and understandings among the
Borrower, the Administrative Agent and the Lenders relating to the subject
matter thereof.

9.6.    Several Obligations; Benefits of the Agreement. The respective
obligations of the Lenders hereunder are several and not joint and no Lender
shall be the partner or agent of any other (except to the extent to which the
Administrative Agent is authorized to act as such). The failure of any Lender to
perform any of its obligations hereunder shall not relieve any other Lender from
any of its obligations hereunder. The Agreement shall not be construed so as to
confer any right or benefit upon any Person other than the parties to the
Agreement and their respective successors and assigns.

9.7.    Expenses; Indemnification. The Borrower shall reimburse the
Administrative Agent for any costs, internal charges and out-of-pocket expenses
(including, without limitation, all reasonable and documented fees for
consultants and documented fees and reasonable expenses for attorneys for the
Administrative Agent, which attorneys may be employees of the Administrative
Agent), paid or incurred by the Administrative Agent in connection with the
administration, amendment, modification, and enforcement of the Loan Documents,
provided that reimbursement for such fees and expenses for attorneys will be
limited to one counsel for the Administrative Agent and, if applicable, one
local counsel in each material jurisdiction for the Administrative Agent; and
provided further that for all purposes of the Loan Documents the documentation
of attorneys’ fees and expenses will be limited to the extent that any
disclosure of attorneys working on the matter or other description of work would
involve any disclosure of confidential or other privileged or protected
information, including any information subject to the attorney-client privilege
or the




--------------------------------------------------------------------------------




work product doctrine. The Borrower shall reimburse the Arrangers for all
reasonable and documented expenses in connection with the documentation of this
Agreement. The Borrower also agrees to reimburse the Administrative Agent and
the Lenders for any reasonable and documented costs, internal charges and
out-of-pocket expenses (including, without limitation, all fees and reasonable
and documented expenses for attorneys for the Administrative Agent and the
Lenders, which attorneys may be employees of the Administrative Agent or the
Lenders), paid or incurred by the Administrative Agent or any Lender in
connection with the collection and enforcement of the Loan Documents (including,
without limitation, any workout), provided that reimbursement for such fees and
expenses for attorneys will be limited to one additional counsel for all of the
Lenders, if applicable, one additional counsel per specialty area and one local
counsel per applicable jurisdiction, and additional counsel as necessary in the
event of an actual or perceived conflict of interest among the Lenders and the
Administrative Agent. The Borrower further agrees to indemnify the
Administrative Agent, each Lender, the Arrangers and their Affiliates, and their
directors, employees, officers, partners, members, agents and advisors (the
“Indemnitees”) against all losses, claims, damages, penalties, judgments,
liabilities and expenses (including, without limitation, all reasonable and
documented fees and expenses for attorneys of the indemnified parties, all
expenses of litigation or preparation therefore whether or not the
Administrative Agent, or any Lender or an Arranger is a party thereto) which any
of them may pay or incur arising out of or relating to (i) the Agreement, (ii)
the entering into the Agreement, (iii) the establishment of the Facility, (iv)
the other Loan Documents, (v) the Projects, (vi) the Administrative Agent or any
Lender as creditors in possession of Borrower’s information, (vii) the
Administrative Agent or any Lender as material creditors being alleged to have
direct or indirect influence, (viii) the transactions contemplated hereby, or
(ix) the direct or indirect application or proposed application of the proceeds
of any Loan hereunder, except to the extent that any of the foregoing (a) arise
out of the gross negligence or willful misconduct of the party seeking
indemnification therefor as determined in a final non-appealable judgment of a
court of competent jurisdiction, (B) suffered to the extent they arise from
violation by any Indemnitee of any such Indemnitee’s internal policies or from a
violation of law applicable to such Indemnitee’s operations, (C) attributable to
actions or events occurring after the Administrative Agent and the Lenders
acquire an ownership interests in any real estate of the Consolidated Group or
(D) are attributable to the breach by such Indemnitee of its obligations under
the Loan Documents. The Borrower agrees not to assert any claim against the
Administrative Agent or any Lender, any of their respective Affiliates, or any
of their or their respective Affiliates’ officers, directors, employees,
attorneys and agents, on any theory of liability, for special, indirect,
consequential or punitive damages arising out of or otherwise relating to any
facility hereunder, the actual or proposed use of the Loans or any Letter of
Credit, the Loan Documents or the transactions contemplated thereby. The
Borrower agrees that during the term of the Agreement, it shall under no
circumstances claim, and hereby waives, any right of offset, counterclaim or
defense against the Administrative Agent or any Lender with respect to the
Obligations arising from, due to, related to or caused by any obligations,
liability or other matter or circumstance which is not the Obligations and is
otherwise unrelated to the Agreement. Any assignee of a Lender’s interest in and
to the Agreement, its Note and the other Loan Documents shall take the same free
and clear of all offsets, counterclaims or defenses which are unrelated to such
documents which the Borrower may otherwise have against any assignor of such
documents, and no such unrelated counterclaim or defense shall be interposed or
asserted by the Borrower in any action or proceeding brought by any such
assignee upon such documents and any such right to interpose or assert any such
unrelated offset, counterclaim or defense in any such action or proceeding is
hereby expressly waived by the Borrower. The obligations of the Borrower under
this Section shall survive




--------------------------------------------------------------------------------




the termination of the Agreement. No Indemnitee referred to above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.

9.8.    Numbers of Documents. If requested by the Administrative Agent, any
statement, notice, closing document, or request hereunder shall be furnished to
the Administrative Agent with sufficient counterparts so that the Administrative
Agent may furnish one to each of the Lenders.

9.9.    Accounting. Except as provided to the contrary herein, all accounting
terms used herein shall be interpreted and all accounting determinations
hereunder shall be made in accordance with GAAP; provided that, if at any time
any change in GAAP would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Borrower or the
Required Lenders shall so request, the Administrative Agent, the Lenders and the
Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the appropriate Lenders pursuant to Section 8.2); provided
further that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

9.10.    Severability of Provisions. Any provision in any Loan Document that is
held to be inoperative, unenforceable, or invalid in any jurisdiction shall, as
to that jurisdiction, be inoperative, unenforceable, or invalid without
affecting the remaining provisions in that jurisdiction or the operation,
enforceability, or validity of that provision in any other jurisdiction, and to
this end the provisions of all Loan Documents are declared to be severable.

9.11.    Nonliability of Lenders. The relationship between the Borrower, on the
one hand, and the Lenders and the Administrative Agent, on the other, shall be
solely that of borrowers and lender. Neither the Administrative Agent nor any
Lender shall have any fiduciary responsibilities to the Borrower. Neither the
Administrative Agent nor any Lender undertakes any responsibility to the
Borrower to review or inform the Borrower of any matter in connection with any
phase of the Borrower’s business or operations.

9.12.    CHOICE OF LAW. THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A
CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL PURSUANT TO NEW YORK GENERAL
OBLIGATIONS LAW SECTION 5-1401 BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL
BANKS.

9.13.    CONSENT TO JURISDICTION. THE BORROWER HEREBY IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR COURTS OF THE STATE
OF NEW YORK SITTING IN NEW YORK COUNTY, NEW YORK IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS AND




--------------------------------------------------------------------------------




THE BORROWER HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION
OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY
WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH
SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE ADMINISTRATIVE
AGENT OR ANY LENDER TO BRING PROCEEDINGS AGAINST THE BORROWER IN THE COURTS OF
ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY THE BORROWER AGAINST THE
ADMINISTRATIVE AGENT OR ANY LENDER OR ANY AFFILIATE OF THE ADMINISTRATIVE AGENT
OR ANY LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING
OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT SHALL BE BROUGHT ONLY IN
A COURT IN NEW YORK COUNTY, NEW YORK.

9.14.    WAIVER OF JURY TRIAL. THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH
LENDER HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY
OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN
ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT OR THE
RELATIONSHIP ESTABLISHED THEREUNDER.

9.15.    USA Patriot Act Notice. Each Lender and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify and record, and the Borrower shall promptly provide upon each
request from the Administrative Agent or a Lender, information that identifies
the Borrower, which information includes the name and address of the Borrower
and other information that will allow such Lender or the Administrative Agent,
as applicable, to identify the Borrower in accordance with the Patriot Act.

ARTICLE X.    
THE ADMINISTRATIVE AGENT

10.1.    Appointment. KeyBank National Association, is hereby appointed
Administrative Agent hereunder and under each other Loan Document, and each of
the Lenders irrevocably authorizes the Administrative Agent to act as the agent
of such Lender. The Administrative Agent agrees to act as such upon the express
conditions contained in this Article X. Notwithstanding the use of the defined
term “Administrative Agent,” it is expressly understood and agreed that the
Administrative Agent shall not have any fiduciary responsibilities to any Lender
by reason of the Agreement or any other Loan Document and that the
Administrative Agent is merely acting as the contractual representative of the
Lenders with only those duties as are expressly set forth in the Agreement and
the other Loan Documents. In its capacity as the Lenders’ contractual
representative, the Administrative Agent (i) shall perform its duties with
respect to the administration of the Facility in the same manner as it does when
it is the sole lender under this type of facility but does not hereby assume any
fiduciary duties to any of the Lenders, (ii) is a “representative” of the
Lenders within the meaning of the term “secured party” as defined in the New
York Uniform Commercial Code and (iii) is acting as an independent contractor,
the rights and duties of which are limited to those




--------------------------------------------------------------------------------




expressly set forth in the Agreement and the other Loan Documents. Each of the
Lenders hereby agrees to assert no claim against the Administrative Agent on any
agency theory or any other theory of liability for breach of fiduciary duty, all
of which claims each Lender hereby waives, provided that the Administrative
Agent shall, in any case, not be released from liability to the Lenders for
damages or losses incurred by them as a result of the Administrative Agent’s
gross negligence or willful misconduct.

10.2.    Powers. The Administrative Agent shall have and may exercise such
powers under the Loan Documents as are specifically delegated to the
Administrative Agent by the terms of each thereof, together with such powers as
are reasonably incidental thereto. The Administrative Agent shall have no
implied duties to the Lenders, or any obligation to the Lenders to take any
action thereunder except any action specifically provided by the Loan Documents
to be taken by the Administrative Agent.

10.3.    General Immunity. Neither the Administrative Agent nor any of its
directors, officers, agents or employees shall be liable to the Borrower, the
Lenders or any Lender for (i) any action taken or omitted to be taken by it or
them hereunder or under any other Loan Document or in connection herewith or
therewith except for its or their own gross negligence or willful misconduct or,
in the case of the Administrative Agent, its breach of an express obligation
under the Agreement; or (ii) any determination by the Administrative Agent that
compliance with any law or any governmental or quasi-governmental rule,
regulation, order, policy, guideline or directive (whether or not having the
force of law) requires the Advances and Commitments hereunder to be classified
as being part of a “highly leveraged transaction”.

10.4.    No Responsibility for Loans, Recitals, Etc.. Neither the Administrative
Agent nor any of its directors, officers, agents or employees shall be
responsible for or have any duty to ascertain, inquire into, or verify (i) any
statement, warranty or representation made in connection with any Loan Document
or any borrowing hereunder; (ii) the performance or observance of any of the
covenants or agreements of any obligor under any Loan Document, including,
without limitation, any agreement by an obligor to furnish information directly
to each Lender; (iii) the satisfaction of any condition specified in Article IV,
except receipt of items required to be delivered to the Administrative Agent;
(iv) the validity, effectiveness or genuineness of any Loan Document or any
other instrument or writing furnished in connection therewith; (v) the value,
sufficiency, creation, perfection, or priority of any interest in any collateral
security; or (vi) the financial condition of the Borrower or any Guarantor.
Except as otherwise specifically provided herein, the Administrative Agent shall
have no duty to disclose to the Lenders information that is not required to be
furnished by the Borrower or the REIT to the Administrative Agent at such time,
but is voluntarily furnished by the Borrower or the REIT to the Administrative
Agent (either in its capacity as Administrative Agent or in its individual
capacity).

10.5.    Action on Instructions of Lenders. The Administrative Agent shall in
all cases be fully protected in acting, or in refraining from acting, hereunder
and under any other Loan Document in accordance with written instructions signed
by the required percentage of the Lenders needed to take such action or refrain
from taking such action, and such instructions and any action taken or failure
to act pursuant thereto shall be binding on all of the Lenders. The Lenders
hereby acknowledge that the Administrative Agent shall be under no duty to take
any discretionary action permitted to be taken by it pursuant to the provisions
of the Agreement or any other Loan Document unless it shall be requested in
writing to do so by the Required




--------------------------------------------------------------------------------




Lenders or the Required Class Lenders, as applicable. The Administrative Agent
shall be fully justified in failing or refusing to take any action hereunder and
under any other Loan Document unless it shall first be indemnified to its
reasonable satisfaction by the Lenders pro rata against any and all liability,
cost and expense that it may incur by reason of taking or continuing to take any
such action.

10.6.    Employment of Agents and Counsel. The Administrative Agent may execute
any of its duties as Administrative Agent hereunder and under any other Loan
Document by or through employees, agents, and attorneys-in-fact and shall not be
answerable to the Lenders, except as to money or securities received by it or
its authorized agents, for the default or misconduct of any such agents or
attorneys-in-fact selected by it with reasonable care. The Administrative Agent
shall be entitled to advice of counsel concerning all matters pertaining to the
agency hereby created and its duties hereunder and under any other Loan
Document.

10.7.    Reliance on Documents; Counsel. The Administrative Agent shall be
entitled to rely upon any Note, notice, consent, certificate, affidavit, letter,
telegram, statement, paper or document believed by it to be genuine and correct
and to have been signed or sent by the proper person or persons, and, in respect
to legal matters, upon the opinion of counsel selected by the Administrative
Agent, which counsel may be employees of the Administrative Agent.

10.8.    Administrative Agent’s Reimbursement and Indemnification. The Lenders
agree to reimburse and indemnify the Administrative Agent ratably in proportion
to their respective Percentage (i) for any amounts not reimbursed by the
Borrower for which the Administrative Agent is entitled to reimbursement by the
Borrower under the Loan Documents, (ii) for any other expenses incurred by the
Administrative Agent on behalf of the Lenders, in connection with the
preparation, execution, delivery, administration and enforcement of the Loan
Documents, if not paid by Borrower and (iii) for any liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind and nature whatsoever which may be imposed on,
incurred by or asserted against the Administrative Agent in any way relating to
or arising out of the Loan Documents or any other document delivered in
connection therewith or the transactions contemplated thereby (including without
limitation, for any such amounts incurred by or asserted against the
Administrative Agent in connection with any dispute between the Administrative
Agent and any Lender or between two or more of the Lenders), or the enforcement
of any of the terms thereof or of any such other documents, provided that no
Lender shall be liable for any of the foregoing to the extent they arise from
the gross negligence or willful misconduct or a breach of the Administrative
Agent’s express obligations and undertakings to the Lenders as finally
determined by a court of competent jurisdiction after the exhaustion of all
applicable appeal periods. The obligations of the Lenders and the Administrative
Agent under this Section 10.8 shall survive payment of the Obligations and
termination of the Agreement.

10.9.    Rights as a Lender. In the event the Administrative Agent is a Lender,
the Administrative Agent shall have the same rights and powers hereunder and
under any other Loan Document as any Lender and may exercise the same as though
it were not the Administrative Agent, and the term “Lender” or “Lenders” shall,
at any time when the Administrative Agent is a Lender, unless the context
otherwise indicates, include the Administrative Agent in its individual
capacity. The Administrative Agent may accept deposits from,




--------------------------------------------------------------------------------




lend money to, and generally engage in any kind of trust, debt, equity or other
transaction, in addition to those contemplated by the Agreement or any other
Loan Document, with the Borrower, the REIT or any of their respective
Subsidiaries in which the Borrower, the REIT or such Subsidiaries are not
restricted hereby from engaging with any other Person. The Administrative Agent,
in its individual capacity, is not obligated to remain a Lender.

10.10.    Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on the financial statements prepared by the Borrower and such
other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into the Agreement and the other Loan
Documents. Each Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Agreement
and the other Loan Documents.

10.11.    Successor Administrative Agent. Except as otherwise provided below,
KeyBank National Association shall at all times serve as the Administrative
Agent during the term of this Agreement. The Administrative Agent may resign at
any time by giving written notice thereof to the Lenders and the Borrower, such
resignation to be effective upon the appointment of a successor Administrative
Agent or, if no successor Administrative Agent has been appointed, forty-five
days after the retiring Administrative Agent gives notice of its intention to
resign (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the Issuing Bank under any of
the Loan Documents, the retiring or removed Administrative Agent shall continue
to hold such collateral security until such time as a successor Administrative
Agent is appointed). The Administrative Agent may be removed at any time if the
Administrative Agent (i) is found by a court of competent jurisdiction in a
final, non-appealable judgment to have committed gross negligence, bad faith or
willful misconduct in the course of performing its duties hereunder or (ii) has
become a Defaulting Lender under clause (d) of the definition of such term by
written notice received by the Administrative Agent from the Required Lenders
(but excluding, for purposes of calculating the percentage needed to constitute
Required Lenders in such instance, the Commitment of the Administrative Agent
from the Aggregate Commitment and the Advances held by the Administrative Agent
from the total outstanding Advances), such removal to be effective on the date
specified by such Lenders. Upon any such resignation or removal, the Required
Lenders shall have the right, with approval of the Borrower (so long as no
Default shall then be in existence), which such approval shall not be
unreasonably withheld or delayed, to appoint, on behalf of the Borrower and the
Lenders, a successor Administrative Agent. If no successor Administrative Agent
shall have been so appointed by the Required Lenders and, if applicable, so
approved by the Borrower, within forty‑five days after the resigning
Administrative Agent’s giving notice of its intention to resign, then the
resigning Administrative Agent may appoint, on behalf of the Borrower and the
Lenders, a successor Administrative Agent. Notwithstanding the previous
sentence, the Administrative Agent may at any time without the consent of any
Lender (but, so long as no Default shall then be in existence, with the consent
of the Borrower), appoint any of its Affiliates which is a commercial bank as a
successor Administrative Agent hereunder. If the Administrative Agent has
resigned or been removed and no successor Administrative Agent has been
appointed, the Lenders may perform all the duties of the Administrative Agent
hereunder and the Borrower shall make all payments in respect of the Obligations




--------------------------------------------------------------------------------




to the applicable Lender and for all other purposes shall deal directly with the
Lenders. No successor Administrative Agent shall be deemed to be appointed
hereunder until such successor Administrative Agent has accepted the
appointment. Any such successor Administrative Agent shall in all events be a
commercial bank having capital and retained earnings of at least $500,000,000.
Upon the acceptance of any appointment as Administrative Agent hereunder by a
successor Administrative Agent, such successor Administrative Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the resigning or removed Administrative Agent. Upon the
effectiveness of the resignation or removal of the Administrative Agent, the
resigning or removed Administrative Agent shall be discharged from its duties
and obligations hereunder and under the Loan Documents arising from and after
such date (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders, the Issuing Bank and the
Swingline Lender under any of the Loan Documents, the resigning or removed
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed). After the effectiveness
of the resignation or removal of an Administrative Agent, the provisions of this
Article X shall continue in effect for the benefit of such Administrative Agent
in respect of any actions taken or omitted to be taken by it while it was acting
as the Administrative Agent hereunder and under the other Loan Documents.

10.12.    Notice of Defaults. If a Lender becomes aware of a Default or
Unmatured Default, such Lender shall notify the Administrative Agent of such
fact provided that the failure to give such notice shall not create liability on
the part of a Lender. Upon receipt of such notice that a Default or Unmatured
Default has occurred or upon it otherwise having actual knowledge of any Default
or Unmatured Default, the Administrative Agent shall notify each of the Lenders
of such fact.

10.13.    Requests for Approval. If the Administrative Agent requests in writing
the consent or approval of a Lender, such Lender shall respond and either
approve or disapprove definitively in writing to the Administrative Agent within
ten Business Days (or sooner if such notice specifies a shorter period for
responses based on Administrative Agent’s good faith determination that
circumstances exist warranting its request for an earlier response) after such
written request from the Administrative Agent. In the event that any
recommendation is not approved by the requisite number of Lenders and a
subsequent approval on the same subject matter is requested by Administrative
Agent, then for the purposes of this paragraph each Lender shall be required to
respond to a request for approval from Administrative Agent within five (5)
Business Days of receipt of such request. Administrative Agent and each Lender
shall be entitled to assume that any officer of the other Lenders delivering any
notice, consent, certificate or other writing is authorized to give such notice,
consent, certificate or other writing unless Administrative Agent and such other
Lenders have otherwise been notified in writing. If the Lender does not so
respond, that Lender shall be deemed to have approved the request, unless the
consent or approval of affected Lenders or such Lender is required for the
requested action as provided under any of clauses (i) through (xiv) of Section
8.2(b), in which event failure to so respond shall not be deemed to be an
approval of such request.

10.14.    Defaulting Lenders. Notwithstanding anything to the contrary contained
in this Agreement, if any Lender becomes a Defaulting Lender, then, until such
time as such Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:




--------------------------------------------------------------------------------




(a)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders and in
Section 8.2.
(b)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.1 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, in the case of a Defaulting Lender that is a Revolving
Lender, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to the Issuing Bank or the Swingline Lender hereunder; third,
in the case of a Defaulting Lender that is a Revolving Lender, to Cash
Collateralize the Issuing Bank’s and Swingline Lender's Fronting Exposure with
respect to such Defaulting Lender in accordance with subsection (e) below;
fourth, as the Borrower may request (so long as no Default or Unmatured Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, in the case of a Defaulting
Lender that is a Revolving Lender, if so determined by the Administrative Agent
and the Borrower, to be held in a deposit account and released pro rata in order
to (x) satisfy such Defaulting Lender’s potential future funding obligations
with respect to Loans under this Agreement and (y) Cash Collateralize the
Issuing Bank’s and Swingline Lender’s future Fronting Exposure with respect to
such Defaulting Lender with respect to future Facility Letters of Credit issued
or Swingline Loans made under this Agreement, in accordance with subsection (e)
below; sixth, to the payment of any amounts owing to the Lenders, the Issuing
Bank or the Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the Issuing Bank or the Swingline Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or
Unmatured Default exists, to the payment of any amounts owing to the Borrower as
a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
amounts owing by such Defaulting Lender under Section 2A.6 in respect of
Facility Letters of Credit (such amounts “L/C Disbursements”), in respect of
which such Defaulting Lender has not fully funded its appropriate share, and
(y) such Loans were made or the related Facility Letters of Credit were issued
at a time when the conditions set forth in Article IV were satisfied or waived,
such payment shall be applied solely to pay, as applicable, the Loans of, and
L/C Disbursements owed to, all Non-Defaulting Lenders on a pro rata basis prior
to being applied to the payment of any Loans of, or L/C Disbursements owed to,
such Defaulting Lender until such time as all Loans and funded and unfunded
participations in Facility Letter of Credit Obligations and Swingline Loans are
held by the Lenders pro rata in accordance with their respective Revolving
Percentages (determined without giving effect to the immediately following
subsection (d)), as applicable. Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender




--------------------------------------------------------------------------------




that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this subsection shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.
(c)    Certain Fees.
(i)    No Defaulting Lender that is a Revolving Lender shall be entitled to
receive any fee payable under Section 2.4 or 2.5, as applicable, for any period
during which that Lender is a Defaulting Lender (and the Borrower shall not be
required to pay any such fee that otherwise would have been required to have
been paid to that Defaulting Lender).
(ii)    Each Defaulting Lender that is a Revolving Lender shall be entitled to
receive the fee payable under Section 2A.8(a) for any period during which that
Lender is a Defaulting Lender only to the extent allocable to its Revolving
Percentage of the stated amount of Facility Letters of Credit for which it has
provided Cash Collateral pursuant to the immediately following subsection (e).
(iii)    With respect to any fee not required to be paid to any Defaulting
Lender pursuant to the immediately preceding clauses (i) or (ii), the Borrower
shall (x) pay to each Non‑Defaulting Lender that is a Revolving Lender that
portion of any such fee otherwise payable to such Defaulting Lender with respect
to such Defaulting Lender’s participation in Facility Letter of Credit
Obligations that has been reallocated to such Non‑Defaulting Lender pursuant to
the immediately following subsection (d), (y) pay to the Issuing Bank the amount
of any such fee otherwise payable to such Defaulting Lender to the extent
allocable to such Issuing Bank’s Fronting Exposure to such Defaulting Lender,
and (z) not be required to pay the remaining amount of any such fee.
(d)    Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in Facility Letter of Credit
Obligations and Swingline Loans shall be reallocated among the Non-Defaulting
Lenders that are Revolving Lenders in accordance with their respective Revolving
Percentages (determined without regard to such Defaulting Lender’s Revolving
Commitment) but only to the extent that such reallocation does not cause the
aggregate Revolving Credit Exposure of any Non-Defaulting Lender that is a
Revolving Lender to exceed such Non-Defaulting Lender’s Revolving Commitment.
Subject to Article XV, no reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.
(e)    Cash Collateral, Repayment of Swingline Loans.
(i)    If the reallocation described in the immediately preceding subsection (d)
above cannot, or can only partially, be effected, the Borrower shall, without
prejudice to




--------------------------------------------------------------------------------




any right or remedy available to it hereunder or under law, (x) first, prepay
Swingline Loans in an amount equal to the Swingline Lender’s Fronting Exposure
and (y) second, Cash Collateralize the Issuing Bank’s Fronting Exposure in
accordance with the procedures set forth in this subsection.
(ii)    At any time that there shall exist a Defaulting Lender that is a
Revolving Lender, within one (1) Business Day following the written request of
the Administrative Agent or the Issuing Bank or Swingline Lender (with a copy to
the Administrative Agent), the Borrower shall Cash Collateralize the Issuing
Bank’s or Swingline Lender’s, as applicable, Fronting Exposure with respect to
such Defaulting Lender (determined after giving effect to the immediately
preceding subsection (d) and any Cash Collateral provided by such Defaulting
Lender) in an amount not less than the aggregate Fronting Exposure of the
Issuing Bank or Swingline Lender with respect to Facility Letters of Credit
issued or Swingline Loans made and outstanding at such time.
(iii)    The Borrower, and to the extent provided by any Defaulting Lender that
is a Revolving Lender, such Defaulting Lender, hereby grant to the
Administrative Agent, for the benefit of the Issuing Bank and Swingline Lender,
and agree to maintain, a first priority security interest in all such Cash
Collateral as security for the obligation of the Defaulting Lenders that are
Revolving Lenders to fund participations in respect of Facility Letter of Credit
Obligations and Swingline Loans, to be applied pursuant to the immediately
following clause (iv). If at any time the Administrative Agent determines that
Cash Collateral is subject to any right or claim of any Person other than the
Administrative Agent and the Issuing Bank as herein provided, or that the total
amount of such Cash Collateral is less than the aggregate Fronting Exposure of
the Issuing Bank and Swingline Lender with respect to Facility Letters of Credit
issued and Swingline Loans made and outstanding at such time, the Borrower will,
promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency (after giving effect to any Cash Collateral provided
by the Defaulting Lender).
(iv)    Notwithstanding anything to the contrary contained in this Agreement,
Cash Collateral provided under this Section in respect of Facility Letters of
Credit and Swingline Loans shall be applied to the satisfaction of the
obligation of the Defaulting Lenders that are Revolving Lenders to fund
participations in respect of Facility Letter of Credit Obligations and Swingline
Loans (including, as to Cash Collateral provided by a Defaulting Lender, any
interest accrued on such obligation) for which the Cash Collateral was so
provided, prior to any other application of such property as may otherwise be
provided for herein.
(v)    Cash Collateral (or the appropriate portion thereof) provided to reduce
the Issuing Bank’s and Swingline Lender’s Fronting Exposure shall no longer be
required to be held as Cash Collateral pursuant to this subsection following
(x) the elimination of




--------------------------------------------------------------------------------




the applicable Fronting Exposure (including by the termination of Defaulting
Lender status of the applicable Lender), or (y) the determination by the
Administrative Agent and the Issuing Bank or Swingline Lender, as applicable,
that there exists excess Cash Collateral; provided that, subject to the
immediately preceding subsection (b), the Person providing Cash Collateral and
the Issuing Bank or Swingline Lender, as applicable, may (but shall not be
obligated to) agree that Cash Collateral shall be held to support future
anticipated Fronting Exposure or other obligations and provided further that to
the extent that such Cash Collateral was provided by the Borrower, such Cash
Collateral shall remain subject to the security interest granted pursuant to the
Loan Documents.
(f)    Defaulting Lender Cure. If the Borrower and the Administrative Agent, and
in the case of a Defaulting Lender that is a Revolving Lender, the Swingline
Lender and the Issuing Bank, agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Facility Letters of Credit and
Swingline Loans to be held pro rata by the Lenders in accordance with their
respective Revolving Percentages (determined without giving effect to the
immediately preceding subsection (d)), as applicable, whereupon such Lender will
cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from such Lender having been
a Defaulting Lender.
(g)    New Swingline Loans/Letters of Credit. So long as any Lender is a
Defaulting Lender, the Swingline Lender shall not be required to fund a new
Swingline Loan and the Issuing Bank shall not be required to issue any new
Facility Letter of Credit or, extend, renew or increase any outstanding Facility
Letter of Credit unless the Defaulting Lender’s participation in such new
Swingline Loan and all outstanding Swingline Loans or new Facility Letter of
Credit and all outstanding Facility Letters of Credit, as applicable, has been
(i) reallocated in accordance with Section 10.14(d) or (ii) Cash Collateralized
in accordance with Section 10.14(e).

10.15.    Additional Agents. None of the Documentation Agents, the Syndication
Agents or Arrangers as designated on the cover of the Agreement have any rights
or obligations under the Loan Documents as a result of such designation or of
any actions undertaken in such capacity, such parties having only those rights
or obligations arising hereunder in their capacities as a Lender.

ARTICLE XI.    
SETOFF; RATABLE PAYMENTS




--------------------------------------------------------------------------------





11.1.    Setoff. In addition to, and without limitation of, any rights of the
Lenders under applicable law, if any Default occurs and is continuing, any and
all deposits (including all account balances, whether provisional or final and
whether or not collected or available) and any other Indebtedness at any time
held or owing by any Lender or any of its Affiliates to or for the credit or
account of the Borrower may be offset and applied toward the payment of the
Obligations owing to such Lender at any time prior to the date that such Default
has been fully cured, whether or not the Obligations, or any part hereof, shall
then be due. Notwithstanding anything to the contrary in this Section, if any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 10.14 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the Issuing
Bank and the Lenders and (y) such Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff.

11.2.    Ratable Payments. If any Lender, whether by setoff or otherwise, has
payment made to it upon its Loans (other than payments of Swingline Loans and
payments received pursuant to Sections 3.1, 3.2, 3.4 or 3.5) and such payment
should be distributed to the Lenders in accordance with Section 2.23 or 8.5, as
applicable, such Lender agrees, promptly upon demand, to purchase a portion of
the Loans held by the other Lenders so that after such purchase each Lender will
hold its ratable proportion of Loans. If any Lender, whether in connection with
setoff or amounts which might be subject to setoff or otherwise, receives
collateral or other protection for its Obligations or such amounts which may be
subject to setoff, such Lender agrees, promptly upon demand, to take such action
necessary such that all Lenders share in the benefits of such collateral ratably
in proportion to their Loans in accordance with Section 2.23 or 8.5, as
applicable. In case any such payment is disturbed by legal process, or
otherwise, appropriate further adjustments shall be made.

ARTICLE XII.    
BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

12.1.    Successors and Assigns. The terms and provisions of the Loan Documents
shall be binding upon and inure to the benefit of the Borrower and the Lenders
and their respective successors and assigns, except that (i) the Borrower shall
not have the right to assign its rights or obligations under the Loan Documents
and (ii) any assignment by any Lender must be made in compliance with Section
12.3. The parties to the Agreement acknowledge that clause (ii) of this Section
12.1 relates only to absolute assignments and does not prohibit assignments
creating security interests, including, without limitation, (x) any pledge or
assignment by any Lender of all or any portion of its rights under the Agreement
and any Note to a Federal Reserve Bank or (y) in the case of a Lender which is a
fund, any pledge or assignment of all or any portion of its rights under the
Agreement and any Note to its trustee in support of its obligations to its
trustee; provided, however, that no such pledge or assignment creating a
security interest shall release the transferor Lender from its obligations
hereunder unless and until the parties thereto have complied with the provisions
of Section 12.3. The Administrative Agent may treat the Person which made any
Loan or which holds any Note as the owner thereof for all purposes hereof unless
and until such Person complies with Section 12.3; provided, however, that the
Administrative Agent may in its discretion (but shall not be required to) follow




--------------------------------------------------------------------------------




instructions from the Person which made any Loan or which holds any Note to
direct payments relating to such Loan or Note to another Person. Any assignee of
the rights to any Loan or any Note agrees by acceptance of such assignment to be
bound by all the terms and provisions of the Loan Documents. Any request,
authority or consent of any Person, who at the time of making such request or
giving such authority or consent is the owner of the rights to any Loan (whether
or not a Note has been issued in evidence thereof), shall be conclusive and
binding on any subsequent holder or assignee of the rights to such Loan.

12.2.    Participations.
(i)    Permitted Participants; Effect. Any Lender may, in the ordinary course of
its business and in accordance with applicable law, at any time sell to one or
more banks, financial institutions, pension funds, or any other funds or
entities (“Participants”) participating interests in any Loan owing to such
Lender, any Note held by such Lender, any Commitment of such Lender or any other
interest of such Lender under the Loan Documents. In the event of any such sale
by a Lender of participating interests to a Participant, such Lender’s
obligations under the Loan Documents shall remain unchanged, such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, such Lender shall remain the holder of any such Note for all
purposes under the Loan Documents, all amounts payable by the Borrower under the
Agreement shall be determined as if such Lender had not sold such participating
interests, and the Borrower and the Administrative Agent shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under the Loan Documents. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103‑1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.
(ii)    Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, modification or waiver of
any provision of the Loan Documents other than any amendment, modification or
waiver with respect to any Loan or Commitment in which such Participant has an
interest which would require




--------------------------------------------------------------------------------




consent of affected Lenders or such Lender pursuant to the terms of any of
clauses (i) through (xiv) of Section 8.2(b).
(iii)    Benefit of Setoff. The Borrower agrees that each Participant which has
previously advised the Borrower in writing of its purchase of a participation in
a Lender’s interest in its Loans shall be deemed to have the right of setoff
provided in Section 11.1 in respect of its participating interest in amounts
owing under the Loan Documents to the same extent as if the amount of its
participating interest were owing directly to it as a Lender under the Loan
Documents. Each Lender shall retain the right of setoff provided in Section 11.1
with respect to the amount of participating interests sold to each Participant,
provided that such Lender and Participant may not each setoff amounts against
the same portion of the Obligations, so as to collect the same amount from the
Borrower twice. The Lenders agree to share with each Participant, and each
Participant, by exercising the right of setoff provided in Section 11.1, agrees
to share with each Lender, any amount received pursuant to the exercise of its
right of setoff, such amounts to be shared in accordance with Section 11.2 as if
each Participant were a Lender.

12.3.    Assignments.
(i)    Permitted Assignments. Any Lender may, in accordance with applicable law,
at any time assign to any Eligible Assignee, without any approval from the
Borrower except as provided in the definition thereof and set forth in this
Section 12.3 (any such assignees being referred to herein as “Purchasers”), all
or any portion (greater than or equal to $5,000,000 for each assignee, so long
as the hold position of the assigning Lender is not less than $5,000,000) of its
rights and obligations under the Loan Documents. Notwithstanding the foregoing,
no approval of the Borrower shall be required for any such assignment if a
Default has occurred and is then continuing. Such assignment shall be
substantially in the form of Exhibit I hereto or in such other form as may be
agreed to by the parties thereto (an “Assignment Agreement”). The consent of the
Administrative Agent shall be required prior to an assignment becoming effective
with respect to a Purchaser (x) in the case of an assignment by a Revolving
Lender, which is not a Revolving Lender or an Affiliate thereof or a fund
related thereto and (y) in the case of an assignment by a Term Lender, which is
not a Lender or an Affiliate thereof or fund related thereto. Such consent shall
not be unreasonably withheld or delayed.
(ii)    Effect; Effective Date. Upon (i) delivery to the Administrative Agent of
a notice of assignment, substantially in the form attached as Exhibit “I” to
Exhibit I hereto (a “Notice of Assignment”), together with any consents required
by Section 12.3(i), and (ii) payment of a $3,500 fee by the assignor or assignee
to the Administrative Agent for processing such assignment, such assignment
shall become effective on the effective date specified in such Notice of
Assignment. The Notice of Assignment shall contain a representation by the
Purchaser to the effect that none of the consideration used to make the purchase
of the Commitment and Loans under the applicable assignment agreement




--------------------------------------------------------------------------------




are “plan assets” as defined under ERISA and that the rights and interests of
the Purchaser in and under the Loan Documents will not be “plan assets” under
ERISA. On and after the effective date of such assignment, such Purchaser shall
for all purposes be a Lender party to the Agreement and any other Loan Document
executed by the Lenders and shall have all the rights and obligations of a
Lender under the Loan Documents, to the same extent as if it were an original
party hereto, and no further consent or action by the Borrower, the Lenders or
the Administrative Agent shall be required to release the transferor Lender, and
the transferor Lender shall automatically be released on the effective date of
such assignment, with respect to the percentage of the Aggregate Commitment and
Loans assigned to such Purchaser. Upon the consummation of any assignment to a
Purchaser pursuant to this Section 12.3(ii), the transferor Lender, the
Administrative Agent and the Borrower shall make appropriate arrangements so
that replacement Notes are issued to such transferor Lender and new Notes or, as
appropriate, replacement Notes, are issued to such Purchaser, in each case in
principal amounts reflecting its Commitment, as adjusted pursuant to such
assignment.
(iii)    In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the Issuing
Bank, the Swingline Lender and each other Lender hereunder (and interest accrued
thereon), and (y) acquire (and fund as appropriate) its full pro rata share of
all applicable Loans and, in the case of a Defaulting Lender that is a Revolving
Lender, participations in Facility Letters of Credit and Swingline Loans, in
accordance with its Revolving Percentage and Term Percentage, as applicable.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.
(iv)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower (such agency being solely for tax purposes),
shall maintain at the Administrative Agent’s office a copy of each Notice of
Assignment (and attached Assignment Agreement) and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Loans owing to each Lender
pursuant to the terms hereof from time to time




--------------------------------------------------------------------------------




(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement. The Register
shall be available for inspection by the Borrower and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

12.4.    Dissemination of Information. The Borrower authorizes each Lender to
disclose to any Participant or Purchaser or any other Person acquiring an
interest in the Loan Documents by operation of law (each a “Transferee”) and any
prospective Transferee any and all information in such Lender’s possession
concerning the creditworthiness of the Borrower and its Subsidiaries.

12.5.    Tax Treatment. If any interest in any Loan Document is transferred to
any Transferee which is organized under the laws of any jurisdiction other than
the United States or any State thereof, the transferor Lender shall cause such
Transferee, concurrently with the effectiveness of such transfer, to comply with
the provisions of Section 3.5.

ARTICLE XIII.    
NOTICES

13.1.    Giving Notice. Except as otherwise permitted by Section 2.14 with
respect to borrowing notices, all notices and other communications provided to
any party hereto under the Agreement or any other Loan Document shall be in
writing and addressed or delivered to such party at its address set forth below
its signature hereto or at such other address (or to counsel for such party) as
may be designated by such party in a notice to the other parties. Any notice, if
mailed and properly addressed with postage prepaid, shall be deemed given when
received; any notice, if transmitted by facsimile, shall be deemed given when
transmitted.

13.2.    Change of Address. The Borrower, the Administrative Agent and any
Lender may each change the address for service of notice upon it by a notice in
writing to the other parties hereto.

13.3.    Electronic Delivery of Information.
(a)    Documents required to be delivered pursuant to the Loan Documents may be
delivered by electronic communication and delivery, including, the Internet,
e-mail or intranet websites to which the Administrative Agent and each Lender
have access (including a commercial, third-party website or a website sponsored
or hosted by the Administrative Agent or the Borrower) provided that the
foregoing shall not apply to (i) notices to any Lender (or the Issuing Bank)
pursuant to Article II and (ii) any Lender that has notified the Administrative
Agent and the Borrower that it cannot or does not want to receive electronic
communications. The Administrative Agent and the Borrower hereby agree to accept
notices and other communications to the other party hereunder by electronic
delivery pursuant to procedures approved by both the Administrative Agent and
the Borrower for all or particular notices or communications. Documents or
notices delivered electronically shall be deemed to have been delivered on the
date and at the time on which the Administrative Agent or the Borrower posts
such documents or the documents become available on




--------------------------------------------------------------------------------




a commercial website and the Administrative Agent or Borrower notifies each
Lender of said posting and provides a link thereto provided if such notice or
other communication is not sent or posted during the normal business hours of
the recipient, said posting date and time shall be deemed to have commenced as
of 9:00 a.m. local time on the opening of business on the next business day for
the recipient. Notwithstanding anything contained herein, the Borrower shall
deliver paper copies of any documents to the Administrative Agent or to any
Lender that requests such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender.
Except for Compliance Certificates, the Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents delivered electronically, and in any event shall have no
responsibility to monitor compliance by the Borrower with any such request for
delivery. Each Lender shall be solely responsible for requesting delivery to it
of paper copies and maintaining its paper or electronic documents.
(b)    Documents required to be delivered pursuant to Article II may be
delivered electronically to a website provided for such purpose by the
Administrative Agent pursuant to the procedures provided to the Borrower and the
Lenders by the Administrative Agent.

ARTICLE XIV.    
COUNTERPARTS
This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Amendment by signing any such counterpart. This Agreement shall be
effective when it has been executed by the Borrower, the Administrative Agent
and the Lenders and each party has notified the Administrative Agent, either by
electronic transmission by email with a pdf copy or other electronic
reproduction of an executed page attached or by telephone, that it has taken
such action.

ARTICLE XV.    
ACKNOWLEDGEMENT AND CONSENT TO BAIL-IN OF EEA FINANCIAL INSTITUTIONS
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;




--------------------------------------------------------------------------------




(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

ARTICLE XVI.    
REIT EXCULPATION
Subject to the terms of this paragraph, all persons having a claim against the
REIT (as a Guarantor or general partner of Borrower), the general partner of the
Borrower whose signature is affixed hereto as said general partner, hereunder or
in connection with any matter that is the subject hereof, shall look solely to
(i) the REIT’s interest and rights in the Borrower (as a general partner or
limited partner), (ii) the amount of any Net Offering Proceeds not contributed
to the Borrower, (iii) all accounts receivable, including the amount of any
distributions received by the REIT from the Borrower and not distributed to
shareholders of the REIT as permitted by this Agreement, (iv) all rights and
claims (including amounts paid under) the Tax Indemnity Agreement, (v) all cash
and Short-term Investments in an amount in excess of $500,000.00, (vi) any other
assets which the REIT may now own or hereafter acquire with the consent of
Administrative Agent pursuant to Section 6.31, (vii) all documents and
agreements in favor of the REIT in connection with any of the foregoing, (viii)
all claims and causes of action arising from or otherwise related to any of the
foregoing, and all rights and judgments related to any legal actions in
connection with such claims or causes of action, and (ix) all extensions,
additions, renewals and replacements, substitutions, products or proceeds of any
of the foregoing (the “Attachable Assets”), and in no event shall the obligation
of the REIT be enforceable against any shareholder, trustee, officer, employee
or agent of the REIT personally. In no event shall any person have any claim
against: (i) the cash, Short-term Investments of the REIT and the property
described in Schedule 6.31 hereto, all under the heading of “Other Permitted
Assets”, (ii) all documents and agreements in favor of the REIT in connection
with any of the foregoing, (iii) all claims and causes of action arising from or
otherwise related to any of the foregoing, and all rights and judgments related
to any legal actions in connection with such claims or causes of action, and
(iv) all extensions, additions, renewals and replacements, substitutions,
products or proceeds of any of the foregoing (the “Other Permitted Assets”). The
Administrative Agent and the Lenders have agreed to the terms of this Article
XVI solely based upon the representation and covenant of Borrower that the REIT
does not and will not own any assets other than the Attachable Assets and the
Other Permitted Assets. Notwithstanding anything in this Article XVI to the
contrary, the foregoing limitation on liability and recourse to the REIT (as a
Guarantor or general partner of Borrower) shall be null and void and of no force
and effect, and Administrative Agent and the Lenders shall have full recourse
against the REIT, individually as a Guarantor and




--------------------------------------------------------------------------------




in its capacity as general partner of Borrower, and to all of its assets
(including, without limitation, the Other Permitted Assets) in the event that
the REIT shall now or at any time hereafter own any asset other than or in
addition to the Other Permitted Assets and the Attachable Assets. Nothing herein
shall limit the rights of the Administrative Agent and the Lenders against the
Borrower.

ARTICLE XVII.    
WAIVER OF CLAIMS
Borrower, for itself and on behalf of the Guarantors, acknowledges, represents
and agrees that Borrower and Guarantors as of the date hereof have no defenses,
setoffs, claims, counterclaims or causes of action of any kind or nature
whatsoever with respect to the “Loan Documents” (as defined in the Existing
Agreement), the administration or funding of the “Loans” (as defined in the
Existing Agreement) or with respect to any acts or omissions of Administrative
Agent or any of the Lenders under the Existing Agreement, or any past or present
officers, agents or employees of Administrative Agents or any of such Lenders,
and Borrower, for itself and on behalf of the Guarantors, does hereby expressly
waive, release and relinquish any and all such defenses, setoffs, claims,
counterclaims and causes of action, if any.
(Remainder of page intentionally left blank.)





IN WITNESS WHEREOF, the Borrower, the Lenders and the Administrative Agent have
executed this Fourth Amended and Restated Credit Agreement as of the date first
above written.
RAMCO-GERSHENSON PROPERTIES, L.P.,
a Delaware limited partnership
By:
Ramco-Gershenson Properties Trust, a Maryland real estate investment trust, its
General Partner

By:_________________________________
Name: Geoffrey Bedrosian
Title: Executive Vice President, Chief Financial Officer and Secretary
Ramco-Gershenson Properties, L.P.
Suite 300
31500 Northwestern Highway
Farmington Hills, Michigan 48334





--------------------------------------------------------------------------------




Attn: Chief Financial Officer
Telecopy No.: (248) 350-9925
With a copy to:
Honigman Miller Schwartz & Cohn LLP
Suite 100
38500 Woodward Avenue
Bloomfield Hills, Michigan 48304-5048
Attn: Richard J. Burstein
Telecopy No.: (248) 566-8431




--------------------------------------------------------------------------------






KEYBANK NATIONAL ASSOCIATION, as Administrative Agent, as Swingline Lender, as
an Issuing Bank and as a Lender
By:_______________________________________
Name:____________________________________
Title:_____________________________________
KeyBank National Association
1200 Abernathy Road NE, Suite 1550
Atlanta, GA 30328
Phone: 770-510-2096
Facsimile: 770-510-2195
Attention: Daniel Silbert




--------------------------------------------------------------------------------






DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender
By:_______________________________________
Name:____________________________________
Title:_____________________________________
By:_______________________________________
Name:____________________________________
Title:_____________________________________
Deutsche Bank AG New York Branch
60 Wall Street
MS NYC 60-1104
New York, NY 10005
Attention: Patrick Allen




--------------------------------------------------------------------------------






PNC BANK, NATIONAL ASSOCIATION, as a Lender
By:_______________________________________
Name:____________________________________
Title:_____________________________________
PNC Bank, National Association
755 West Big Beaver, Suite 2400
Mail Stop R1- YB94-24-1
Troy, Michigan 48084
Attention: Dave Drouillard




--------------------------------------------------------------------------------






BANK OF AMERICA, N.A., as a Lender
By:_______________________________________
Name:____________________________________
Title:_____________________________________
Bank of America, N.A.
135 S. LaSalle Street, Sixth Floor
Chicago, Illinois 60603-4157
Attention: Cheryl Sneor




--------------------------------------------------------------------------------






JPMORGAN CHASE BANK, N.A., as a Lender
By:_______________________________________
Name:____________________________________
Title:_____________________________________
JPMorgan Chase Bank, N.A.
10 South Dearborn, 19th Floor
Chicago, Illinois 60603
Attention: Elizabeth Johnson




--------------------------------------------------------------------------------






BMO HARRIS BANK, N.A., as a Lender
By:_______________________________________
Name:____________________________________
Title:_____________________________________
BMO Harris Bank, N.A.
115 S. LaSalle Street, 23W
Chicago, Illinois 60603
Attention: Gwendolyn Gatz




--------------------------------------------------------------------------------






CAPITAL ONE, N.A., as a Lender
By:_______________________________________
Name:____________________________________
Title:_____________________________________
Capital One, N.A.
1680 Capital One Drive, 10th Floor
McLean, Virginia 22102
Attention: Frederick H. Denecke




--------------------------------------------------------------------------------






THE HUNTINGTON NATIONAL BANK, as a Lender
By:_______________________________________
Name:____________________________________
Title:_____________________________________
The Huntington National Bank
200 Public Square
Mail Code CM17
Cleveland, Ohio 44114
Attention: Scott A. Childs




--------------------------------------------------------------------------------






BRANCH BANKING AND TRUST COMPANY, as a Lender
By:_______________________________________
Name:____________________________________
Title:_____________________________________
Branch Banking and Trust Company
200 W. Second Street
Winston Salem, NC 27101
Attention: Mark Edwards





SCHEDULE I
COMMITMENTS
Lender
Revolving Commitment Amount
Term Loan Commitment Amount
KeyBank National Association


$55,000,000.00


$0
Deutsche Bank AG New York Branch


$55,000,000.00


$0
PNC Bank, National Association


$55,000,000.00


$0
Bank of America, N.A.


$47,500,000.00


$0
JPMorgan Chase Bank, N.A.


$47,500,000.00


$0
BMO Harris Bank, N.A.


$25,000,000.00


$0
Capital One, N.A.


$25,000,000.00


$0
The Huntington National Bank


$20,000,000.00


$0
Branch Banking and Trust Company


$20,000,000.00


$0
Totals


$350,000,000


$0







--------------------------------------------------------------------------------







SCHEDULE 1
UNENCUMBERED POOL PROPERTIES


PROPERTY NAME
ENTITY
FEIN
Buttermilk Towne Center*
Borrower
 
Centennial Shops*
Ramco Centennial Shops LLC
 
Central Plaza
Borrower
 
Clinton Pointe
Borrower
 
Coral Creek Shops
Borrower
 
Crofton Plaza
Crofton 450 LLC
 
Cypress Point
Borrower
 
Deer Creek Shopping Center
Borrower
 
Deer Grove Centre
Borrower
 
Deerfield Towne Center
Borrower
 
East Town Plaza
Borrower
 
Front Range Village
Borrower
 
Harvest Junction North
Borrower
 
Harvest Junction South
Borrower
 
Heritage Place
Borrower
 
Holcomb Center
Borrower
 
Hoover Eleven
Borrower
 
Hunter's Square
Borrower
 
Jackson Plaza
Borrower
 
Jackson West
Borrower
 
Lakeland Park Center
Ramco Gateway LLC
 
Liberty Square
Borrower
 
Marketplace of Delray
Borrower
 
Merchants' Square
Borrower
 
Millennium Park
Borrower
 
Mission Bay Plaza
Borrower
 
Mount Prospect Plaza
Borrower
 
Nagawaukee Center (Phases I & III)
Borrower
 
Olentangy Plaza
Borrower
 
Parkway Shops
Ramco Parkway LLC
 
Peachtree Hill
Borrower
 
Promenade at Pleasant Hill
Borrower
 
Providence Marketplace
Borrower
 
Ramco Crossroads SPE
(commonly known as Crossroads Centre)
Borrower
 
River City Marketplace
Borrower
 
Rivertowne Square
Borrower
 
Rolling Meadows Shopping Center
Borrower
 
Rossford Pointe
Borrower
 
Shoppes of Lakeland
Borrower
 







--------------------------------------------------------------------------------




Southfield Plaza
Borrower
 
Spring Meadows II
Borrower
 
Tel-Twelve
Borrower
 
The Crossroads
Borrower
 
The Shoppes at Fox River
Borrower
 
The Shops at Old Orchard
Borrower
 
Town & Country Crossing
Borrower
 
Treasure Coast Commons
Borrower
 
Troy Marketplace
Borrower
 
Troy Marketplace II
Borrower
 
Village Lakes Shopping Center
Borrower
 
Village Plaza
Borrower
 
Vista Plaza
Borrower
 
Webster Place
Ramco Webster Place LLC
 
West Allis Towne Centre
Borrower
 
West Broward Shopping Center
Borrower
 
West Oaks I Shopping Center
Borrower
 
Winchester Center
Borrower
 
Woodbury Lakes
Borrower
 



*Indicates Financeable Ground Lease







SCHEDULE 2
SUBSIDIARY GUARANTORS AS OF AGREEMENT EFFECTIVE DATE
Ramco Gateway LLC, a Delaware limited liability company
Ramco Parkway LLC, a Delaware limited liability company
Ramco Centennial Shops LLC, a Delaware limited liability company
Crofton 450 LLC, a Delaware limited liability company
Ramco Webster Place LLC, a Delaware limited liability company







SCHEDULE 3
EXISTING LETTERS OF CREDIT




--------------------------------------------------------------------------------




The following Letters of Credit issued by KeyBank National Association:
LC#
Amount/Description
Expiration Date
S323375
$25,624.56 benefiting Waukesha Water Utility
9/30/17
S325104
$500,000 benefiting Fitness International, LLC
12/27/17
S323337
$700,701 benefiting City of Troy
5/18/18
S325547
$47,923 benefiting City of Troy
8/31/18






SCHEDULE 6.31
PROPERTY OF REIT
The assets of the Guarantor, Ramco-Gershenson Properties Trust are comprised
solely of the following:
Attachable Assets
Cash and Short-term Investments in an amount in excess of $500,000.00.
Accounts receivable, including distributions received from Ramco-Gershenson
Properties, L.P. that have not been distributed to the shareholders of the REIT
as permitted by this Agreement.
Rights and claims (including amounts paid under) the Tax Indemnity Agreement.
Investments in Ramco-Gershenson Properties, L.P.
All Net Offering Proceeds that have not been contributed to Ramco-Gershenson
Properties, L.P.
Other Permitted Assets
Prepaid expenses, including capitalized legal fees
Cash and Short-term Investments in an amount not to exceed $500,000.00.
Investments in the following subsidiary:




--------------------------------------------------------------------------------




Ramco SPC, Inc. (Related to Ramco Properties Associates Limited Partnership)





EXHIBIT A
APPLICABLE MARGINS AND FACILITY FEE PERCENTAGES
Prior to the Investment Grade Rating Date, the interest due hereunder with
respect to the Advances shall vary from time to time and shall be determined by
reference to the Class of Advance and the then-current Leverage Ratio. Any such
change in the Applicable Margins shall be made on the fifth (5th) day subsequent
to the date on which the Administrative Agent receives a Compliance Certificate
pursuant to Section 6.1(v) with respect to the preceding fiscal quarter of
Borrower, provided that the Administrative Agent does not in good faith object
to the information provided in such certificate. In the event any such
Compliance Certificate is not delivered by Borrower when due under Section
6.1(v) the Administrative Agent shall have the right, if so directed by the
Required Class Lenders for such Class of Advance, to increase the Applicable
Margins to the next higher level until such Compliance Certificate is delivered,
by delivering written notice thereof to Borrower. Such changes shall be given
prospective effect only, and no recalculation shall be done with respect to
interest or Facility Letter of Credit Fees accrued prior to the date of such
change in the Applicable Margins. If any such Compliance Certificate shall later
be determined to be incorrect and as a result higher Applicable Margins should
have been in effect for any period, Borrower shall pay to the Administrative
Agent for the benefit of the Lenders all additional interest and fees which
would have accrued if the original Compliance Certificate had been correct, as
shown on an invoice to be prepared by the Administrative Agent and delivered to
Borrower, on the next Payment Date following delivery of such invoice or on
demand of the Administrative Agent if the Aggregate Commitments have terminated.
The per annum Applicable Margins that will be either added to the Alternate Base
Rate to determine the Floating Rate or added to LIBOR Base Rate to determine the
LIBOR Rate for any LIBOR Interest Period shall be determined as follows:




--------------------------------------------------------------------------------




Leverage Ratio
Applicable Margin for Revolving Advances that are LIBOR Rate Advances
Applicable Margin for Revolving Advances that are Floating Rate Advances
<40%
1.30%
0.30%
>40%, <45%
1.35%
0.35%
>45%, <50%
1.50%
0.50%
>50%, <55%
1.65%
0.65%
>55%
1.95%
0.95%




On, and at all times after, the Investment Grade Rating Date, the Applicable
Margins thereafter shall vary from time to time and shall be determined by
reference to the Class of Advance and the then-current Credit Ratings of the
REIT, and the Facility Fee Percentage shall be similarly determined. Any
subsequent change in or loss of any of the REIT’s Credit Ratings which would
cause a different level to be applicable shall be effective as of the first day
of the first calendar month immediately following the month in which the
Administrative Agent receives written notice delivered by the Borrower that such
change in or loss of a Credit Rating has occurred; provided, however, if the
Borrower has not delivered the notice required but the Administrative Agent
becomes aware that any of the REIT’s Credit Ratings have changed or that the
REIT ceases to have a Credit Rating, then the Administrative Agent shall adjust
the level effective as of the first day of the first calendar month following
the date the Administrative Agent becomes aware of such change in the REIT’s
Credit Ratings. The per annum Applicable Margins that will be either added to
the Alternate Base Rate to determine the Floating Rate or added to LIBOR Base
Rate to determine the LIBOR Rate for any LIBOR Interest Period and the Facility
Fee Percentage shall be determined as follows:


Credit Rating
Applicable Margin for Revolving Advances that are LIBOR Rate Advances
Applicable Margin for Revolving Advances that are Floating Rate Advances
Facility Fee Percentage (Revolver)
At least A- or A3
0.85%
0.00%
0.125%
At least BBB+ or Baa1
0.90%
0.00%
0.15%
At least BBB or Baa2
1.00%
0.00%
0.20%
At least BBB- or Baa3
1.20%
0.20%
0.25%
Below BBB- and Baa3
1.55%
0.55%
0.30%











--------------------------------------------------------------------------------





EXHIBIT B
FORM OF NOTE
[AMENDED AND RESTATED] NOTE
[DATE]
Ramco-Gershenson Properties, L.P., a limited partnership organized under the
laws of the State of Delaware (the “Borrower”), promises to pay to the order of
_________ (the “Lender”) the aggregate unpaid principal amount of all Loans made
by the Lender to the Borrower pursuant to Article II of the Fourth Amended and
Restated Credit Agreement, dated as of September 14, 2017, among the Borrower,
KeyBank National Association, individually and as Administrative Agent (the
“Administrative Agent”), and the other Lenders named therein (as amended,
modified, supplemented, restated, or renewed, from time to time, the
“Agreement”), in immediately available funds at the Administrative Agent’s
address specified pursuant to Article XIII of the Agreement, or at any other
Lending Installation of the Administrative Agent specified in writing by the
Administrative Agent to the Borrower, together with interest on the unpaid
principal amount hereof at the rates and on the dates set forth in the
Agreement. The Borrower shall pay remaining unpaid principal of and accrued and
unpaid interest on the Revolving Loans and the Term Loans [and the Swingline
Loan] in full on the respective Facility Termination Date or such earlier date
as may be required under the Agreement.
The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each Loan and the date and amount of each principal payment
hereunder, provided, that the failure of the Lender to make such a recordation
or any error in such recordation shall not affect the obligations of the
Borrower to make the payments of principal and interest in accordance with the
terms of this [Amended and Restated] Note (this “Note”) and the Agreement.
This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Agreement and reference is hereby made for a statement of the
terms and conditions governing this Note, including the terms and conditions
under which this Note may be prepaid or its maturity date accelerated.
Capitalized terms used herein and not otherwise defined herein are used with the
meanings attributed to them in the Agreement.
If there is a Default under the Agreement or any other Loan Document and
Administrative Agent exercises the remedies provided under the Agreement and any
other Loan Document for the Lenders, then in addition to all amounts recoverable
by the Administrative Agent and the Lenders under such documents, the
Administrative Agent and the Lenders shall be entitled to receive reasonable
attorneys’ fees and expenses incurred by the Administrative Agent and the
Lenders in




--------------------------------------------------------------------------------




connection with the exercise of such remedies in accordance with the Agreement
and the other Loan Documents.
Borrower and all endorsers severally waive presentment, protest and demand,
notice of protest, demand and of dishonor and nonpayment of this Note, and any
and all lack of diligence or delays in collection or enforcement of this Note,
and expressly agree that this Note, or any payment hereunder, may be extended
from time to time, and expressly consent to the release of any party liable for
the obligation secured by this Note, the release of any of the security for this
Note, the acceptance of any other security therefore, or any other indulgence or
forbearance whatsoever, all without notice to any party and without affecting
the liability of the Borrower and any endorsers hereof.
THIS NOTE SHALL, PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1401, BE
GOVERNED AND CONSTRUED UNDER THE LAWS OF THE STATE OF NEW YORK.
Recourse to the general partner of Borrower shall be limited as provided in
Article XVI of the Agreement.
[This Note is given in replacement of the Note previously delivered to the
Lender under the Existing Agreement. THIS NOTE IS NOT INTENDED TO BE, AND SHALL
NOT BE CONSTRUED TO BE, A NOVATION OF ANY OF THE OBLIGATIONS OWING UNDER OR IN
CONNECTION WITH THE OTHER NOTE.]
(Remainder of page intentionally left blank.)




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has executed and delivered this [Amended and
Restated] Note under seal as of the date written above.
RAMCO-GERSHENSON PROPERTIES, L.P.,
a Delaware limited partnership
By:
Ramco-Gershenson Properties Trust, a Maryland real estate investment trust, its
General Partner

By:_________________________________
Name:______________________________
Title:_______________________________




--------------------------------------------------------------------------------






SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL
TO
[AMENDED AND RESTATED] NOTE OF RAMCO-GERSHENSON PROPERTIES, L.P.
DATED SEPTEMBER 14, 2017
Date
Principal 
Amount of Loan
Maturity of 
Interest Period
Maturity Principal 
Amount Paid
Unpaid 
Balance
 
 
 
 
 




EXHIBIT C
FORM OF AMENDMENT REGARDING INCREASE
This Amendment Regarding Increase (this “Amendment”) is made as of
_____________, 201__ (the “Effective Date”), by and among Ramco-Gershenson
Properties, L.P. (the “Borrower”), the Guarantors a party hereto (the
“Guarantors”), KeyBank National Association, as Administrative Agent (the
“Administrative Agent”), and one or more existing or new “Lenders” shown on the
signature pages hereof.
RECITALS
A.Borrower, Administrative Agent and certain other Lenders have entered into a
Fourth Amended and Restated Credit Agreement dated as of September 14, 2017 (as
amended, modified, supplemented, restated, or renewed, from time to time, the
“Credit Agreement”). All capitalized terms used herein and not otherwise defined
shall have the meanings given to them in the Credit Agreement.
B.    Pursuant to the terms of the Credit Agreement, the Lenders initially
agreed to provide Borrower with certain credit facilities in an aggregate
principal amount of up to $350,000,000, which consists of a revolving credit
facility of up to $350,000,000. Borrower and the Administrative Agent on behalf
of the Lenders now desire to amend the Credit Agreement in order to, among other
things, [(i)] [increase the aggregate Revolving Commitments to][make a Term Loan
in the amount of] $ __________[; and (ii) admit [name of new banks] as “Lenders”
under the Credit Agreement].
NOW, THEREFORE, in consideration of the foregoing Recitals and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:




--------------------------------------------------------------------------------




AGREEMENTS
1.
The foregoing Recitals to this Amendment hereby are incorporated into and made
part of this Amendment.

2.
From and after ___________, _____ (the “Effective Date”), [(i) [name of new
banks] shall be considered as “Lenders” under the Credit Agreement and the Loan
Documents,] and [(ii) [name of existing Lenders] shall each be deemed to have
[increased its Commitment] [make Term Loans], each [having a Revolving
Commitment] [making Term Loans] as of the Effective Date in the amount set forth
for such Lender on Schedule I of this Amendment. Borrower shall, on or before
the Effective Date, execute and deliver to each new Lender a Note to evidence
the Loans to be made by such Lender.

3.
From and after the Effective Date, the aggregate [Revolving Commitments/Term
Loans] shall equal ____________ Dollars ($___,000,000) and the Aggregate
Commitments shall equal _________ Dollars ($___,000,000).

4.
For purposes of Section 13.1 of the Credit Agreement (Giving Notice), the
address(es) and facsimile number(s) for [name of new banks] shall be as
specified below their respective signature(s) on the signature pages of this
Amendment.

5.
Borrower hereby represents and warrants that, as of the Effective Date, no
Default or Unmatured Default has occurred, is continuing or is in existence, the
representations and warranties (subject in all cases to all materiality
qualifiers and other exceptions in such representations and warranties)
contained in Article V of the Credit Agreement are true and correct as of the
Effective Date, except to the extent any such representation or warranty is
stated to relate solely to an earlier date (in which case such representation or
warranty was true and correct on and as of such earlier date) and except for
changes in factual circumstances not prohibited under the Loan Documents and
Borrower has no offsets or claims against any of the Lenders.

6.
By execution of this Amendment, the Guarantors hereby expressly consent to the
modifications and amendments relating to the Credit Agreement and the Loan
Documents as set forth herein, and Guarantors hereby acknowledge, represent and
agree that Loan Documents remain in full force and effect and constitute the
valid and legally binding obligation of Guarantors, enforceable against such
Persons in accordance with their respective terms, and that the Guaranty extends
to and applies to the foregoing documents as modified and amended. Borrower and
the Guarantors acknowledge and agree that nothing in this Amendment shall be
deemed or construed to constitute, and there has not otherwise occurred, a
novation, cancellation, satisfaction, release, extinguishment or substitution of
the indebtedness evidenced by the Notes or the other obligations of Borrower and
Guarantors under the Loan Documents (including without limitation the Guaranty).

7.
As expressly modified as provided herein, the Credit Agreement shall continue in
full force and effect.





--------------------------------------------------------------------------------




8.
This Amendment may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Amendment by signing any such counterpart.

(Remainder of page intentionally left blank.)




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed and delivered this Amendment as of
the date first written above.
RAMCO-GERSHENSON PROPERTIES, L.P.,
a Delaware limited partnership
By:
Ramco-Gershenson Properties Trust, a Maryland real estate investment trust, its
General Partner

By:     
Name:     
Title:     
RAMCO-GERSHENSON PROPERTIES TRUST, a Maryland real estate investment trust
By:     
Name:     
Title:     
[INSERT SUBSIDIARY GUARANTORS]
KEYBANK NATIONAL ASSOCIATION, as Administrative Agent
By:     
Print Name:     
Title:     
[NAME OF EXISTING LENDER]
By:     
Print Name:     
Title:     




--------------------------------------------------------------------------------




[NAME OF NEW LENDER]
By:     
Print Name:     
Title:     
    
    
    
Phone:    
Facsimile:     
Attention:     




--------------------------------------------------------------------------------






Schedule I
[Commitments] [Term Loans]





EXHIBIT D
COMPLIANCE CERTIFICATE
KeyBank National Association, as Administrative Agent
1200 Abernathy Road NE, Suite 1550
Atlanta, GA 30328
Re:
Fourth Amended and Restated Credit Agreement dated as of September 14, 2017 (as
amended, modified, supplemented, restated, or renewed, from time to time, the
“Agreement”) between RAMCO-GERSHENSON PROPERTIES, L.P. (the “Borrower”), KEYBANK
NATIONAL ASSOCIATION, as Administrative Agent for itself and the other lenders
parties thereto from time to time (“Lenders”), and the Lenders

Reference is made to the Agreement. Capitalized terms used in this Compliance
Certificate (including schedules and other attachments hereto, this
“Certificate”) without definition have the meanings specified in the Agreement.
Pursuant to applicable provisions of the Agreement, Borrower hereby certifies to
the Lenders that the information furnished in the attached schedules, including,
without limitation, each of the calculations listed below are true, correct and
complete in all material respects as of the last day of the fiscal periods
subject to the financial statements and associated covenants being delivered to
the Lenders pursuant to the Agreement together with this Certificate (such
statements the “Financial Statements” and the periods covered thereby the
“reporting period”) and for such reporting period.
The undersigned hereby further certifies to the Lenders that:
1.Compliance with Financial Covenants. Schedule A attached hereto sets forth
financial data and computations evidencing the Borrower’s compliance with
certain covenants of the Agreement, all of which data and computations are true,
complete and correct.
2.    Review of Condition. The undersigned has reviewed the terms of the
Agreement, including, but not limited to, the representations and warranties of
the Borrower set forth in the Agreement and the covenants of the Borrower set
forth in the Agreement, and has made, or caused to be made under his or her




--------------------------------------------------------------------------------




supervision, a review in reasonable detail of the transactions and condition of
the Borrower through the reporting periods.
3.    Representations and Warranties. To the undersigned’s actual knowledge, the
representations and warranties of the Borrower contained in the Loan Documents,
including those contained in the Agreement, are true and accurate in all
material respects as of the date hereof and were true and accurate in all
material respects at all times during the reporting period (except, in each
case, to the extent any such representation or warranty is stated to relate
solely to an earlier date (in which case such representation or warranty shall
have been true and correct on and as of such earlier date) and except for
changes in factual circumstances not prohibited under the Loan Documents as
expressly noted on Schedule B hereto).
4.    Covenants. To the undersigned’s actual knowledge, during the reporting
period, the Borrower observed and performed all of the respective covenants and
other agreements under the Agreement and the Loan Documents, and satisfied each
of the conditions contained therein to be observed, performed or satisfied by
the Borrower, except as expressly noted on Schedule B hereto.
5.    No Unmatured Default. To the undersigned’s actual knowledge, no Default or
Unmatured Default exists as of the date hereof or existed at any time during the
reporting period, except as expressly noted on Schedule B hereto.
IN WITNESS WHEREOF, this Certificate is executed by the undersigned this ___ day
of, __________, 201_.
RAMCO-GERSHENSON PROPERTIES, L.P.,
a Delaware limited partnership
By:
Ramco-Gershenson Properties Trust, a Maryland real estate investment trust, its
General Partner

By:     
Name:     
Title:     




--------------------------------------------------------------------------------






SCHEDULE A TO COMPLIANCE CERTIFICATE
COMPLIANCE CALCULATIONS





SCHEDULE B TO COMPLIANCE CERTIFICATE
EXCEPTIONS, IF ANY





EXHIBIT E
FORM OF GUARANTY
GUARANTY
This Guaranty (this “Guaranty”) is made as of September 14, 2017, by the parties
identified in the signature pages thereto, and any Joinder to Guaranty hereafter
delivered (collectively, the “Guarantors”), to and for the benefit of KeyBank
National Association, individually (“KeyBank”) and as administrative agent
(“Administrative Agent”) for itself and the lenders under the Credit Agreement
(as defined below) and their respective successors and assigns (collectively,
the “Lenders”).
RECITALS
A.    Ramco-Gershenson Properties, L.P., a limited partnership organized under
the laws of the State of Delaware (“Borrower”), the REIT and Subsidiary
Guarantors have requested that the Lenders make a combined revolving credit
facility with a potential term loan facility available to Borrower in an
aggregate principal amount of $350,000,000, subject to possible future increase
to an aggregate of $650,000,000 (the “Facility”).
B.    The Lenders have agreed to make available the Facility to Borrower
pursuant to the terms and conditions set forth in a Fourth Amended and Restated
Credit Agreement dated as of September 14, 2017 among Borrower, KeyBank,
individually, and as Administrative Agent, and the Lenders named therein (as
amended, modified, supplemented, restated, or renewed, from time to time, the
“Credit Agreement”). All capitalized terms used herein and not otherwise defined
shall have the meanings ascribed to such terms in the Credit Agreement.
C.    Borrower has executed and delivered or will execute and deliver to the
Lenders upon request, promissory notes in the principal amount of each Lender’s
Revolving Commitment and Term Loans, as




--------------------------------------------------------------------------------




applicable, as evidence, in addition to the Credit Agreement, of Borrower’s
indebtedness to each such Lender with respect to the Facility (the promissory
notes described above, together with any amendments or allonges thereto, or
restatements, replacements or renewals thereof, and/or new promissory notes to
new Lenders under the Credit Agreement, are collectively referred to herein as
the “Notes”).
D.    The REIT is the sole general partner of the Borrower. Subsidiary
Guarantors are Wholly-Owned Subsidiaries of Borrower. Subsidiary Guarantors
acknowledge that the extension of credit by the Administrative Agent and the
Lenders to Borrower pursuant to the Credit Agreement will benefit Subsidiary
Guarantors by making funds available to Subsidiary Guarantors through Borrower
and by enhancing the financial strength of the consolidated group of which
Subsidiary Guarantors, Borrower and the REIT are members. The execution and
delivery of this Guaranty by Guarantors are conditions precedent to the
performance by the Lenders of their obligations under the Credit Agreement.
AGREEMENTS
NOW, THEREFORE, Guarantors, in consideration of the matters described in the
foregoing Recitals, which Recitals are incorporated herein and made a part
hereof, and for other good and valuable consideration, hereby agree as follows:
1.    Guarantors absolutely, unconditionally, and irrevocably guaranty to each
of the Lenders:
(a)    the full and prompt payment of the principal of and interest on the
Facility Obligations when due, whether at stated maturity, upon acceleration or
otherwise, and at all times thereafter, and the prompt payment of all sums which
may now be or may hereafter become due and owing under the Notes, the Credit
Agreement, and the other Loan Documents;
(b)    the full and prompt payment of the Related Swap Obligations;
(c)    the payment of all Enforcement Costs (as hereinafter defined in Paragraph
7 hereof); and
(d)    the full, complete, and punctual observance, performance, and
satisfaction of all of the obligations, duties, covenants, and agreements of
Borrower under the Credit Agreement and the Loan Documents.
All amounts due, debts, liabilities, and payment obligations described in
subparagraphs (a) and (b) of this Paragraph 1 are referred to herein as the
“Facility Indebtedness.” All obligations described in subparagraph (d) of this
Paragraph 1 are referred to herein as the “Obligations.” Subsidiary Guarantors
and Lenders agree that Subsidiary Guarantors’ obligations hereunder shall not
exceed the greater of: (i) the aggregate amount of all monies received, directly
or indirectly, by Subsidiary Guarantors from Borrower after the date hereof
(whether by loan, capital infusion or other means), or (ii) the maximum amount
of the Facility Indebtedness not subject to avoidance under Title 11 of the
United States Code, as same may be amended from time to time, or any applicable
state law




--------------------------------------------------------------------------------




(the “Bankruptcy Code”). To that end, to the extent such obligations would
otherwise be subject to avoidance under the Bankruptcy Code if Subsidiary
Guarantors are not deemed to have received valuable consideration, fair value or
reasonably equivalent value for its obligations hereunder, each Subsidiary
Guarantor’s obligations hereunder shall be reduced to that amount which, after
giving effect thereto, would not render such Subsidiary Guarantor insolvent, or
leave such Subsidiary Guarantor with an unreasonably small capital to conduct
its business, or cause such Subsidiary Guarantor to have incurred debts (or
intended to have incurred debts) beyond its ability to pay such debts as they
mature, as such terms are determined, and at the time such obligations are
deemed to have been incurred, under the Bankruptcy Code. In the event a
Guarantor shall make any payment or payments under this Guaranty, each other
Guarantor of the Facility Indebtedness shall contribute to such Guarantor an
amount equal to such nonpaying Guarantor’s pro rata share (based on their
respective maximum liabilities hereunder) of such payment or payments made by
such Guarantor, provided that such contribution right shall be subordinate and
junior in right of payment in full of all the Facility Indebtedness to Lenders.
Guarantors and Lenders further agree that Guarantors’ obligations hereunder with
regard to the Facility Obligations and the Related Swap Obligations shall be
determined in accordance with the terms hereof and Guarantors’ obligations
hereunder are not intended to be determined by or subject to the definition of
“Guarantee Obligations” in the Credit Agreement.
2.    In the event of any default by Borrower in making payment of the Facility
Indebtedness, or in performance of the Obligations, as aforesaid, in each case
beyond the expiration of any applicable grace period, Guarantors agree, on
demand by the Administrative Agent or the holder of a Note, to pay all the
Facility Indebtedness and to perform all the Obligations as are then or
thereafter become due and owing or are to be performed under the terms of the
Notes, the Credit Agreement, and the other Loan Documents.
3.    Guarantors do hereby waive (i) notice of acceptance of this Guaranty by
the Administrative Agent and the Lenders and any and all notices and demands of
every kind which may be required to be given by any statute, rule or law, (ii)
any defense, right of set-off or other claim which Guarantors may have against
Borrower or which Guarantors or Borrower may have against the Administrative
Agent or the Lenders or the holder of a Note, (iii) presentment for payment,
demand for payment (other than as provided for in Paragraph 2 above), notice of
nonpayment (other than as provided for in Paragraph 2 above) or dishonor,
protest and notice of protest, diligence in collection and any and all
formalities which otherwise might be legally required to charge Guarantors with
liability, (iv) any failure by the Administrative Agent and the Lenders to
inform Guarantors of any facts the Administrative Agent and the Lenders may now
or hereafter know about Borrower, the Facility, or the transactions contemplated
by the Credit Agreement, it being understood and agreed that the Administrative
Agent and the Lenders have no duty so to inform and that Guarantors are fully
responsible for being and remaining informed by Borrower of all circumstances
bearing on the existence or creation, or the risk of nonpayment of the Facility
Indebtedness or the risk of nonperformance of the Obligations, (v) any and all
right to cause a marshaling of assets of Borrower or any other action by any
court or governmental body with respect thereto, or to cause the Administrative
Agent and the Lenders to proceed against any other security given to a Lender in
connection with the Facility




--------------------------------------------------------------------------------




Indebtedness or the Obligations, (vi) any invalidity or unenforceability of the
Facility Indebtedness, and (vii) any amendment or waiver of the Facility
Indebtedness, including without limitation any of the actions described in
Paragraph 4 below. Credit may be granted or continued from time to time by the
Lenders to Borrower without notice to or authorization from Guarantors,
regardless of the financial or other condition of Borrower at the time of any
such grant or continuation. The Administrative Agent and the Lenders shall have
no obligation to disclose or discuss with Guarantors the Lenders’ assessment of
the financial condition of Borrower. Guarantors acknowledge that no
representations of any kind whatsoever have been made by the Administrative
Agent and the Lenders to Guarantors. No modification or waiver of any of the
provisions of this Guaranty shall be binding upon the Administrative Agent and
the Lenders except as expressly set forth in a writing duly signed and delivered
on behalf of the Administrative Agent and the Lenders. Guarantors further agree
that any exculpatory language contained in the Credit Agreement, the Notes, and
the other Loan Documents shall in no event apply to this Guaranty, and will not
prevent the Administrative Agent and the Lenders from proceeding against
Guarantors to enforce this Guaranty.
4.    Guarantors further agree that Guarantors’ liability as guarantors shall in
no way be impaired by any renewals or extensions which may be made from time to
time, with or without the knowledge or consent of Guarantors of the time for
payment of interest or principal under a Note or by any forbearance or delay in
collecting interest or principal under a Note, or by any waiver by the
Administrative Agent and the Lenders under the Credit Agreement, or any other
Loan Documents, or by the Administrative Agent or the Lenders’ failure or
election not to pursue any other remedies they may have against Borrower, or by
any change or modification in a Note, the Credit Agreement, or any other Loan
Documents, or by the acceptance by the Administrative Agent or the Lenders of
any security or any increase, substitution or change therein, or by the release
by the Administrative Agent and the Lenders of any security or any withdrawal
thereof or decrease therein, or by the application of payments received from any
source to the payment of any obligation other than the Facility Indebtedness,
even though a Lender might lawfully have elected to apply such payments to any
part or all of the Facility Indebtedness, it being the intent hereof that
Guarantors shall remain liable as principal for payment of the Facility
Indebtedness and performance of the Obligations until all indebtedness has been
paid in full and the other terms, covenants and conditions of the Credit
Agreement, and other Loan Documents and this Guaranty have been performed,
notwithstanding any act or thing which might otherwise operate as a legal or
equitable discharge of a surety. Guarantors further understand and agree that
the Administrative Agent and the Lenders may at any time enter into agreements
with Borrower to amend and modify a Note, the Credit Agreement or any of the
other Loan Documents, or any other documents related thereto, and may waive or
release any provision or provisions of a Note, the Credit Agreement, or any
other Loan Document and, with reference to such instruments, may make and enter
into any such agreement or agreements as the Administrative Agent, the Lenders
and Borrower may deem proper and desirable, without in any manner impairing this
Guaranty or any of the Administrative Agent and the Lenders’ rights hereunder or
any of Guarantors’ obligations hereunder. Each of the Guarantors agrees not to
assert any claim against the Administrative Agent or any Lender, any of their
respective Affiliates, or any of their or their respective Affiliates, officers,
directors, employees, attorneys and agents, on any theory of liability, for
special, indirect, consequential or punitive damages arising out of or otherwise
relating to the Facility, the actual or proposed use of the Loans or any Letter
of Credit, the Loan Documents or the transactions contemplated thereby.




--------------------------------------------------------------------------------




5.    This is an absolute, unconditional, complete, present and continuing
guaranty of payment and performance and not of collection. Guarantors agree that
its obligations hereunder shall be joint and several with any and all other
guaranties given in connection with the Facility from time to time. Guarantors
agree that this Guaranty may be enforced by the Administrative Agent and the
Lenders without the necessity at any time of resorting to or exhausting any
security or collateral, if any, given in connection herewith or with a Note, the
Credit Agreement, or any of the other Loan Documents or by or resorting to any
other guaranties, and Guarantors hereby waive the right to require the
Administrative Agent and the Lenders to join Borrower in any action brought
hereunder or to commence any action against or obtain any judgment against
Borrower or to pursue any other remedy or enforce any other right. Guarantors
further agree that nothing contained herein or otherwise shall prevent the
Administrative Agent and the Lenders from pursuing concurrently or successively
all rights and remedies available to them at law and/or in equity or under a
Note, the Credit Agreement or any other Loan Documents, and the exercise of any
of their rights or the completion of any of their remedies shall not constitute
a discharge of any of Guarantors’ obligations hereunder, it being the purpose
and intent of Guarantors that the obligations of such Guarantors hereunder shall
be primary, absolute, independent and unconditional under any and all
circumstances whatsoever. Neither Guarantors’ obligations under this Guaranty
nor any remedy for the enforcement thereof shall be impaired, modified, changed
or released in any manner whatsoever by any impairment, modification, change,
release or limitation of the liability of Borrower under a Note, the Credit
Agreement or any other Loan Document or by reason of Borrower’s bankruptcy or by
reason of any creditor or bankruptcy proceeding instituted by or against
Borrower. This Guaranty shall continue to be effective and be deemed to have
continued in existence or be reinstated (as the case may be) if at any time
payment of all or any part of any sum payable pursuant to a Note, the Credit
Agreement or any other Loan Document is rescinded or otherwise required to be
returned by the payee upon the insolvency, bankruptcy, or reorganization of the
payor, all as though such payment to such Lender had not been made, regardless
of whether such Lender contested the order requiring the return of such payment.
The obligations of Guarantors pursuant to the preceding sentence shall survive
any termination, cancellation, or release of this Guaranty.
6.    This Guaranty shall be assignable by a Lender to any permitted assignee of
all or a portion of such Lender’s rights under the Loan Documents.
7.    If: (i) this Guaranty, a Note, or any of the Loan Documents are placed in
the hands of an attorney for collection or is collected through any legal
proceeding; (ii) an attorney is retained to represent the Administrative Agent
or any Lender in any bankruptcy, reorganization, receivership, or other
proceedings affecting creditors’ rights and involving a claim under this
Guaranty, a Note, the Credit Agreement, or any Loan Document; (iii) an attorney
is retained to enforce any of the other Loan Documents or to provide advice or
other representation with respect to the Loan Documents in connection with an
enforcement action or potential enforcement action; or (iv) an attorney is
retained to represent the Administrative Agent or any Lender in any other legal
proceedings whatsoever in connection with this Guaranty, a Note, the Credit
Agreement, any of the Loan Documents, or any property subject thereto (other
than any action or proceeding brought by any Lender or participant against the
Administrative Agent alleging a breach by the Administrative Agent of its duties
under the Loan Documents), then Guarantors shall pay to the Administrative Agent
or such Lender upon demand all reasonable and documented attorney’s fees, costs
and expenses, including,




--------------------------------------------------------------------------------




without limitation, court costs, filing fees and all other costs and expenses
incurred in connection therewith (all of which are referred to herein as
“Enforcement Costs”), in addition to all other amounts due hereunder.
8.    The parties hereto intend that each provision in this Guaranty comports
with all applicable local, state and federal laws and judicial decisions.
However, if any provision or provisions, or if any portion of any provision or
provisions, in this Guaranty is found by a court of law to be in violation of
any applicable local, state or federal ordinance, statute, law, administrative
or judicial decision, or public policy, and if such court should declare such
portion, provision or provisions of this Guaranty to be illegal, invalid,
unlawful, void or unenforceable as written, then it is the intent of all parties
hereto that such portion, provision or provisions shall be given force to the
fullest possible extent that they are legal, valid and enforceable, that the
remainder of this Guaranty shall be construed as if such illegal, invalid,
unlawful, void or unenforceable portion, provision or provisions were not
contained therein, and that the rights, obligations and interest of the
Administrative Agent and the Lender or the holder of a Note under the remainder
of this Guaranty shall continue in full force and effect.
9.    Any indebtedness of Borrower to Guarantors now or hereafter existing is
hereby subordinated to the Facility Indebtedness. Guarantors will not seek,
accept, or retain for Guarantors’ own account, any payment from Borrower on
account of such subordinated debt at any time when a Default exists under the
Credit Agreement or the Loan Documents, and any such payments to Guarantors made
while any Default then exists under the Credit Agreement or the Loan Documents
on account of such subordinated debt shall be collected and received by
Guarantors in trust for the Lenders and shall be paid over to the Administrative
Agent on behalf of the Lenders on account of the Facility Indebtedness without
impairing or releasing the obligations of Guarantors hereunder.
10.    Guarantors hereby subordinate to the Facility Indebtedness any and all
claims and rights, including, without limitation, subrogation rights,
contribution rights, reimbursement rights and set-off rights, which Guarantors
may have against Borrower arising from a payment made by Guarantors under this
Guaranty and agree that, until the entire Facility Indebtedness is paid in full,
not to assert or take advantage of any subrogation rights of Guarantors or the
Lenders or any right of Guarantors or the Lenders to proceed against (i)
Borrower for reimbursement, or (ii) any other guarantor or any collateral
security or guaranty or right of offset held by the Lenders for the payment of
the Facility Indebtedness and performance of the Obligations, nor shall
Guarantors seek or be entitled to seek any contribution or reimbursement from
Borrower or any other guarantor in respect of payments made by Guarantors
hereunder. It is expressly understood that the agreements of Guarantors set
forth above constitute additional and cumulative benefits given to the Lenders
for their security and as an inducement for their extension of credit to
Borrower.
11.    The Guarantors hereby agree as among themselves that, if any Guarantor
shall make an Excess Payment (as defined below), such Guarantor shall have a
right of contribution from each other Guarantor in an amount equal to such other
Guarantor’s Contribution Share (as defined below) of such Excess Payment. The
payment obligations of any Guarantor under this paragraph shall be subordinate
and subject in right of payment to the Obligations until the entire Facility
Indebtedness is paid in full, and none of the Guarantors shall exercise any
right or remedy under this paragraph against any other Guarantor until the
entire Facility Indebtedness is paid in full. Subject to the immediately
preceding paragraph 10, this




--------------------------------------------------------------------------------




paragraph shall not be deemed to affect any claims or rights, including, without
limitation, subrogation rights, contribution rights, reimbursement rights and
set-off rights, that any Guarantor may have under applicable law against the
Borrower in respect of any payment of the Facility Indebtedness or the
Obligations. Notwithstanding the foregoing, all rights of contribution against
any Guarantor shall terminate from and after such time, if ever, that such
Guarantor shall cease to be a Guarantor in accordance with Section 6.26 of the
Credit Agreement. For purposes of this paragraph, the following terms have the
indicated meanings:
(a)    “Contribution Share” means, for any Guarantor in respect of any Excess
Payment made by any other Guarantor, the ratio (expressed as a percentage) as of
the date of such Excess Payment of (i) the amount by which the aggregate present
fair salable value of all of its assets and properties exceeds the amount of all
debts and liabilities of such Guarantor (including contingent, subordinated,
unmatured, and unliquidated liabilities, but excluding the obligations of such
Guarantor hereunder) to (ii) the amount by which the aggregate present fair
salable value of all assets and other properties of the Borrower and the
Guarantors other than the maker of such Excess Payment exceeds the amount of all
of the debts and liabilities (including contingent, subordinated, unmatured, and
unliquidated liabilities, but excluding the obligations of the Borrower and the
Guarantors) of the Borrower and the Guarantors other than the maker of such
Excess Payment; provided, however, that, for purposes of calculating the
Contribution Shares of the Guarantors in respect of any Excess Payment, any
Guarantor that became a Guarantor subsequent to the date of any such Excess
Payment shall be deemed to have been a Guarantor on the date of such Excess
Payment and the financial information for such Guarantor as of the date such
Guarantor became a Guarantor shall be utilized for such Guarantor in connection
with such Excess Payment.
(b)    “Excess Payment” means the amount paid by any Guarantor in excess of its
Ratable Share (as defined below) of the Facility Indebtedness.
(c)    “Ratable Share” means, for any Guarantor in respect of any payment of the
Facility Indebtedness, the ratio (expressed as a percentage) as of the date of
such payment of the Facility Indebtedness of (i) the amount by which the
aggregate present fair salable value of all of its assets and properties exceeds
the amount of all debts and liabilities of such Guarantor (including contingent,
subordinated, unmatured, and unliquidated liabilities, but excluding the
obligations of such Guarantor hereunder) to (ii) the amount by which the
aggregate present fair salable value of all assets and other properties of the
Borrower and the Guarantors exceeds the amount of all of the debts and
liabilities (including contingent, subordinated, unmatured, and unliquidated
liabilities, but excluding the obligations of the Borrower and the Guarantors
hereunder) of the Borrower and the Guarantors; provided, however, that, for
purposes of calculating the Ratable Shares of the Guarantors in respect of any
payment of the Facility Indebtedness, any Guarantor that became a Guarantor
subsequent to the date of any such payment shall be deemed to have been a
Guarantor on the date of such payment and the financial information for such
Guarantor as of the date such Guarantor became a Guarantor shall be utilized for
such Guarantor in connection with such payment.




--------------------------------------------------------------------------------




12.    Any amounts received by a Lender from any source on account of any
indebtedness may be applied by such Lender toward the payment of such
indebtedness, and in such order of application, as a Lender may from time to
time elect.
13.    Guarantors hereby submit to personal jurisdiction in the State of New
York for the enforcement of this Guaranty and waive any and all personal rights
to object to such jurisdiction for the purposes of litigation to enforce this
Guaranty. Guarantors hereby consent to the non-exclusive jurisdiction of any
United States Federal or Court of the State of New York sitting in New York
County, New York in any action, suit, or proceeding which the Administrative
Agent or a Lender may at any time wish to file in connection with this Guaranty
or any related matter. Guarantors hereby agree that an action, suit, or
proceeding to enforce this Guaranty may be brought in any state or federal court
in the State of New York or in the courts of any other jurisdiction and hereby
waives any objection which Guarantors may have to the laying of the venue of any
such action, suit, or proceeding in any such court; provided, however, that the
provisions of this Paragraph shall not be deemed to preclude the Administrative
Agent or a Lender from filing any such action, suit, or proceeding in any other
appropriate forum.
14.    All notices and other communications provided to any party hereto under
this Agreement or any other Loan Document shall be in writing or by facsimile
and addressed or delivered to such party at its address set forth below or at
such other address as may be designated by such party in a notice to the other
parties. Any notice, if mailed and properly addressed with postage prepaid,
shall be deemed given when received; any notice, if transmitted by facsimile,
shall be deemed given when transmitted. Notice may be given as follows:
To Guarantors:
c/o Ramco-Gershenson Properties, L.P.
Suite 300
31500 Northwestern Highway
Farmington Hills, Michigan 48334
Attn: Chief Financial Officer
Telecopy No.: (248) 350-9925
With a copy to:
Honigman Miller Schwartz & Cohn LLP
Suite 100
38500 Woodward Avenue
Bloomfield Hills, Michigan 48304-5048
Attn: Richard J. Burstein
Telecopy No.: (248) 566-8431




--------------------------------------------------------------------------------




If to the Administrative Agent or any Lender, to its address set forth in the
Credit Agreement.
15.    This Guaranty shall be binding upon the heirs, executors, legal and
personal representatives, successors and assigns of Guarantors and shall inure
to the benefit of the Administrative Agent and the Lenders’ successors and
assigns. Notwithstanding the foregoing, no Guarantor shall assign or transfer
any of its rights or obligations under this Guaranty without the prior written
consent of the Administrative Agent and the Lenders.
16.    THIS GUARANTY SHALL PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW SECTION
5-1401 BE CONSTRUED AND ENFORCED UNDER THE LAWS OF THE STATE OF NEW YORK.
17.    GUARANTORS, THE ADMINISTRATIVE AGENT AND THE LENDERS, BY THEIR ACCEPTANCE
HEREOF, EACH HEREBY WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING TO ENFORCE OR DEFEND ANY RIGHT UNDER THIS GUARANTY OR ANY OTHER LOAN
DOCUMENT OR RELATING THERETO OR ARISING FROM THE LENDING RELATIONSHIP WHICH IS
THE SUBJECT OF THIS GUARANTY AND AGREE THAT ANY SUCH ACTION OR PROCEEDING SHALL
BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.
18.    Neither the execution and delivery by the Guarantors of this Guaranty,
nor the consummation of the transactions contemplated by the Credit Agreement,
nor compliance with the provisions thereof will violate any law, rule,
regulation, order, writ, judgment, injunction, decree or award binding on any of
the Guarantors or their respective articles of organization, articles of
formation, certificates of trust, limited partnership certificates, operating
agreements, trust agreements, or limited partnership agreements, or the
provisions of any indenture, instrument or agreement to which any of the
Guarantors is a party or is subject, or by which it, or its Property, is bound,
or conflict with or constitute a default thereunder, except where such
violation, conflict or default would not have a Material Adverse Effect, or
result in the creation or imposition of any Lien (other the Liens created
pursuant to the Credit Agreement) in, of or on the Property of such Guarantor
pursuant to the terms of any such indenture, instrument or agreement. No order,
consent, approval, license, authorization, or validation of, or filing,
recording or registration with, or exemption by, any governmental or public body
or authority, or any subdivision thereof, is required to authorize, or is
required in connection with the execution, delivery and performance of, or the
legality, validity, binding effect or enforceability of, this Guaranty.
19.    From time to time, additional parties may execute a joinder substantially
in the form of Exhibit A hereto, and thereby become a party to this Guaranty.
From and after delivery of such joinder, the Subsidiary delivering such joinder
shall be a Guarantor, and be bound by all of the terms and provisions of this
Guaranty. From time to time, certain Guarantors shall be released from their
obligations under this Guaranty upon satisfaction of the conditions to such
release established pursuant to Section 6.26 of the Credit Agreement.




--------------------------------------------------------------------------------




20.    Each Qualified ECP Contributing Party hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Contributing
Party to honor all of its obligations under this Guaranty or the other Loan
Documents in respect of the Related Swap Obligations (provided, however, that
each Qualified ECP Contributing Party shall only be liable under this Paragraph
20 for the maximum amount of such liability that can be incurred without
rendering its obligations under this Paragraph 20, or otherwise under this
Guaranty or the other Loan Documents, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Contributing Party under this Paragraph 20
shall remain in full force and effect until a discharge of the obligations of
Guarantors under this Guaranty if such Qualified ECP Contributing Party is a
Guarantor, or of Borrower under the Credit Agreement and the other Loan
Documents and the documents for the Related Swap Obligations if such Qualified
ECP Contributing Party is the Borrower. Each Qualified ECP Contributing Party
intends that this Paragraph 20 constitute, and this Paragraph 20 shall be deemed
to constitute, a keepwell, support, or other agreement for the benefit of each
other Contributing Party for all purposes of Section 1a(18)(A)(v)(II) of the
Commodity Exchange Act. For purposes of Paragraph 20 of this Guaranty, the term
“Qualified ECP Contributing Party” means in respect of any Related Swap
Obligation, each Contributing Party that has total assets exceeding $10,000,000
at the time the time such party becomes a party to this Guaranty or grant of the
relevant security interest becomes effective with respect to such Related Swap
Obligations or such other person as constitutes an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another person to qualify as an “eligible contract
participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act. For the purposes of this
Paragraph 20, “Contributing Party” shall mean Borrower and each Guarantor,
collectively.
(Remainder of page intentionally left blank.)




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Guarantors have delivered this Guaranty as of the date first
written above.
[GUARANTORS]
By:     
Name:     
Title:     
The undersigned Borrower joins on the execution of this Guaranty to evidence its
agreement to be bound by the terms of Paragraph 20 of the Guaranty
BORROWER:
RAMCO-GERSHENSON PROPERTIES, L.P.,
a Delaware limited partnership
By:
Ramco-Gershenson Properties Trust, a Maryland real estate investment trust, its
General Partner

By:_________________________________
Name:______________________________
Title:_______________________________




--------------------------------------------------------------------------------






Accepted:
KEYBANK NATIONAL ASSOCIATION,
as Administrative Agent
By:     
Print Name:     
Title:     
[Signature Page to Guaranty]




--------------------------------------------------------------------------------






EXHIBIT A TO GUARANTY
FORM OF JOINDER TO GUARANTY
THIS JOINDER is executed as of _____________, 20__ by the undersigned, each of
which hereby agrees as follows:
1.    All capitalized terms used herein and not defined in this Joinder shall
have the meanings provided in that certain Guaranty (as amended, modified,
supplemented, restated, or renewed, from time to time, the “Guaranty”) dated as
of September 14, 2017, executed for the benefit of KeyBank National Association,
as Administrative Agent for itself and certain other Lenders, and the Lenders,
with respect to Loans from the Lenders to Ramco-Gershenson Properties, L.P.
(“Borrower”).
2.    As required by the Credit Agreement, each of the undersigned is executing
this Joinder to become a party to the Guaranty.
3.    Each and every term, condition, representation, warranty, and other
provision of the Guaranty, by this reference, is incorporated herein as if set
forth herein in full and the undersigned agrees to fully and timely perform each
and every obligation of a Guarantor under such Guaranty.
[INSERT SUBSIDIARY GUARANTOR SIGNATURE BLOCKS AND FEIN NUMBER]
__________________________________________
FEIN NO._________________________
By:     
By:     
Its:     





EXHIBIT G
FORM OF BORROWING NOTICE
Date: __________________
KeyBank National Association, as Administrative Agent
1200 Abernathy Road, N.E., Suite 1550




--------------------------------------------------------------------------------




Atlanta, GA 30328
Attention: Daniel Silbert
Borrowing Notice
Ramco-Gershenson Properties, L.P. hereby requests a Loan Advance pursuant to
Section 2.9 of the Fourth Amended and Restated Credit Agreement dated as of
September 14, 2017 (as amended, modified, supplemented, restated, or renewed,
from time to time, the “Credit Agreement”), among Ramco-Gershenson Properties,
L.P., the Lenders referenced therein, and you, as Administrative Agent for the
Lenders. Capitalized terms used herein and not otherwise defined herein shall
have the meanings attributed to them in the Credit Agreement
An Advance is requested to be made in the amount of $_________________, to be
made on. Such Loan shall be a [Revolving] [Term] Advance. Such Loan shall be a
[LIBOR Rate] [Floating Rate] [Swingline] Advance. [The applicable LIBOR Interest
Period shall be _________________.] [If such Loan shall be a Swingline Advance,
Borrower selects the [Alternate Base Rate described in clause (a) of the
definition thereof] [Alternate Base Rate described in clause (b) of the
definition thereof] [One-Day LIBOR Rate]
The proceeds of the requested Advance shall be directed to the following
account:
Wiring Instructions:
(Bank Name)
(ABA No.)
(Beneficiary)
(Account No. to Credit)
(Notification Requirement)




--------------------------------------------------------------------------------






In support of this request, Ramco-Gershenson Properties, L.P. hereby represents
and warrants to the Administrative Agent and the Lenders that all requirements
of Section 4.2 of the Credit Agreement in connection with such Advance have been
satisfied at the time such proceeds are disbursed.
Date:
For Borrower:
RAMCO-GERSHENSON PROPERTIES, L.P.,
a Delaware limited partnership
By:
Ramco-Gershenson Properties Trust, a Maryland real estate investment trust, its
General Partner

By:     
Name:     
Title:     









EXHIBIT H-1
FORM OF U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to that certain Fourth Amended and Restated Credit Agreement
dated as of September 14, 2017 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) by and among
Ramco-Gershenson Properties, L.P.(the “Borrower”), the financial institutions
party thereto and their assignees under Section 12.3 thereof (the “Lenders”),
KeyBank National Association, as Administrative Agent (the “Administrative
Agent”) and the other parties thereto.
Pursuant to the provisions of Section 3.5 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of




--------------------------------------------------------------------------------




Section 871(h)(3)(B) of the Code and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.




    
[NAME OF LENDER]


By:    
Name:    
Title:    


Date: ________ __, 20__







EXHIBIT H-2
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to that certain Fourth Amended and Restated Credit Agreement
dated as of September 14, 2017 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) by and among
Ramco-Gershenson Properties, L.P.(the “Borrower”), the financial institutions
party thereto and their assignees under Section 12.3 thereof (the “Lenders”),
KeyBank National Association, as Administrative Agent (the “Administrative
Agent”) and the other parties thereto.
Pursuant to the provisions of Section 3.5 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing, and (2) the undersigned shall have at all times furnished such Lender
with a properly completed




--------------------------------------------------------------------------------




and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]


By:    
Name:    
Title:    


Date: ________ __, 20__





EXHIBIT H-3
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to that certain Fourth Amended and Restated Credit Agreement
dated as of September 14, 2017 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) by and among
Ramco-Gershenson Properties, L.P.(the “Borrower”), the financial institutions
party thereto and their assignees under Section 12.3 thereof (the “Lenders”),
KeyBank National Association, as Administrative Agent (the “Administrative
Agent”) and the other parties thereto.
Pursuant to the provisions of Section 3.5 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E
or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.




--------------------------------------------------------------------------------




Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
    
[NAME OF PARTICIPANT]


By:    
Name:    
Title:    
Date: ________ __, 20__

EXHIBIT H-4
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)


Reference is made to that certain Fourth Amended and Restated Credit Agreement
dated as of September 14, 2017 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) by and among
Ramco-Gershenson Properties, L.P.(the “Borrower”), the financial institutions
party thereto and their assignees under Section 12.3 thereof (the “Lenders”),
KeyBank National Association, as Administrative Agent (the “Administrative
Agent”) and the other parties thereto.
Pursuant to the provisions of Section 3.5 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E from each of such partner’s/member’s beneficial owners that
is claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
    

[NAME OF LENDER]




--------------------------------------------------------------------------------






By:    
Name:    
Title:    
Date: ________ __, 20__



EXHIBIT I
FORM OF ASSIGNMENT AGREEMENT
This Assignment Agreement (this “Assignment Agreement”) between (the “Assignor”)
and _______________________ (the “Assignee”) is dated as of
____________________, 20__. The parties hereto agree as follows:
1.    PRELIMINARY STATEMENT. The Assignor is a party to a Fourth Amended and
Restated Credit Agreement dated September 14, 2017 (as amended, modified,
supplemented, restated, or renewed, from time to time, the “Credit Agreement”)
described in Item 1 of Schedule 1 attached hereto (“Schedule 1”). Capitalized
terms used herein and not otherwise defined herein shall have the meanings
attributed to them in the Credit Agreement.
2.    ASSIGNMENT AND ASSUMPTION. The Assignor hereby sells and assigns to the
Assignee, and the Assignee hereby purchases and assumes from the Assignor, an
interest in and to the Assignor’s rights and obligations under the Credit
Agreement such that after giving effect to such assignment, the Assignee shall
have purchased pursuant to this Assignment Agreement the percentage interest
specified in Item 3 of Schedule 1 of all outstanding rights and obligations
under the Credit Agreement and the other Loan Documents. The Commitment
purchased by the Assignee hereunder is set forth in Item 4 of Schedule 1.
3.    EFFECTIVE DATE. The effective date of this Assignment Agreement (the
“Effective Date”) shall be the later of the date specified in Item 5 of Schedule
1 or two (2) Business Days (or such shorter period agreed to by KeyBank National
Association, as Administrative Agent under the Credit Agreement (the “Agent”))
after a Notice of Assignment substantially in the form of Exhibit “I” attached
hereto has been delivered to the Agent. Such Notice of Assignment shall include
the consent of the Agent if required by Section 12.3(i) of the Credit Agreement.
In no event will the Effective Date occur if the payments required to be made by
the Assignee to the Assignor on the Effective Date under Section 4 hereof are
not made on the proposed Effective Date. The Assignor will notify the Assignee
of the proposed Effective Date no later than the Business Day prior to the
proposed Effective Date. As of the Effective Date, (i) the Assignee shall have
the rights and obligations of a Lender under the Loan Documents with respect to
the rights and obligations assigned to the Assignee hereunder and (ii) the
Assignor shall relinquish its rights and be released from its corresponding
obligations under the Loan Documents with respect to the rights and obligations
assigned to the Assignee hereunder.
4.    PAYMENTS OBLIGATIONS. On and after the Effective Date, the Assignee shall
be entitled to receive from the Agent all payments of principal, interest and
fees with respect to the interest assigned




--------------------------------------------------------------------------------




hereby. The Assignee shall advance funds directly to the Agent with respect to
all Loans and reimbursement payments made on or after the Effective Date with
respect to the interest assigned hereby. In consideration for the sale and
assignment of Loans hereunder, the Assignee shall pay the Assignor, on the
Effective Date, an amount equal to the principal amount of the portion of all
Loans assigned to the Assignee hereunder which is outstanding on the Effective
Date. The Assignee will promptly remit to the Assignor (i) the portion of any
principal payments assigned hereunder and received from the Agent and (ii) any
amounts of interest on Loans and fees received from the Agent to the extent
either (i) or (ii) relate to the portion of the Loans assigned to the Assignee
hereunder for periods prior to the Effective Date and have not been previously
paid by the Assignee to the Assignor. In the event that either party hereto
receives any payment to which the other party hereto is entitled under this
Assignment Agreement, then the party receiving such amount shall promptly remit
it to the other party hereto.
5.    REPRESENTATIONS OF THE ASSIGNOR: LIMITATIONS ON THE ASSIGNOR’S LIABILITY.
The Assignor represents and warrants: (a) that it is the legal and beneficial
owner of the interest being assigned by it hereunder, (b) that such interest is
free and clear of any adverse claim created by the Assignor, and (c) that it has
all necessary right and authority to enter into this Assignment. It is
understood and agreed that the assignment and assumption hereunder is made
without recourse to the Assignor and that the Assignor makes no other
representation or warranty of any kind to the Assignee. Neither the Assignor nor
any of its officers, directors, employees, agents or attorneys shall be
responsible for (i) the due execution, legality, validity, enforceability,
genuineness, sufficiency or collectability of any Loan Document, including
without limitation, documents granting the Assignor and the other Lenders a
security interest in assets of the Borrower or any guarantor, (ii) any
representation, warranty or statement made in or in connection with any of the
Loan Documents, (iii) the financial condition or creditworthiness of the
Borrower or any guarantor, (iv) the performance of or compliance with any of the
terms or provisions of any of the Loan Documents, (v) inspecting any of the
Property, books or records of the Borrower, (vi) the validity, enforceability,
perfection, priority, condition, value or sufficiency of any collateral securing
or purporting to secure the Loans or (vii) any mistake, error of judgment, or
action taken or omitted to be taken in connection with the Loans or the Loan
Documents.
6.    REPRESENTATIONS OF THE ASSIGNEE. The Assignee (i) confirms that it has
received a copy of the Credit Agreement, together with copies of the financial
statements requested by the Assignee and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment Agreement, (ii) agrees that it will, independently and
without reliance upon the Agent, the Lead Arrangers, the Assignor or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents, (iii) appoints and authorizes the Agent to take
such action as agent on its behalf and to exercise such powers under the Loan
Documents as are delegated to the Agent by the terms thereof, together with such
powers as are reasonably incidental thereto, (iv) agrees that it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender, (v) agrees that
its payment instructions and notice instructions are as set forth in the
attachment to Schedule 1, and (vi) confirms that none of the funds, monies,
assets or other consideration being used to make the purchase and assumption
hereunder are “plan assets” as defined




--------------------------------------------------------------------------------




under ERISA and that its rights, benefits and interests in and under the Loan
Documents will not be “plan assets” under ERISA.
7.    INDEMNITY. The Assignee agrees to indemnify and hold the Assignor harmless
against any and all losses, costs and expenses (including, without limitation,
reasonable attorneys’ fees) and liabilities incurred by the Assignor in
connection with or arising in any manner from the Assignee’s non-performance of
the obligations assumed by Assignee under this Assignment Agreement on and after
the Effective Date. The Assignor agrees to indemnify and hold the Assignee
harmless against any and all losses, costs and expenses (including, without
limitation, reasonable attorneys’ fees) and liabilities incurred by the Assignee
in connection with or arising in any manner from the Assignor’s non-performance
of the obligations assigned to Assignee under this Assignment Agreement prior to
the Effective Date.
8.    SUBSEQUENT ASSIGNMENTS. After the Effective Date, the Assignee shall have
the right pursuant to Section 12.3(i) of the Credit Agreement to assign the
rights which are assigned to the Assignee hereunder to any entity or person,
provided that (i) any such subsequent assignment does not violate any of the
terms and conditions of the Loan Documents or any law, rule, regulation, order,
writ, judgment, injunction or decree and that any consent required under the
terms of the Loan Documents has been obtained and (ii) unless the prior written
consent of the Assignor is obtained, the Assignee is not thereby released from
its obligations to the Assignor hereunder, if any remain unsatisfied, including,
without limitation, its obligations under Sections 4 and 7 hereof.
9.    REDUCTIONS OF AGGREGATE COMMITMENT. If any reduction in the Commitment
occurs between the date of this Assignment Agreement and the Effective Date, the
percentage interest specified in Item 3 of Schedule 1 shall remain the same, but
the dollar amount purchased shall be recalculated based on the reduced
Commitment.
10.    ENTIRE AGREEMENT. This Assignment Agreement and the attached Notice of
Assignment embody the entire agreement and understanding between the parties
hereto and supersede all prior agreements and understandings between the parties
hereto relating to the subject matter hereof.
11.    GOVERNING LAW. THIS ASSIGNMENT AGREEMENT SHALL PURSUANT TO NEW YORK
GENERAL OBLIGATIONS LAW SECTION 5-1401 BE GOVERNED BY THE LAWS OF THE STATE OF
NEW YORK.
12.    NOTICES. Notices shall be given under this Assignment Agreement in the
manner set forth in the Credit Agreement. For the purpose hereof, the addresses
of the parties hereto (until notice of a change is delivered) shall be the
address set forth in the attachment to Schedule 1.
(Remainder of page intentionally left blank.)




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Assignment Agreement
by their duly authorized officers as of the date first above written.
ASSIGNOR:
[_____________________]
By:     
Name:     
Title:     
ASSIGNEE:
[_____________________]
By:     
Name:     
Title:     
[Consented to by:
KEYBANK NATIONAL ASSOCIATION,
as Administrative Agent
By:     
Name:     
Title:     
ASSIGNMENT APPROVED BY:
RAMCO-GERSHENSON PROPERTIES, L.P.,
a Delaware limited partnership




--------------------------------------------------------------------------------




By:
Ramco-Gershenson Properties Trust, a Maryland real estate investment trust, its
General Partner

By:___________________________________
Name:_________________________________
Title:__________________________________




--------------------------------------------------------------------------------






SCHEDULE 1
to Assignment Agreement
1.
Description and Date of Credit Agreement: Fourth Amended and Restated Credit
Agreement dated as of September 14, 2017, by and among Ramco-Gershenson
Properties, L.P., the lenders party thereto, and KeyBank National Association,
as Administrative Agent

2.
Date of Assignment Agreement: ______________________, 20_______

3.
Amounts (as of date of Item 2 above):

a. Revolving Commitment of Assignor under Credit Agreement.
$_________________
b. Assignee’s Percentage of Revolving Commitment of Assignor purchased under
this Assignment Agreement.**
__________________%
c. Term Loans of Assignor outstanding under Credit Agreement.
$_________________
d. Assignee’s Percentage of the Term Loans of Assignor purchased under this
Assignment Agreement.**
__________________%
4.    Amount of Assignor’s Revolving Commitment purchased under this Assignment
Agreement.
$_________________
5.    Aggregate amount of Assignor’s Term Loans purchased under this Assignment
Agreement
$_________________
6.    Proposed Effective Date:
 
Accepted and Agreed:
 
[NAME OF ASSIGNOR]
[NAME OF ASSIGNOR]
By: _______________________
Title: ______________________
By: _____________________
Title: ____________________

** Percentage taken to 10 decimal places.




--------------------------------------------------------------------------------






Attachment to SCHEDULE 1 to ASSIGNMENT AGREEMENT
Attach Assignor’s Administrative Information Sheet, which must
include notice address for the Assignor and the Assignee
[to be provided by KeyBank]





EXHIBIT “I”
to Assignment Agreement
NOTICE OF ASSIGNMENT
__________________, _______
To:    KeyBank National Association, as Administrative Agent (the “Agent”)
1200 Abernathy Road, N.E., Suite 1550
Atlanta, GA 30328
Attention: Daniel Silbert
Borrower:
Ramco-Gershenson Properties, L.P.
Suite 300
31500 Northwestern Highway
Farmington Hills, Michigan 48334
Attention: Chief Financial Officer
From: [NAME OF ASSIGNOR] (the “Assignor”)
[NAME OF ASSIGNEE] (the “Assignee”)
1.    We refer to that Fourth Amended and Restated Credit Agreement dated as of
September 14, 2017 (the “Credit Agreement”) described in Item 1 of Schedule 1
(“Schedule 1”) attached to the Assignment Agreement, dated as of
____________________ (the “Assignment”) by and between the Assignor and
Assignee. A copy of the Assignment is included with this Notice of Assignment.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings attributed to them in the Credit Agreement.
2.    This Notice of Assignment (this “Notice”) is given and delivered to the
Agent pursuant to Section 12.3(ii) of the Credit Agreement.
3.    The Assignor and the Assignee have entered into the Assignment, pursuant
to which, among other things, the Assignor has sold, assigned, delegated and
transferred to the Assignee, and the Assignee




--------------------------------------------------------------------------------




has purchased, accepted and assumed from the Assignor the percentage interest
specified in Item 3 of Schedule 1 of all outstandings, rights and obligations
under the Credit Agreement. The Effective Date of the Assignment shall be the
later of the date specified in Item 5 of Schedule 1 or two (2) Business Days (or
such shorter period as agreed to by the Agent) after this Notice of Assignment
and any fee required by Section 12.3(ii) of the Credit Agreement have been
delivered to the Agent, provided that the Effective Date shall not occur if any
condition precedent agreed to by the Assignor and the Assignee has not been
satisfied.
4.    The Assignor and the Assignee hereby give to the Agent notice of the
assignment and delegation referred to in the Assignment. The Assignor will
confer with the Agent before the date specified in Item 5 of Schedule 1 to
determine if the Assignment Agreement will become effective on such date
pursuant to Section 3 hereof, and will confer with the Agent to determine the
Effective Date pursuant to Section 3 hereof if it occurs thereafter. The
Assignor shall notify the Agent if the Assignment Agreement does not become
effective on any proposed Effective Date as a result of the failure to satisfy
the conditions precedent agreed to by the Assignor and the Assignee. At the
request of the Agent, the Assignor will give the Agent written confirmation of
the satisfaction of the conditions precedent.
5.    If Notes are outstanding on the Effective Date, the Assignor and the
Assignee request and direct that the Agent prepare and cause the Borrowers to
execute and deliver new Notes or, as appropriate, replacements notes, to the
Assignor and the Assignee. The Assignor and, if applicable, the Assignee each
agree to deliver to the Agent the original Note received by it from the Borrower
upon its receipt of a new Note in the appropriate amount.
6.    The Assignee advises the Agent that notice and payment instructions are
set forth in the attachment to Schedule 1.
7.    The Assignee hereby represents and warrants that none of the funds,
monies, assets or other consideration being used to make the purchase pursuant
to the Assignment are “plan assets” as defined under ERISA and that its rights,
benefits, and interests in and under the Loan Documents will not be “plan
assets” under ERISA.
8.    [The Assignee authorizes the Agent to act as its agent under the Loan
Documents in accordance with the terms thereof. The Assignee acknowledges that
the Agent has no duty to supply information with respect to the Borrowers or the
Loan Documents to the Assignee until the Assignee becomes a party to the Credit
Agreement.]




--------------------------------------------------------------------------------




NAME OF ASSIGNOR
NAME OF ASSIGNEE
By: _______________________________
Title: ______________________________
By: _______________________________
Title: ______________________________
ACKNOWLEDGED AND, IF REQUIRED BY THE CREDIT AGREEMENT, CONSENTED TO BY:
 
KEYBANK, NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT
 
By: _______________________________
Title: ______________________________

[Attach photocopy of the Assignment]


